Flushing High School Staff Handbook
             2015-2016




                 1




                                      D_2498
                                      Tyee Chin, Principal

         Section                                     Title                         Page
            I                             Letter from the Principal                  6
Introduction to the School              Mission and Vision Statement                 9
           II.                         Career and Technical Education               11
                                        Instructional Support Services              15
  School Departments         English Language Arts / English as a New Language      17
                                   Languages Other Than English (LOTE)              19
                                                 Mathematics                        20
                                                    Science                         21
                                                 Social Studies                     22
                                    Physical Education and Athletic Teams           23
                                                   Fine Arts                        17
                                        Small Learning Communities                  25
           III.                               Attendance Office                     28
                                     Guidance Office / Pupil Accounting             29
 Administrative Offices       College and Career Office / Student Success Center    31
                                       Programming and Testing Office               32
                                         School Based Health Center                 33
                                                 Dean’s Office                      33
                                              Custodian’s Office                    34
                                  Student Government and Student Activities         35
                                       Community Based Organization                 36
                                              Admissions Office                     38
                                             Alumni Association                     38
                                              Technology Office                     38
                                                2




                                                                                          D_2499
                                         Payroll Office             39
                             Purchasing Office / School Treasurer   39
                                       Principal’s Office           39
           IV.                       Staff Time Schedules           41
                                Teacher Lateness & Attendance       42
School Schedules and Staff          Storm Day Procedures            43
       Attendance                          Coverages                44
                                  Parent Teacher Conferences        44
                               Jury Duty and Excused Absences       44
           V.                   School Uniform Grading Policy       45
                                      Cumulative Grading            47
 Marking, Grading and                   Make-Up Work                48
    Programming               Alternative Methods of Assessment     50
                                       Grade Submission             51
                                   Graduation Requirements          53
                                       Program Changes              53
           VI.                   Maintaining Student Records        55
                              Administering State Examinations      55
Other Professional Duties             Attendance Taking             62
                                         Emergencies                64
                                          School Trips              64
                                           Referrals                65
           VII.                    Elevator Cards and Policy        68
                                      Teacher Restrooms             68
  General Information                        Keys                   69
                                            Smoking                 69
                                        Parking Permits             69
                                          Copy Center               69
                                      DOE Internet Policy           69
                                        3




                                                                         D_2500
                                             Technology Requests                   71
                                            Social Media Guidelines                72
                                 Accepting Donations to Flushing High School       72
           VIII.                           FHS Discipline Flow Chart               73
                                     Dean’s Office and the Discipline Code         74
School Rules and Regulations                   Passes from Class                   76
                                            Classroom Emergencies                  76
                                              Accidents/ Assaults                  77
                                               Visitor Procedures                  77
                                   Dress Code / Electronic Equipment Policies      77
                                            The School Safety Plan                 78
                                            Fire / Evacuation Drills               78
                                             Emergency Readiness                   79
                                                Rapid Dismissal                    82
                                             Bulletin Board Policy                 82
          IX.                  Voicemail / DOE Email / Mailbox / Weekly Bulletin   84
      Communication
                                           With Students and Parents               85

            X.                            Small Learning Communities               87
                                  Writing is Thinking - Strategic Inquiry Teams    87
Staff Teams and Committees                     School Committees                   88
                                             School Leadership Team                89
            XI.                          Compensatory Time Positions               90

Per Session and Compensatory                      Per Session                      90
             Time                    Fund Raising and Collecting of Monies         91

            XII.                         Learning Environment Survey               93
                                                 4




                                                                                        D_2501
                                            Quality Review                        93
       School Data                         Progress Report                        93
                                       Annual School Report Card                  94
          XIII.                       Human Resources Committee                   96
Human Resources Committee
          XIV.                 The Ten Commandments of Human Relations            98
                             A Teacher Code of Ethics: Defining What Students     98
     Human Relations                            Can Expect
                                                Perceptions                        98
                                              I am your pupil                      99
          XV.                Mandates for Reporting of Suspected Child Abuse      100
                             Chancellor’s Regulations on Corporal Punishment      100
      Legal Matters                          and Verbal Abuse
                              Department of Education Regulations Regarding       101
                                            Conflict of Interest
                            Chancellor’s Regulation C-105: Obligation to Report   102
                                                 an Arrest
                             Anti-Bias/ Discrimination Resolution: Local Equal    102
                                         Opportunity Coordinator
                                           Disability Harassment                  103
                            Department of Education Regulation Regarding the      104
                                     Conducting of Personal Business




                                              5




                                                                                        D_2502
I. Introduction to the School

LETTER FROM THE PRINCIPAL

“To question well, is to teach well.” Questioning is an instrumental part of instruction. It fosters imagination, ideas, attitudes,
appreciations and most importantly critical thinking skills. When skillfully phrased and strategically implemented, good questions
can turn an ordinary lesson into an elegant work of art. However, poor questioning techniques interferes with the learning process by
creating confusion, discouraging students involvement, engagement and inhibiting the free open exchange of ideas and opinions.
Effective questions are purposeful, clear, though provoking and stimulate continuous discourse. Instead of telling students what to
do, teachers should facilitate students’ thinking.

At Flushing high school, critical thinking and problem solving is strongly encouraged in all subjects. As we prepare for the 2015 –
16 school year, the DOE has expanded the Citywide Instructional Expectations and implemented a new Framework. This initiative
will involve changes in practices for teachers, school leaders and all students including special education and English language
learners. The goal is to develop quality instruction, while incorporating the Common Core Learning Standards. All classroom
teachers must set high expectation for all students. Teachers must provide opportunities to work with students on critical academic
and personal behavior necessary for college and career readiness.

In November 2014, Flushing High School was identified as one of the 94 Renewal/Community Schools. The New York State
Education Department identified Flushing High School as a Focus School based on data that demonstrates significant room for
improvement. In July the governor and board of Regents also identified Flushing as a school in receivership. This means we have
two years to show significant improvement. We are addressing this challenge and undertaking a School Renewal Program as a call to
action. We will work intensively with our school community over the next two years, setting clear goals and holding ourselves
accountable for rapid improvement. The students of Flushing deserve to see all of us pull together to bring improvement into their
classrooms.

                                                                 6




                                                                                                                            D_2503
Flushing High School has made gains over the last three years, despite the challenge in annual change in leadership. However these
gains were not sufficient. Building on the Chancellor’s vision, we are looking beyond test scores to determine where schools need to
improve. We will build on what’s working well and provide enhanced support as we work to improve our areas of concerns. I
strongly believe that together we will be able to make significant gains over the next few years. We have already formulated several
strategies and have shown improvements to address these issues. This year we will focus on creating a cultural shift in both students
and staff. We will focus on a “growth mindset”, Social Emotional Development, and a “college going” culture. The most recent
DOE school survey that was completed by parents, students and teachers indicate that we have to work on the school’s instructional
core, school culture and systems for improvement. We believe that a more focused approach and partnership with the DOE will be
the leverage point, necessary to continue our improvements.


Here are the key elements of the plan:

   1. Transformation into a Community School with deepened support from and for families and community partners, partnering
      with CBOs to offer tailored whole-student supports, including mental health and after-school programs
   2. Implementation of extended learning time – an extra hour added to the school day to give all students additional instructional
      time. This means that school will start at 8:00am and end at 3:29pm for all students.
   3. Resources and supports to ensure effective school leadership and rigorous instruction
   4. A school needs assessment across all six elements of the Capacity Framework (rigorous instruction, collaborative teachers,
      supportive environment, effective school leadership, strong family-community ties, and trust) to identify key areas for
      additional resources.
   5. Increased oversight and accountability including strict goals and clear consequences, clear grading policies, improved
      communications and clear vision for improvement.


Here are the key next steps:




                                                                 7




                                                                                                                            D_2504
Within the next 90 days, we will conduct a needs assessment to identify specific focus elements from the Capacity Framework that
we will work on together to strengthen. This will be used to develop specific goals for improvement and to create a School Renewal
Plan for our school.

We will support this work through our School Leadership Team, Parent Teacher Association and work closely with DOE leadership
to create our School Renewal Plan, and create our road map for success.

It will be the responsibility of DOE leadership, school leadership, educators, families and the community to support and accelerate
improvement for students and staff of Flushing. We are committed to working collaboratively as we strive to provide all of our
students a high quality education to get them ready for college, careers and independent living.

I look forward to working with you to transform Flushing High School into the most requested school in Queens and return it to its
former glory.


Tyee Chin, Principal




                                                                  8




                                                                                                                             D_2505
FHS MISSION STATEMENT
The Mission of the Flushing High School is to provide challenging, creative and effective career, technical and academic training for
New York City students. The faculty and administration of our school, working with the cooperation of the parents and student body,
seek to provide a unique learning experience and a specially tailored program for all students who have an interest in being prepared
for life’s many trials.
Our mission has several components:
(1) To offer programs which provide every student with the opportunity to excel academically, vocationally, technically and
    socially.

(2) To foster skills and work habits, in order to enable students to succeed academically, mature socially, and develop physically,
    leading to success both during and after the high school experience

(3) To develop programs preparing students to be active and collaborative participants in a democratic multicultural society and a
highly complex technological world.

(4) To provide students with applicable hands-on learning experiences, encouraging the development of skills needed to succeed in
the workplace and/or post-secondary educational experiences.

(5) To create programs that generate applied learning experiences, merging academic and career skills, helping students see
unity within the diversity of learning.

(6) To strengthen connections with the business community, so as to provide students access to the latest innovations and
technological advances, as well as to unique on-site job training.

(7) To foster professionalism and collaboration among the entire school community, drawing upon the unique talents and expertise
of that community.


                                                                  9




                                                                                                                              D_2506
 FHS VISION STATEMENT
Flushing High School is devoted to academic excellence as well as to the cultivation and understanding of the individual strengths and
differences of the members of the school community. It is our mission to encourage democratic values and community service; to
promote creativity and critical thinking; to promote high expectations for all students; to promote self-awareness and to foster career
development.




                                                                  10




                                                                                                                              D_2507
II. School Departments

CAREER & TECHNICAL EDUCATION DEPARTMENT
Room: 372 (Health Sciences/HOSA)                                                Telephone Number (718) 888-7500ext. 3720
                                                                                Mr. Amaya
Room: 264 (Digital)                                                             Telephone Number (718) 888-7500ext. 2350
                                                                                Mr. Tobia
Room: 315(Law)                                                                  Telephone Number (718) 888-7500ext. 3150
                                                                                Dr. Spadacini
Room: 315 (LE)                                                                  Telephone Number (718) 888-7500ext. 3150
                                                                                Dr. Spadacini
Room: 144 (VE)                                                                  Telephone Number (718) 888-7500ext.2350
                                                                                Mr. Tobia

Room: 144 (MKT)                                                                 Telephone Number (718) 888-7500ext. 2350
                                                                                Mr. Tobia

HOSA
HOSA is a national student organization recognized by the U.S. Department of Education and the Health Science Education (HSE), a
division of ACTE. HOSA's two-fold mission is to promote career opportunities in the healthcare industry and to enhance the delivery
of quality healthcare to all people. HOSA's goal is to encourage all health science instructors and students to join and be actively
involved in the HSE-HOSA Partnership.
Law
Students have an opportunity to learn about law in a way that will be of practical use to them. The courses are designed to provide
students with an understanding of their legal rights and responsibilities, knowledge of everyday legal problems and the ability to
analyze, evaluate and resolve legal controversies.

Law Enforcement
                                                                11




                                                                                                                           D_2508
The Criminal Justice program prepares students for employment or continued education in law enforcement, corrections, probation,
immigration, security services, homeland security, forensics, or similar fields. Through hands-on, real world activities, including mock
trials, police patrols, field trips, forensic experiments, and guest lecturers, students gain a fundamental understanding of all aspects of
the field.

Virtual Enterprise Program
The Entrepreneurship/Virtual Enterprise Program is a three year business program designed to provide the incoming students with the
knowledge, skills, and hands-on experience necessary to become future successful college students and professionals upon graduation.
Students in the Entrepreneurship/Virtual Enterprise Program take three sequential courses: Computer Applications (open to all
students), Entrepreneurship, and Virtual Enterprise.

Marketing & Business Management Program
This career and technical education program is a unique business and marketing program developed with thematic emphasis on
Entrepreneurship. The program includes courses in marketing, computer technology, visual communications, as well as courses
specifically related to the arena of entrepreneurship.

Advanced Placement Program
Students at Flushing High School have the opportunity to accelerate their college education by enrolling in as many as 14 Advanced
Placement courses offered across disciplines. Students who are interested should be directed to the appropriate assistant principal or
Dr. Spadacini, the Advanced Placement Coordinator.


Work Based Learning Program

Work-based learning (WBL) is the “umbrella” term used to identify activities which collaboratively engage employers and schools in
providing structured learning experiences for students. These experiences focus on assisting students develop broad, transferable skills
for postsecondary education and the workplace. A quality WBL program can make school-based learning more relevant by providing
students with the opportunity to apply knowledge and skills learned in the classroom to real world situations.


                                                                    12




                                                                                                                                  D_2509
Work-based learning is supported in the school and at the work site. While school-based learning focuses on academic and career
and technical preparation as part of the classroom curriculum work site learning occurs away from school, in a business or
community organization.

Career Exploration Internship Program (CEIP)
The Career Exploration Internship Program is a school-business partnership initiative that provides high school students (age 14 and
above) the opportunity to obtain non-paid, on-site, career exploration experiences. The focus of the program is meaningful, hands-
on, career exploration rather than skill development. Students may earn ¼ to 1 unit of elective or CTE sequence credit. This
program must be registered with the New York State Education Department, and must be coordinated by a CTE teacher who
possesses an extension as a Diversified Co-op Coordinator or as a Coordinator of Work-based Learning Programs for Career
Development.

Cooperative Career & Technical Education Work Experience Program (CO-OP)
The Cooperative Career & Technical Education Work Experience Program is a work-based learning program for students age 16
and above, consisting of 150 to 600 hours of paid, school-supervised work experience, supported by related in-school instruction in
a specific career & technical discipline. Students may earn ½ to 2 units of credit towards a CTE sequence, depending upon the
specific sequence.

This program must be registered with the New York State Education Department, and must be coordinated by a CTE teacher who
possesses an extension as a Diversified Co-op Coordinator or as a Coordinator of Work-Based Learning Programs for Career
Development.

General Education Work Experience Program (GEWEP)
The General Education Work Experience Program is a work-based learning option for non-CTE students, age 16 and above. The
program consists of 150-600 hours of paid, supervised work experience, supported by the equivalent of at least one classroom
period per week of related instruction. Students typically earn ½ to 2 units of high school credit.

                                                               13




                                                                                                                           D_2510
This program must be registered with the New York State Education Department; it may be coordinated by any teacher or guidance
counselor certified at the secondary level who possesses an extension as Coordinator of Work-Based Learning Programs for Career
Exploration.

Please contact Mr. Tobia with any questions.




                                                             14




                                                                                                                       D_2511
INSTRUCTIONAL SUPPORT SERVICES DEPARTMENT
Supervisor: Assistant Principal Sam McElroy
Room: 309
Email: SMcelroy@schools.nyc.gov / Telephone Number (718) 888-7500 ext.3090

  Students with special needs will be programmed to the least restrictive environment, according to the program described in their
  Individualized Education Program (IEP). Students in self-contained classes will receive instruction that parallels that which is
  offered in the general education program. Students in an Integrated Co-teaching (ICT) classroom will receive direct instruction
  in general education classes with the support of an Instructional Support Service Teacher. Students may also receive a range of
  related services to support their academic progress including Speech, Counseling, Hearing, Occupational Therapy, Physical
  therapy, vision services and more.
  The School Based Assessment Team (SBAT), under the direction of the Assistant Principal for Instructional Support Services,
  conducts evaluations for all students who are referred for Special Education services. The team also conducts evaluations on a
  regular basis for students who are currently receiving support services. These evaluations are conducted as part of a Triennial
  Process (every three years) or on an as-need basis. The members of the team include, but are not limited to, the school
  Psychologist, Social Worker and the family clerical worker.

                                       Instructional Support Services Department Team
                              Department Team Member                       DOE Email
                              Bradley, James                            Jbradley5@schools.nyc.gov
                              Clarke, Joan                               Jclarke14@schools.nyc.gov
                              Conklin, Kristen                          Kconklin2@schools.nyc.gov
                              Costantino, Carolyn                       Cconstantino@schools.nyc.gov
                              Demarco, Matthew                            mdemarco4@schools.nyc.gov
                              Denigris, Chris                              cdenigris@schools.nyc.gov
                              Douvas, Paraskevi                          Pdouvas@schools.nyc.gov
                              Friedrichs, Jeremy                         jeremy_friedrichs@yahoo.ca
                              Kelly, Ann                                  Akelly5@schools.nyc.gov

                                                                 15




                                                                                                                             D_2512
                                 Kenedy, Lauren                                       Lkenedy@schools.nyc.gov
                                 Margolin, Gary                                       Gmargol@schools.nyc.gov
                                 Marsilia, Gloria                                      Gmarsil@schools.nyc.gov
                                 Metzler, Marni                                       Mmetzler@schools.nyc.gov
                                 Miele, Anthony                                       Amiele2@schools.nyc.gov
                                 Narracci, Kaleigh                                     knrracci@schools.nyc.gov
                                 Newman, Gary                                        Gnewman5@schools.nyc.gov
                                 Rodriguez, Pedro                                    Prodriguez7@schools.nyc.gov
                                 Scott, Johnell                                       Jscott17@schools.nyc.gov
                                 Selinger, Patricia                                  Pselinger@schools.nyc.gov
                                 Sherald, Anita                                        Asheral@schools.nyc.gov
                                 Silver, Christine                                     Csilver3@schools.nyc.gov
                                 Stapleton, Lisa                                        Lstaple3@schools.nyc.gov
-----------------------------------------------------------------------------------------------------------------------------------------------




                                                                            16




                                                                                                                                                  D_2513
ENGLISH LANGUAGE ARTS/ ENGLISH AS A NEW LANGUAGE/MUSIC/ ART/ DRAMA
Supervisor: Assistant Principal Gisele Morgan
Room: 339
Email: GMorgan3@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 3391

The English Language Arts Department supports the development of reading, writing, listening and speaking skills for our
students so that they can succeed in college and the workplace. In addition, we foster a love for reading and creative expression
through language. The library is a resource for students who need access to research materials for school projects, but also for
those who are recreational readers. Computers are available for our students in the library during their lunch periods as well as
before and after school.

                 English Language Arts / English as a Language/Fine Arts Department
                         Department Team Member                                   Field
                         Berhumoglu, Natalie                                      English
                         Dimitracopoulos, Madeleyn                                English
                         Dolabaille, Damon                                        English
                         Ghastin, Eileen                                          English
                         Hanif, Elvis                                             English
                         Jean-Francois, Marie-Catheline                           English
                         Martin, Petroline                                        English
                         Marzian, Christopher                                     English
                         Ottaviani, Kathryn                                       English
                         Schinas, Athena                                          English
                         Serrano, Jolie                                           English
                         Shields, Lindsay                                         English
                         Volponi, April                                           English
                         Wolf, Amy                                                English

                                                              17




                                                                                                                         D_2514
                               Fasolakis, Demetra                                                     ENL
                               Kendzierski, Sue                                                       ENL
                               Kong, Fan                                                              ENL
                               Lavache, Debra                                                         ENL
                               Paolantonio, Glenn                                                     ENL
                               Skolnick, Craig                                                        ENL
                               Frank, Ellen                                                         Librarian
                               Nixon, Sandradee                                                     Librarian
                               Mullany, Brian                                                          Art
                               Williams, Donald                                                        Art
                               Yellin, Stuart                                                          Art
                               Zambrotta, Jennifer                                                     Art
                               Zuckas, David                                                           Art
                               Cappa, Amanda                                                         Music
                               Mullany, Kevin                                                        Music
                               Rogacka, Ewa                                                          Music
-----------------------------------------------------------------------------------------------------------------------------------------------




                                                                            18




                                                                                                                                                  D_2515
  LANGUAGES OTHER THAN ENGLISH
  Supervisor: Assistant Principal Lilliam Katcher
  Room: 253
  Email: LKatche@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 2530

In the LOTE department students are tested to determine their Spanish level and programmed accordingly. The LOTE Department is
working with the new ENL Department to align curriculum for NLA students. The school also offers a Spanish Advanced
Placement class for those students who exceed in this subject matter. Chinese and Spanish Native classes are also offered for native
speakers.

                                                    Foreign Language Arts Department Team
                                                              Department Team Member
                                                              Betances, Arnalda
                                                              Guzman, Lisandra
                                                              Kong, Fan
                                                              Liu, Jianguang
                                                              Levi, Jordana
                                                              Mackay-Petrelli, Veronica
                                                              Mero, Genny
                                                              Palau, Maria
                                                              Rios, Celia*
                                                              Segovia, Irma*
                                                              Solis, Betty
  -----------------------------------------------------------------------------------------------------------------------------------------------




                                                                              19




                                                                                                                                                    D_2516
MATHEMATICS DEPARTMENT
Supervisor: Assistant Principal Gene Eyshiniskiy
Room:157
Email: GEyshin@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1570

  The goal of the Math Department is to provide every student with the conceptual understanding, procedural fluency, and problem
  solving skills required to function in an increasingly technical world. Our Math Teachers will strive to develop student's
  appreciation of the value of mathematics, as a tool for solving real world problems. In doing so, the Math Department hopes to
  create relevance and meaning for students, whereby supporting the larger school wide mission of providing a unique learning
  experience to students who have an interest in pursuing their college and or career endeavors.

                                                                Math Department Team
                                         Department Team Member                     Department Team Member
                                         Cabanero, Erma*                            Oparah, Uchenna*
                                         Cuerquez, Roger*                           Pinkhasova, Yelena
                                         Gil, Pedro                                 Rubinshteyn, Irina
                                         Gomez, Javier                              Walker, Jessica
                                         Guruianu, Niculina                         Zhuang, Qi
                                         Jacquet, Thomas*
                                         Lee, Jie*
                                         Leung, Tin*
                                         Martinez, Oveida*
                                         Nguyen, Chan
  -----------------------------------------------------------------------------------------------------------------------------------------------




                                                                              20




                                                                                                                                                    D_2517
SCIENCE DEPARTMENT
Supervisor: Assistant Principal Luis Amaya
Room: 372
Email: LAmaya@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 3720

The mission of the science department includes developing the logical thinking skills associated with scientific methods of
inquiry, developing an appreciation of science, its multicultural heritage, and its impact on our everyday lives and preparing
students for college level science. Course offerings include Regents Living Environment, Regents Earth Science, Regents
Physics, Advanced Placement (AP) Biology, AP Chemistry, AP Physics, AP Environmental Sciences and assorted elective
courses including Forensics, Geology, Biology, First Aid and CPR, Anatomy and Physiology, Robotics and Health Careers.

                                                       Science Department Team
                                     Department Team Member         Department Team Member
                                     Baris, Rita                    Gadit, Mehrin
                                     Bod, Linda                     Kopchains, James
                                     Carvelas, Keith                McNulty, Patricia*
                                     Chester, Victor                Ok, Seung Yong
                                     DiMarco, Jennifer              Schnell, Luciann
                                     Estevez, Amanda                Shpuza-Shurdha, Mirela
                                     Feuer, Michelle *              Wudarczyk, Agata

-----------------------------------------------------------------------------------------------------------------------------------------------




                                                                            21




                                                                                                                                                  D_2518
   SOCIAL STUDIES DEPARTMENT
   Supervisor: Assistant Principal Laura Spadacini
   Room: 315
   Email: LSpadac@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 3150

   The Social Studies ultimate goal is to create a new generation of ‘global citizens’ who are aware and participate in the world
   around them. Students receive instruction in Global History & Geography, United States History & Government and Economics
   during their four years at Flushing High School. During these courses an emphasis is placed on seeing how history connects to
   students’ lives along with writing skills, vocabulary development and analyzing historical sources.


                                                                      Social Studies Department Team
                                                  Department Team Member                            Department Team Member
                                                  Adams, Jaime                                      Lazarus, Evan
                                                  Broutzas, Thaddeus                                Marotta, Joseph*
                                                  Carlomusto, Thomas                                Morgan, Charles T
                                                  Cruz, Martha                                      Pallisco, Michael
                                                  Estrada, Nelson                                   Ronzino, John
                                                  Frank, Tessa*                                     Schwab, Daniel
                                                  Gibbs, Terrence                                   Tighe, Daniel
                                                  Giglio, Laura                                     Voutsas, Emanuel
                                                  Hanseen, Linda
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                              22




                                                                                                                                                                                    D_2519
PHYSICAL EDUCATION DEPARTMENT
Assistant Principal Ed Coyne
Room: 182
Email: ecoyne2@schools.nyc.gov / 718-888-7500 ext. 1820

Using two gymnasiums, the Physical Education department’s goal is to promote a healthy and active lifestyle for the students of
Flushing High School. The department offers a wide range of physical education activities including team sports, yoga and
dance. Each student participates in ‘Fitnessgram’ which measures their own individual level of physical fitness.

                                                     Physical Education Department Team
                                                            Department Team Member
                                                            Chow, Betty
                                                            Desantis, James
                                                            Espinal-Rojas, Yadira
                                                            Flanagan, Erin
                                                            Fritz, Stewart
                                                            Fudim, Roger*
                                                            Garcia, Melanie
                                                            Hawk, Keri*
                                                            Kaufman, Jeffrey*
                                                            Nasso, Carla
                                                            Richardson, Charles
                                                            Tamke, Jane
-----------------------------------------------------------------------------------------------------------------------------------------------




                                                                            23




                                                                                                                                                  D_2520
ATHLETIC TEAMS

Athletic Directors- Sam McElroy and Luis Amaya

Fall Sports                                  Winter Sports                                Spring Sports
-Boys Badminton                              -Boys Basketball                             -Girls Badminton
Coach: Daniel Tighe -                        Coach: Charles Richardson—                   Coach: Lydia Neto—lneto@schools.nyc.gov
dtighe2@schools.nyc.gov                      crichar4@schools.nyc.gov
                                                                                          -Baseball
-Boys and Girls Bowling                      -Junior Varsity Boys Basketball              Coach: Joseph Gerloven -
Coach: Stew Fritz -sfritz@schools.nyc.gov    Coach: Robert Sestak -                       jgerloven@schools.nyc.gov
                                             Rsestak@schools.nyc.gov
-Junior Varsity Football                                                                  -Handball
Coach: Brad Schwarz -                        -Girls Basketball                            Boys Coach: Betty Chow -
bschwarz3@schools.nyc.gov                    Coach: Carla Nasso -cnasso@schools.nyc.gov   bchow@schools.nyc.gov
                                                                                          Girls Coach: Carla Nasso -
-Varsity Football                            -Boys and Girls Track and Field              cnasso@schools.nyc.gov
Coach: Jim Desantis -                        Coach: Brad Schwarz -
jdesant@schools.nyc.gov                      bschwarz3@schools.nyc.gov                    -Junior Varsity Softball
                                                                                          Coach: Robert Sestak -
-Boys Soccer                                 -Table Tennis                                Rsestak@schools.nyc.gov
Coach: Pat Torney -ptoney2@scools.nyc.gov    Girls Coach: Betty Chow -
                                             bchow@schools.nyc.gov                        -Varsity Softball
-Girls Soccer                                Boys Coach: Jeffrey Ku -                     Coach: Charles Richardson -
Coach: Xan Cambeiro -                        jku@schools.nyc.gov                          crichar4@schools.nyc.gov
xcambeiro@schools.nyc.gov
                                             -Boys and Girls Wrestling                    -Boys and Girls Tennis
-Girls Volleyball                            Coach: Luis Amaya -                          Coach: Jim Desantis -
Coach: Elvis Hanif -ehanif@schools.nyc.gov   lamaya@schools.nyc.gov                       jdesant@schools.nyc.gov

                                                                                          -Boys Volleyball
                                                                                          Coach: Elvis Hanif -ehanif@schools.nyc.gov

                                                                  24




                                                                                                                             D_2521
SMALL LEARNING COMMUNITIES

The Freshman Academy
Director – Lilliam Katcher
The Freshman Academy provides a transitional environment to ninth graders with a dedicated and committed group of teachers,
advisors, and guidance counselors help make students career and college ready. Our theme, Pathfinders, reflects our goal of
encouraging teamwork and decision-making. We foster a positive and safe atmosphere for every student with the expectation that he
or she will identify and define an early path in life.
The Academy teachers help students adapt to the new challenges of high school. Within our rigorous educational environment, we
carefully monitor students’ behavior and academics to ensure future success. Our main goal is to keep new students on track, monitor
their progress continuously, and prepare them for the rigors of a rich high school curriculum


Academy of Health Sciences
Director – Luis Amaya
The Flushing High School Academy of Health Sciences welcomes all students who may be considering a career in the health sciences
or are interested in exploring the many opportunities the specialized curricula offer. Our vision is to have all of our students enter and
succeed in a wide variety of academic programs at the college level. The Health Sciences provide both a lens through which we can
plan rigorous curriculum and engage students through relevant interdisciplinary learning. We believe that students will engage in
academic success when their learning has greater relevance to the students’ culture, community, and personal lives.
 Our goal is to prepare students for college success through a highly relevant health and sciences-based educational experience in a
small school environment that fosters student identity, commitment, and support. The Academy of Health Sciences will act as a
community access point for health and science education, serving students and families and ensuring the inclusion of the diverse
community within the five boroughs. Core Courses are required of all Academy students. In addition, students take a series of
electives and advanced placement courses.
                                                                    25




                                                                                                                                 D_2522
Academy of Business and Marketing
Director – Vinny Tobia
The mission of the Business and Marketing Academy is to provide students with a challenging, student-centered, project-based
academic, business/financial and technology program. Students will be exposed to the global business world and will be inspired to
become respectful and successful members of a continually evolving financial community. Students will participate in mentoring, job
shadowing, community service and paid internships. With an emphasis on college and career readiness, the Virtual Enterprise class is
an in-school, live, global business simulation that offers students a competitive edge through project-based, collaborative learning and
the development of 21st-century skills in entrepreneurship, global business, problem solving, communication, personal finance and
technology. Our Entrepreneurship classes provide students with an understanding of the critical role played by entrepreneurs in the
national and global economy. Students learn not only the skills necessary to become entrepreneurs but also the attitudes,
characteristics, and techniques found in successful entrepreneurs that students will need to succeed. Building on concepts that were
introduced in Principles of Finance, the Entrepreneurship curriculum approaches student learning experientially by encouraging
students to evaluate, develop, and work with the business ideas they already have or those they conceive during the course.
 Students explore the steps necessary to starting a business, including analyzing the market, finding financing, and creating a form of
organization that will accommodate future growth. They learn about the operational issues that new businesses face, such as
regulations, protecting intellectual property, and the financial risks of starting a business. Students examine ethical issues and develop
a framework for managing them. Finally, students identify the risks, returns, and other aspects of entrepreneurship as a potential
career.
 Integral to the curriculum is a culminating project that builds on students’ ability to research the market and develop a business plan.
Students work to conceive of and develop a business idea that fills a need in the market. In the process of completing their project,
they create a marketing plan for their business, make financial projections, assess the risks inherent in the new venture, and develop a
code of ethics to guide their business actions and relationships. Additionally, students learn about the operational and legal logistics
involved in business. Finally, they create a business plan and give an oral presentation in which they pitch their business idea to their
classmates and an invited audience representing potential investors.


                                                                    26




                                                                                                                                  D_2523
Thurgood Marshall Law Academy
Director – Laura Spadacini
At the Thurgood Marshall Law Academy, students will have an opportunity to learn about law in a way that will be of practical use.
Our courses are designed to provide students with an understanding of legal rights and responsibilities, knowledge of everyday legal
problems and the ability to analyze, evaluate and resolve legal controversies. The Academy’s approach to law-related education
includes case studies, mock trials, debates and role-playing. The Academy also draws on community experiences such as court tours
and community resource people such as police officers and attorneys. We have also been affiliated with the renowned law firm of
Paterson, Belknap, Webb and Tyler for over a decade.
Activities include, Mentor Moot Court: citywide appellate advocacy competition, New York State Mock Trial: competition involving
role-play of a trial script, Chase Lincoln-Douglas Debate: citywide competition concerning resolution of a current social or political
issue, Queens District Attorney’s Student Advisory Board: students participate on a panel discussing issues concerning today’s youth,
New York University Law School’s High School Institute: students study legal issues in a college environment, Internships: students
are placed in various private and public agencies through the Thurgood Marshall Summer Internship Program.




                                                                  27




                                                                                                                              D_2524
III. Administrative Offices

ATTENDANCE OFFICE
Supervisor: Assistant Principal Patricia Cuti
Room: B14
Email: pcuti@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1300

Point People:Attendance Coordinator Jennifer Zambrotta
Email: jzambrotta@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6140

Pupil Accounting Secretary: Susan Fisher
Email:sfisher2@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6147

Family Worker: Virna Hortua
Email: vhortua@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6141

  The Attendance Office distributes and collects attendance bubble sheets from teachers, enters them into ATS and makes updates
  and changes as needed. Members of the attendance staff meet weekly (and with the guidance staff monthly) to work on an
  individual basis with truant students by calling in parents for meetings, putting students on progress reports and doing visits to
  student’s homes.
  ---------------------------------------------------------------------------------------------------------------------------------------------------------------




                                                                              28




                                                                                                                                                      D_2525
GUIDANCE / PUPIL ACCOUNTING OFFICE
Supervisor: Assistant Principal Patricia Cuti                                          Supervisor: Assistant Principal Patricia Cuti
Room: 130
Email: pcuti@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1300

Pupil Personnel Secretary: Diane Erster
Email: Derster2@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1480

The mission of the department is to work with students not only regarding graduation requirements and how to best position
themselves for the college application process, but also to identify and assist students who may be experiencing psychological,
emotional, social, personal and/or academic difficulties. The counselors work with students in groups and individually, and rely
on referrals from parents and teachers.

The Office of Pupil Accounting helps maintain and update the information we have on each student such as address and
phone number, emergency contact phone numbers, language preference, working papers, as well as admission and
discharge history.
                 Guidance Counselor                  Telephone Extension                  DOE Email
                 Berber, Maria                            1481                  MBerber@schools.nyc.gov
                 Goris, Francisca                         2700                  FGoris@schools.nyc.gov
                 Greenberg, Dafna                         1486                  DGreenb2@schools.nyc.gov
                 Hanson, Rhonda                           1957                  RHanson@schools.nyc.gov
                 Himmelman, Carol                         1484                  CHimmel@schools.nyc.gov
                 Hwang, Amalia                            1485                  AHwang@schools.nyc.gov
                 Marinos, Elaine                          1483                  EMarino2@schools.nyc.gov
                 Neto, Lydia                              1487                  LNeto@schools.nyc.gov
                 Ribeiro, Sebastian                       1489                  SRibeiro4@schools.nyc.gov
                 Tu, Shun                                 2700                  @schools.nyc.gov
                                                               29




                                                                                                                           D_2526
HOW TO READ OFFICAL CLASS DESIGNATIONS

                 1st Character                                  2nd Character                    3rd Character
           Grade Level or Indicator                             Area of Study                        Cohort
GRADE LEVEL                                                 B= Business Track                  GRADUATION
(According to credit accumulation)                         D=Digital Arts Track                     YEAR
1= Freshmen ; 2= Sophomore 3= Junior ;                     E = Law Enforcement                 4 = Class of 2014
7= Senior                                                         Track                        5 = Class of 2015
9= 5th + Year student (temporary official                   M = Health Science                 6 = Class of 2016
class only)                                                       Track                        7 = Class of 2017
                                                          L = Legal Studies Track              8 = Class of 2018
ESL Indicator                                               Z= Zoned 9th Grade                 9 = Class of 2019
S= Bilingual Spanish ; Q= Bilingual                              Students                      0 = Class of 2020
Chinese;
E = Other Language
ISS Indicator                                                     Example:
C= Resource Room; P = Related Services
(Speech/Hearing etc.); T= Team Teaching;                    SB8 = A bilingual
H/Y = Self Contained                                      Spanish student, in the
                                                          business program in the
Specialty Indicator                                            2018 Cohort.
V = Virtual Enterprise


----------------------------------------------------------------------------------------------------------------------------- -----------------


                                                                             30




                                                                                                                                                  D_2527
  CAREER & COLLEGE OFFICE / STUDENT SUCCESS CENTER
  Point People: College Counselor Rhonda Hanson, Work-Based Learning Coordinator Vincent Tobia
  Room: 195E
  Telephone Number (718) 888-7500 ext. 1957

College & Career Office / Student Success Center
  The College Office serves as a center for students as they become familiar with the college application process, research schools,
  sign up for the SAT exams, and complete applications for schools, scholarships and financial aid. Ms. Hanson completes class visits
  and works with students in groups and on an individual basis.

The college and career office works with an organization called College for Every Student to provide support to students beyond their
studies at flushing High School. CFES is a global leader at helping underserved students become college and career ready. CFES
currently supports 25,000 students through partnerships with 200 rural and urban K-12 schools and districts in 30 states and Ireland.
College For Every Student engages every CFES Scholar in three high-impact practices – Mentoring, Leadership Through Service, and
Pathways – that research has shown raise aspirations and develop the Essential Skills including, adaptability, grit, resilience,
teamwork, leadership and other key qualities that promote social and educational uplift. The CFES model is framed around core
practices that can be adjusted to fit the needs, resources and culture of a particular set of students.

College for Every Student
PO Box 247
2303 Main Street
Essex, New York 12936

Telephone: 518.963.4500
Fax: 518.963.4553

Email: info@collegefes.org


                                                                 31




                                                                                                                            D_2528
PROGRAMMING & TESTING OFFICE
Programming Supervisor: Assistant Principal Patricia Cuti
Telephone Number (718) 888-7500 ext. 1300
Program Chair: Agata Wudarczyk Room: 136
Telephone Number (718) 888-7500 ext.1360

The programming office determines student schedules for the regular academic year, PM School, Saturday School, and Summer
School. The office ensures that students receive necessary classes, and that they are given honors or support classes when
appropriate.

Testing Supervisor: Assistant Principal Laura Spadacini
Room: 315
Phone Number (718) 888-7500 ext. 3150

Testing Coordinator: Jessica Walker
Room: 233
Telephone Number (718) 888-7500 ext. 2331

Students will be required to take a variety of Formal and Periodic Assessments while enrolled at Flushing, which will have
significant implications on their High School Graduation and College Admission. These assessments include: Regents/RCT Exams;
PSAT/SAT Exams; ACT Exams; ACUITY Exams; Trade Exams. The testing office makes sure that all students are correctly
programmed for these exams and executes the administration of these examinations, including Advanced Placement exams.
 -------------------------------------------------------------------------------------------------------------------------------------------------




                                                                         32




                                                                                                                                          D_2529
SCHOOL BASED HEALTH CENTER
Point Person: AP Security Ed Coyne
Room: 268
Email: ecoyne2@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1820

School Nurse Koomlee Bimka
Room: 268
Email: Ikrslovic@health.nyc.gov / Telephone Number (718) 888-7500ext. 2680

Health Aide Ilona Krslovic

The Student Health Center provides medical care to the students of the Flushing High School. No student will ever be turned
away from service.
-------------------------------------------------------------------------------------------------------------------------------------------------
DEAN’S OFFICE

Supervisor: AP Security Ed Coyne
Room: 182
Email: ecoyne2@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1820
Rooms: 167 and 169
Telephone Number (718) 888-7500 ext. 1690
               Dean                                Extension                                            Type
               Thomas Carlomusto                  1672                                                  Dean
               Erin Flanagan                      1691                                                  Dean
               Gary Margolin                      1671                                                  Dean
               Ronald Pryce                       1670                                                  Dean
               Jane Tamke                         1673                                                  Dean
               Veronica Mackay-Petrelli           1692                                                  Dean

                                                                           33




                                                                                                                                                D_2530
The mission of the Dean’s Office is to create an environment that is not only secure and safe, but supports instruction. We strive
to promote the total well-being of the students, with a focus on the social, moral and intellectual character development of all we
serve.

The Pupils’ Court
The dean’s office, through the support of the Thurgood Marshall Law Academy at Flushing High School participates in a
restorative justice program called, The Pupils’ Court. The Pupils’ Court is a student-driven program that is committed to creating
an alternate solution for addressing discipline issues within a school community. The purpose of The Pupils’ Court is to ensure
students take responsibility for negative behavior and complete restorative justice tasks within the school community and with
community partners. Because The Pupils’ Court does not exclude students from classroom instruction or the overall school
community, students are provided the opportunity to maintain good academic standing while addressing discipline code
infractions. Students continue attending classes and commit to a community service based sanction after their school day has
ended. Student-driven, restorative sanctions are geared towards creating a strong sense of school community.

The Pupils’ Court will be student-driven by Flushing High School students under teacher supervision:
    Court members receive training based on the Center for Court Innovations curriculum
    Court members use the skills developed during the training to question students who commit discipline code infractions and
      who have taken responsibility for their actions
    Court members decide and impose the appropriate sanction on students who commit discipline code infractions to ensure
      violators understand the affect their behavior has on the overall school community
    The process requires that school stakeholders have confidence in the student’s abilities to effectively question and impose
      sanctions on violators

-------------------------------------------------------------------------------------------------------------------------------------------------
CUSTODIAN OFFICE
Point People: Custodial Engineer Joseph Schoendorf
Room: 140
Email: CQ460@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1400



                                                                              34




                                                                                                                                                    D_2531
Prepare and maintains the building facility in its entirety. The school custodian acts as a point person with school administration
and to the School Construction Authority.
-------------------------------------------------------------------------------------------------------------------------------------------------

STUDENT GOVERNMENT & STUDENT ACTIVITIES
Point Person: Coordinator of Student Activities Elvis Hanif
Room: 141
Email: EHanif@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1960
The goal of student activities at FHS is to embrace all of our students into the school community so that they are engaged in a
positive manner in our co-curricular and extra-curricular activities. Clubs and activities are open to all students at FHS. The
Student Government and COSA (Coordinator of Student Activities) plan events all year to empower students to express their
talents, artistic abilities, and school spirit. Some of these activities are; Spirit Days, Homecoming, The Annual Variety Dinner, Pep
Rallies, Dances, Blood-Drives, Field Trips, Fundraisers, Award Ceremonies, Prom and more.
-------------------------------------------------------------------------------------------------------------------------------------------------




                                                                         35




                                                                                                                                            D_2532
COMMUNITY BASED ORGANIZATIONS

The Center for Supportive Schools
Director: Eddie Castro
Room: B19
Email: ecastro@supportiveschools.org / Telephone Number (718) 888-7500 ext.6191

The Center for Supportive Schools (CSS, formerly Princeton Center for Leadership Training) is driven by the vision that one day, all students will
thrive in schools that graduate them prepared for the rigors of college and lives filled with meaningful work, active citizenship, and personal
fulfillment. CSS partners with schools to help overcome disengagement by engaging all members of the school community in the relationships
and meaningful dialogue necessary to effect substantial and sustainable change in all students’ school experiences. We accomplish this through
the following solutions:

   Peer Group Connection (PGC): an evidence-based, school-based program that supports and eases students’ successful transitions into middle
    and high school by tapping into the power of older students to create a nurturing environment for incoming students.
   Achievement Mentoring (AM): a school-based prevention and intervention program, developed by Dr. Brenna Bry, that pairs adult
    school staff with students in one-to-one mentoring relationships proven to reduce problem behaviors, improve academics, and
    reduce school dropout among at-risk students.


Asian Americans for Equality
Program Manager: Ivy Li
Room 195E
Telephone Number (718) 888-7500 ext.1958

Asian Americans for Equality provides the following services:
   College and Career Advising
   Immigrant Youth Leadership Program
   Family Services
                                                                        36




                                                                                                                                         D_2533
The Child Center of NY
Lead Social Worker: Sean Changlai
Room: 270
Telephone Number (718) 888-7500 ext.2700

The Child Center of NY is partnering with Flushing High School to establish a Wellness Center. Within the Wellness Center, a School-Based
Mental Health Program will be operating a clinic that will provide on-site, multi-lingual mental health services to students and families at the
school – including preventive and crisis interventions.

Services that do NOT require parental consent include:

•       Stress Reduction
•       Improving Communication Skills
•       Time Management
•       Healthy Relationships
•       Conflict Resolution
•       Self Advocacy
•       Impulse/Anger Management

Parents will be informed of crisis interventions and/or therapeutic services.

Sports and Arts in the Schools Foundation
Director: Tony Lum
Room 144
Telephone Number (718) 888-7500 ext.1440

Sports and Arts in the Schools Foundation provides the following services:
   Specific Subject Tutoring (Math, History, Science, ESL, etc.)
   Quality Sports and Arts Enrichment Programming
   High School Today, College Tomorrow

                                                                          37




                                                                                                                                      D_2534
ADMISSIONS OFFICE
Supervisor: Assistant Principal Patricia Cuti
Room: B14
Email: pcuti@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1300

Point Person: Pupil Accounting Secretary Susan Fisher
Email: sfisher2@schools.nyc.gov / Telephone Number (718) 888-7500ext. 6147
The admissions office is responsible for ensuring the enrollment of each incoming class at Flushing High School.
-------------------------------------------------------------------------------------------------------------------------------------------------
ALUMNI ASSOCIATION OFFICE
Point Person: Parent Coordinator Mary Vacarr
Room: B10
Email: Mary.Vacarr@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6100

The mission of the Alumni Association at Flushing High School is to ensure that our Alumni maintain an active role in the success
of the students at Flushing High School. We also seek to provide a space for Alumni to remain connected to the institution and
individuals that helped shape their lives. Our intent is to organize Alumni to support FHS through various initiatives including but
not limited to scholarship and internship opportunities.
-------------------------------------------------------------------------------------------------------------------------------------------------
TECHNOLOGY OFFICE
Supervisor: Vincent Tobia
Room: 144
Email: vtobia2@schools.nyc.gov / Telephone Number (718) 888-7500ext. 1441

Computer Tech Max Waibel
Room: 224
Email: MWaibel@schools.nyc.gov / Telephone Number (718) 888-7500ext. 2240
                                                                              38




                                                                                                                                                    D_2535
------------------------------------------------------------------------------------------------------------------------------------------------
PAYROLL OFFICE
Point Person: Payroll Secretary Margaret Caporusso
Room: 138
Email: MCaporu@schools.nyc.gov / Telephone Number (718) 888-7500ext. 1380

PURCHASING OFFICE
Point Person: Purchasing Secretary Roula Vlahos
Room: 128
Email: ABuchalski@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1280

SCHOOL TREASURER
Point Person: Penny Jiang
Room: 123
Email: @schools.nyc.gov / Telephone Number (718) 888-7500ext. 1235

SCHOOL SUPPLY ROOM
School Aide Tran Lamson
Room: 137
Telephone Number (718) 888-7500ext. 1370

COPY ROOM
School Aide Susanne Sperrazza
Room: 318A
Telephone Number (718) 888-7500 ext. 3185

----------------------------------------------------------------------------------------------------------------------------- ------------------
                                                                              39




                                                                                                                                                   D_2536
PRINCIPAL’S OFFICE
Principal Tyee Chin Room: 120
Email: Tchin2@schools.nyc.gov / Telephone Number (718) 888-7500ext. 1200

Principal’s Secretary Terry Wright
Email: TWright@schools.nyc.gov / Telephone Number (718) 888-7500ext. 1200

The Office of the Principal, located in Room 120, is designed to coordinate the efforts of all the stakeholders within Flushing
High School – students, staff, parents and external partners. The goal of this office is foster discussion and collaboration among
these groups in order to maintain Flushing’s standing as a high level educational environment.
-----------------------------------------------------------------------------------------------------------------------------------------------------------------




                                                                              40




                                                                                                                                                      D_2537
III. School Schedules and Staff Attendance

                                              Regular Day Bell Schedule

        Period                 Start                           End            Teacher Schedules
          0                  7:10 AM                         7:57 AM             1-8 Schedule
          1                  8:00 AM                         8:48 AM          8:00 AM – 2:38 PM
          2                  8:51 AM                         9:38 AM
          3                  9:41 AM                          10:28 AM           2-9 Schedule
         4*                 10:31 AM                         11:18 AM         8:51 AM – 3:29 PM
         5*                 11:21 AM                          12:08 PM
          6                 12:11 PM                          12:58 PM        Wednesday Schedules
          7                  1:01 PM                         1:48 PM             1-8 Schedule
          8                  1:51 PM                         2:38 PM          8:00 AM – 3:38 PM
          9                  2:41 PM                         3:29 PM             2-9 Schedule
                                                                              8:51 AM – 4:29 PM

                                                   * Lunch Period
                                         ** FHS Attendance and Lunch Period




IMPORTANT MESSAGE: ON FACULTY PROFESSIONAL DEVELOPMENT DAY (WEDNESDAYS) ALL TEACHERS ARE
                            REQUIRED TO STAY ADDITIONAL TIME.




                                                        41




                                                                                                    D_2538
TEACHER LATENESS & ATTENDANCE

Lateness
A teacher who arrives in the school on time should sign-in at the 1st floor time clock in the main office, and be in the classroom
ready to teach at the beginning of his/her first assigned teaching period. Teachers are expected to arrive to all their assignments at
least one minute before the change of classes ends.
School Lateness procedures:
           ● Pedagogical staff sign-in in the main office.
           ● Early session staff who arrive after 8:00 and late session staff who arrive after 8:50 must clock in on their time card.
              Staff who do not designate a time that they arrive late will have this time determined by the payroll secretary, Ms.
              Caporusso, who will approximate the time the staff member arrived.
           ● Staff late due to transportation delays must notify payroll ext 1380. It is the staff member’s responsibility to obtain
              verification of the delay from the Transit Authority (or L.I.R.R. or Metro North, etc.) and then submit this
              documentation to the Payroll Secretary so that the lateness involved can be expunged.
           ● The principal is cognizant that severe weather conditions and major transit problems could cause delays and does
              consider this when reviewing staff lateness; the payroll secretary, Ms. Caporusso, will make a notation on the late
              sheet for severe weather conditions or major transit delays.
           ● A teacher with a special situation leading to lateness should speak with the principal to see if a mutually determined
              course of action can be decided on.

Absence
The school year has numerous holidays and recesses. There are only between 182 - 186 actual school days a year, many of them
given over to testing. Please try to limit your absences. Your students need the instruction that only you can provide.
   ● If you are going to be absent (due to illness, an unavoidable appointment, or family business), notify your direct supervisor
      and the payroll secretary, as soon as you can. If this is not possible, call (718) 888-7500 ext 1380 prior to 6:00 A.M. You
      may also call earlier, and the phone system will take your message. . If for some reason the phone number above is
      inoperative, email Ms. Caporusso at MCaporu@schools.nyc.gov. It is expected that notification is given in a timely

                                                                   42




                                                                                                                                 D_2539
      fashion so that coverages can be arranged. Absences before and after holidays, Mondays and Fridays, are a burden on
      our school staff. Although you may want to extend your vacations or weekends, it is unprofessional to do so
  ●   If you are truly sick this is unavoidable. It is difficult to get substitute teachers and therefore, your colleagues receive
      additional coverages, which are seldom welcomed and oftentimes burdensome. If you have a special event or extenuating
      circumstance that necessitates your absence please discuss your proposed absence with your supervisor beforehand.
  ●   You must keep three sub lesson plans on file with your supervisor at all times, in case of absence.
  ●   If you are going to miss all or part of a school day because of required attendance at a school system meeting or workshop
      or because you are going on approved school trip with your class, you must complete the appropriate paperwork with the
      payroll secretary and have it signed and approved by your direct supervisor and the principal.
  ●   Whenever you are absent due to illness, on your first day back in school, please report to the Payroll Secretary in 138 to sign
      for your absence.
  ●   If you know you are going to be absent (for jury duty, personal business, scheduled medical procedure, etc.), it is your
      responsibility to leave lesson plans and materials for your substitute with your department supervisor. Any student work
      collected by your substitute and left for you should be graded and returned to the students so that they realize that work
      done even when you are absent will be counted.
  ●   Official Policy of the School System: When a teacher is absent for any reason, there is a presumption that students are
      missing instruction even though other arrangements are made for class coverage. Sick days and personal days are not to be
      viewed as an accrued property right to be used at the discretion of the teacher. Chancellor’s Regulation C-601 sets forth the
      attendance and service required of pedagogical employees in schools, including procedures in cases of lateness and fractional
      absence from duty.

STORM DAY PROCEDURES
  ● The Chancellor will make the city-wide decision to close or delay the opening of schools during stormy weather or other
     emergency situations. The decision will be made as early as possible prior to 6:00 A.M. on the affected day. Radio and TV
     stations will be notified as soon as possible prior to 6:00 A.M. Staff and parents should listen to information broadcast by
     new radio stations as WINS (1010 AM) and WCBS (880 AM).
  ● All field trips and after school activities are cancelled on delayed opening days. All personnel have the responsibility and
    obligation to report to work by the later starting time due to the delayed opening. Normal attendance reporting standards apply
    (absences and lateness) based on the later starting time. In the event that a storm intensifies during the school day, the
                                                                 43




                                                                                                                              D_2540
      Chancellor will notify all superintendents and radio and television media of an earlier dismissal schedule. This information
      will then be given to school principals.

COVERAGES
When a teacher is absent, every attempt is made to call a substitute. However, every teacher may be called upon to cover up to one
class per semester (two per year) without additional compensation. Coverages may not be refused. As part of the UFT Contract,
pedagogues are obligated to comply with the request for assistance. Keep in mind that in the best interest of our students,
cooperation is essential. Failure to comply with this contractual obligation may lead to disciplinary action. In addition, you will be
placed back into the eligibility rotation and your supervisor will be notified.
If you would like to volunteer for paid coverages after these two, please see the payroll secretary, Ms. Caporusso, in 138.
Coverages are emergencies that require immediate attention. The payroll secretary, Ms. Caporusso, acts on the school’s behalf to
assign emergency coverages as needed. Volunteer coverages will not exempt you from attending CPT.
Our procedure has been in place for many years and is equitable to all staff members. The assignments are filled as follows:
           ● Staff members are selected on a non-seniority rotating basis to fulfill their contractual obligation of one non-paid
              coverage each semester.
           ● Coverage sheets will be placed in the Main office near the time cards. If you do see your time card in the rack
              please look on the counter for your coverage which will be attached to your timecard.


PARENT TEACHER CONFERENCES
Afternoon and evening conferences are scheduled each semester, usually in October and March. Contractually, all teachers and
supervisory staff must be present for these conferences. Those absent will be required to make up the time in an appropriate manner.

JURY DUTY AND EXCUSED ABSENCES
Serving on a jury is a right and a privilege. Unfortunately, to do so during the school year is often disruptive to your students’
education. You can usually apply for postponements of jury duty or re-schedule the duty for a less disruptive time. If you would like
to do this, see the Principal’s Secretary, Ms. Wright, in 120 for an official letter requesting a postponement.


                                                                  44




                                                                                                                                D_2541
 V. Marking, Grading and Programming

SCHOOL UNIFORM GRADING POLICY

Assessments

Please be aware that no single test can encapsulate the full range of knowledge and skill of any student. Tests are not the end-all or the
be-all. The goal is to prepare students to think critically and solve problems and meet the Common Core Learning Standards, not to
prepare student to take a test. Teachers need to provide students with five different opportunities to show mastery. This does not
mean you give five different tests. Students should be able to demonstrate master in three of the five opportunities. Vary your
assessments to meet the diverse ways students learn. Although some of us have become accustomed to formal quarterly tests, these do
not always meet the needs of our students. Try to give enough tests/quizzes to truly give students an opportunity to improve their
ability to do well. Give alternative assignments, like projects, surveys, fieldwork, so that students who are poor test takers can show
their talents in a more real life/creative manner. Consider portfolio assessments in which students can select a favorite assignment and
rework it until they make it exemplary. Remember, our goal is not to catch students on our assessments. It is to measure their ability
to grow and improve throughout the marking period. Let’s give them enough varied opportunities to be successful.

 School’s grading policy

        Our understanding of the difference between formative and summative evaluations and how they relate to teaching and
        learning is crucial to an effective grading policy. A formative assessment is intended to help students develop an
        understanding and mastery of the material. Examples of formative assessments are classwork, homework, group assignments,
        exit slips and quizzes. Summative assessments and assignments are intended for students to demonstrate mastery of the
        material. Examples of summative assessments are exams, research papers, essays and projects.

        All teachers and all departments will follow this school wide breakdown of grading components:

                                                                   45




                                                                                                                                 D_2542
Summative Assessments:

  ● Exams, projects, essays, performance based assessments 65-75%

*Formative Assessments:

  ● Group projects, quizzes, class participation, exit slips 15-20%

  ● Homework10-20%

* for science, formative assessment will be reduced by 15% to incorporate labs


The following tips are adapted from an article from Trent Lorcher and the work of Rick Wormeli, Fair Isn’t Always Equal.

1. Grades should communicate student progress. Grades should not be used as a punishment or reward.
2. Formative assignments should be a small percentage of the overall grade.
3. The bulk of the grade should be based on summative assignments—tests, projects, essays.
4. Participation and effort grades, because they cannot be measured objectively and are no indication of mastery, should be a
small percentage of the grade.
5. Group work cannot demonstrate individual mastery and should, therefore, not be factored into the test.
6. Students should be allowed to retake tests (within reason, of course).
7. All formative assignments should have the objective of helping students practice skills they need to master.
8. All assignments should be graded (not necessarily recorded) in order to provide feedback and show students that the
assignment is worth doing.
9. Summative assignments should require students to demonstrate mastery.
10. Each summative exercise must have clear goals as to which skills are being assessed. Use rubrics!
                                                         46




                                                                                                                      D_2543
       11. The overall grade should reflect consistent performance over time.
       12. Teachers should define mastery and share it with students and parents (class contract).
       Students whose classes terminate in the Regents Exams should be familiar with the Regulations of NYSED and NYC DOE
       which are listed as follows:

       The Regents examination should not be the sole reason why a student passes (or fails) a course:

       “A course of study involves class attendance, homework assignments, quizzes, tests, and other activities. In many instances it
       also involves the taking of a State examination at the end of the course. When deciding whether a student who is enrolled in a
       course of study has satisfactorily completed it and is entitled to credit, the teacher should evaluate the student’s performance
       on all these activities. In accordance with Commissioner’s Regulation 100.5(a)(5)(iv), the granting of a passing mark in a
       course and, with it, the awarding of credit may not be solely on the results of the State examination.” Page 25 of NYSED
       School Administrator’s Manual

       The Regents examination, if used as part of a final grade must be weighted no more than 33% (in the department summative
       assessment) of terminal course leading to the examination. This means that if a student had a final grade of 56% and received
       a 70 on the regents. The staff member will be allowed to take 33% of the 70 and incorporate it into the summative assessment
       portion of the final grade.

Determining the Final Grade
Student grades are cumulative for the course. The specific weight given to each of the above-mentioned components will contribute
to the determination of students’ final grades. Contracts will inform students how grades will be determined, the specific measures,
and weights for each component.

Appealing a Final Grade
To appeal a teacher’s final grade, students must present all documentation to the teacher to argue their case. If the teacher denies the
appeal to change the final grade, the student may appeal to the principal who will make a determination for the final grade based on

                                                                  47




                                                                                                                                D_2544
evidence provided by both the teacher and the student. The NYC Department of Education - UFT contract states “if the principal
changes a student’s grade in any subject for a grading period, the principal shall notify the teacher of the reason for the change in
writing.”

This school wide grading philosophy and policy conforms to NYCDOE Academic Policy.


Makeup Work

Introduction
Some students are afraid to approach teachers regarding make-up assignments. Some are tired of hearing “the lecture.” As
teachers, we must be aware of this and it is our professional responsibility to reach out to those students who are delinquent in
their work and frequently remind them of what they must do in order to pass. Each department has established a uniform late
work policy for homework and essays/projects.
Make-Ups for Major Reports, Projects and Assignments
It is our professional obligation to permit students to make up work. However, we also have an obligation to be fair to the entire
class so that a student receiving a make-up is not being given any special advantage or reduced work.
Preventing Late Assignments
The best way to deal with the late assignment problem is to prevent it. Here are some suggested strategies:
         Give major projects in distinct segments with due dates for each. Student will be less intimidated by these smaller steps. If
         one assignment is missed, it will not negate the entire project and will give the teacher a chance to speak with the student
         prior to the due date for the entire project.
         Provide students with very specific instructions on a hand-out and conduct lessons on how to complete the report or project.
         These instructions should include a clear explanation of the grading criteria or rubric to be used; a statement of the
         instruction and help the teacher will provide students; and, a clear statement of the penalties for lateness (see below).
         Teach through modeling; i.e., actually do a sample assignment or project with the class to provide a model for the students
         to follow.
         Use cooperative learning methodology; i.e., have students share their work in different stages so that peer assistance may
         take place.
         Use formative grading criteria; i.e., a report or project may be re-done for a higher grade.
                                                                   48




                                                                                                                                D_2545
        If more than one similar project or report is to be done during the semester, the first one submitted may be used as a basis
        for lessons on how to improve future projects or reports.
        Completed work could have an audience other than just the teacher: oral sharing of reports and/or attractive displays of
        student work in the classroom.
Make-Ups for Major Examinations
Some students are legitimately absent for major examinations. However, some miss exams due to fear or anxiety. Before
discussing legitimate make-ups, we should examine ways that teachers can better prepare students for major examinations to
reduce anxiety and test-phobia which encourage attendance.
Legitimate Forms of Make-Up for a Major Test
Teachers take a significant amount of time to create a fair and valid test with Regents-style multiple choice questions and essays. It
is not appropriate for absent students to expect teachers to make-up a parallel examination just for them. There are several ways to
deal with absence:
        Have a system whereby the lowest examination grade in any semester is dropped. A student absent for one test, therefore,
        has this “0” grade dropped and no make-up is necessary.
        Delay the return of any graded examinations by a day or two. Students absent on the day of the exam can then be given
        the same test. You can arrange for them to do this before or after the regular school day or in the back of the classroom
        of a colleague. You may also arrange for them do take the test in the After School Peer Tutoring Program.
        Prepare a shortened, alternative version of the test, requiring short essays. Over time, many teachers develop files of tests
        with such alternates so that this becomes relatively easy.
        Use an all-essay make-up examination.
        Give an oral examination.
        Carefully examine the student’s notebook to determine that all notes are there and count this as a test grade.
        Give an alternate project or assignment with an inflexible due date.
        Departments could create a library of examinations for each unit or topic, making it easier for teachers to find
        alternate questions or tests. Departments could develop uniform unit tests with A and B versions.
        Each department has access to computerized test programs whereby a teacher could create an alternate exam with ease.


   Make-ups for Homework Assignments


                                                                  49




                                                                                                                              D_2546
The following is a list of suggested procedures. Which combination a teacher selects depends on the class and type of assignment.
As with major reports and projects, however, it is important that students know the make-up procedures in advance.
        Any missed assignments may be made up and submitted within x number of days. A student may borrow a classmate’s
        homework log to find out the assignments missed.
        Assign a project related to class work acceptable for an agreed upon number of delinquent assignments. This could take
        the form of an oral report which would benefit the entire class.
        Assign problems or questions from the textbook.
        Require the student to attend one tutorial session before or after school for each assignment missed.
        Require participation in an after-school activity.
        Devise a pre-existing list of assignments from which students may select make-ups. This could require students to report
        on subject-related television programs, movies or periodical articles.
        If students are required to keep open-ended journals, extra journal work could be required.
        Have a policy whereby a student may miss one homework per marking period without penalty. A variation would be one
        out of every eleven assignments without penalty.
Make-Up Cut Off Date
So that teachers will have time to fairly grade make-up work, a cut-off date for make-up work will be established each semester,
about five days prior to the due date for final grades.



ALTERNATIVE METHODS OF ASSESSMENT
All of the procedures and ideas suggested so far in this chapter fall under the category of “Traditional”. Today, however, educational
researchers are looking at alternative or authentic methods of assessment which take into consideration the individual learning style
of each student and often try to relate evaluation to the real-life tasks students will face in the future. Just about every educational
journal in any subject field will have an article on this type of assessment.
Of course, in a school with career and technical programs, authentic assessment is nothing new. In the CTE classes of Flushing,
students are usually judged on the designs and layouts they create; the investigation of a mock crime scene; the creation of
working programmable robots; the advertisements and illustrations they draw and paint; their creation of simulated business plans


                                                                  50




                                                                                                                                D_2547
and power point presentations; their proficiency in handling real-life jobs via work based learning. The whole concept of CTE
education is to prepare students for the real world of work so assessment tends to be very “authentic”.
The purpose of this section is not to deal comprehensively with this topic, but to make you aware of some of the alternatives
being written about and actually used in schools around this nation. You may want to research further information yourself or
experiment with some of these ideas in your classroom.

GRADE SUBMISSION
Staff is to follow the directions provided by the programming supervisor regarding the submission of grades. Grades are to be
submitted by the date and time established for each marking period.

                               The Flushing High School Academic Honor Code and Scholar’s Pledge
As a student of the Flushing High School, I understand that I am responsible for my own learning and behavior, I also
recognize that there are scholarly traits which will lead me to college and career success, and these traits include:
■ Student Qualities – Studious, Ownership, Achievement, Respect and Responsibility.
■ Being SAFE - wearing my ID at all times, using caution when walking to-and-from class in the hallways and stairways, dressing
appropriately for school by following the dress code.
■ Taking OWNERSHIP - taking pride in the quality of my work, my school and my community; owning up to mistakes and
disobedience.
■ Being ACHIEVEMENT ORIENTED - having goals and striving to reach them.
■ Having RESPECT - for myself, my peers, the faculty and administration; not using vulgar language; following the ‘Golden Rule’
that ‘one should treat others as one would like others to treat oneself.’
■ Staying on top of my RESPONSIBILITIES - including all expectations on grades, homework, and studying. Furthermore staying
on top of after-school activities and obligations.
■ Having ACADEMIC INTEGRITY - having honesty in all learning tasks, which includes;
●Knowing that the unethical behaviors of cheating and plagiarism damage chances for success and also impact the success of others,
and therefore is not tolerated.
●Understanding that plagiarism includes, but is not limited to: copying, stealing, borrowing, or turning in as my own, the work of
another student.
●Not loaning my work to another student to help him/her complete an assignment.
                                                                51




                                                                                                                           D_2548
●Not using cheat sheets, sharing answers with others, and looking around for answers while taking a test.
●Not using information from the Internet that is not recognized in a Works Cited section.
■ Having CURIOSITY - having questions and seeking answers, being an explorer in my education.
■ Being RESOURCEFUL - using a variety of sources and references in my work, being creative in my solutions, ‘thinking outside
the box.’
■ Being ORGANIZED - having a system to organize and collect new ideas, using my planner and keeping my notebooks/binders
free of excess clutter.
■ Being PROFESSIONAL – high school is a warm-up for college and the world of work, so I will conduct myself as a professional
both in person and while using Social Media.




                                                             52




                                                                                                                      D_2549
GRADUATION REQUIREMENTS
 It is the responsibility of staff members to familiarize themselves with the graduation requirements for all grade levels as detailed in
 the chart below: **Student must have a minimum of 44 credits in the appropriate subject areas to earn an NYS diploma.**

Subject Area               Number of Credits Needed for Graduation              Regents Exam Requirements
English                    8 credits needed for graduation                      NYS Requires 5 Regents Exams for graduation.
Social Studies             8 credits needed for graduation                      English, Social Studies, Math and Science.
Mathematics                6 credits needed for graduation                      +1 Additional Exam either in Social Studies, Math
Science                    6 credits needed for graduation, 4 Lab, 2 non-lab    or Science
Foreign Language           2 credits needed for graduation                      An Advanced Regents Diploma Requires the
The Arts                   2 credits needed for graduation                      following exams: English, Global History,
Career and Technical       7 credits needed for Flushing Industries Diploma*    Integrated Algebra, Geometry, Algebra 2/Trig,
Physical Education         4 credits needed for graduation                      Living environment, Earth Science, Chemistry or
Health                     1 credit needed for graduation                       Physics, LOTE.
Electives                  7 credits as needed
        * Students may graduate with a New York State diploma with fewer than 7 CTE credits, as long as they have 44 total credits.

 PROGRAM CHANGES
 Program Changes are scheduled at the beginning of instruction in September and February and take place in the Guidance Suite
 (Room 136). They last for 3-5 days. The program and guidance staff will do their best to minimize disruption to classes. In order to
 help this process run smoothly, please:
         DO NOT admit a student to your subject class unless he/she has a printed program card, a handwritten and signed
         program card, an official program change slip, or an admit pass signed by the principal.
         DO NOT tell a student not assigned to your class that you will “accept” him/her in your class. If you do so, you are
        volunteering to have an over-sized class, as all of the students in your class may not have reported yet.


                                                                    53




                                                                                                                                  D_2550
DO NOT change your classroom. If you see a change that could improve your situation, see your department supervisor so
this can be done in an organized way.
DO admit all students who are assigned to your class. DO NOT tell any assigned student that your class is closed or too
crowded. If your class is over-sized, see your department supervisor who will make sure this is remedied during
equalization.
DO admit a student to your class even if he/she claims it is the wrong subject. Tell the student that he/she may request a
change during the program change days. Until an official change is made, the students stays on your register and must report
to your class.
NOTE: Each week, the attendance sheets you receive will be updated to reflect any adds/drops. If you see any problems,
report them to your department supervisor.




                                                         54




                                                                                                                     D_2551
VI. Other Professional Duties

MAINTAINING STUDENT RECORDS
You are responsible for maintaining an organized record of student test grades, homework assignments, report and project grades,
quiz scores, etc. All teachers are required to use Skedula for these purposes and update the information often. Your records should
enable you to explain the reason for any report card grades you give your students. New York State regulation (Schedule ED-1)
requires that the following items involved in instruction be retained for TWO YEARS: Teachers’ grade records, test scores; and, for
unreturned examinations, all marking sheets and student answer papers; Teachers’ lesson plans.

ADMINISTERING STATE EXAMINATIONS
Introduction
In January and June, most professional staff are assigned to the proctoring and grading of Regents examinations. These are
professional tasks requiring specific skills. The information given in this chapter provides strategies for ensuring the fairness of
the administration and marking of these examinations. All these strategies can be adapted and used for your own classroom tests.
Preliminaries
        When end of term assignments are published, check your assignments (proctoring, reserve, department work). If you have
        any questions or problems, see your department supervisor or the testing coordinator immediately.
        If you feel insecure about any proctoring assignment, see the department supervisor of the examination for an advance copy
        of the specific instructions for your proctoring assignment. If anything is unclear, ask for clarification.
        We try to supply everything that will be needed in exam envelopes. However, it is always a good idea to bring along a
        dry erase marker,, rubber bands and paper clips. Be sure you are wearing an accurate watch with the correct time.
Before the Examination Begins
1. All Regents exams are to be picked up from the Testing Center room 15 minutes prior to the start of the exam. For all Regents
Exams, check the Contents of the Test Envelope for...
                                               Proctoring Folder
                                                   Contents
                 For ALL Regents                                    Subject-specific Items
                                                                 55




                                                                                                                             D_2552
    1. Pre-populated Scannable Answer                  5. Essay Booklets for English & History Exams
    Documents
    2. Pre-populated self-stick labels 3. Regents      6. Scientific Calculators for Science (check under
    Examination Test Booklets                          teacher’s
    3. Attendance/Sign In/Sign Out Sheet               desk)
    4. Clips & Rubber Bands                            7. Reference Tables for Earth Science or Chemistry
                                                       8. Graphing Calculators and Straight Edge/Rulers for all
                                                       Math Exams (check under teacher’s desk)
                                                       9. Compasses ( for Geometry only)
    *If you are missing supplies, you can obtain them from the hall proctor, or call the Testing Office




2. Write on board for students to use as a model for how they should label ALL exam materials for which labels are not provided:
         Student ID#:
         Student Name: Last Name, First Name            School Code: 25Q460
3. As students enter the room:
         1. Instruct any students who have a cellular phone or any other electronic device, including headphones, to store these items
           in their bag before entering the testing room. All bags should be placed in the front of the room.
         2. Instruct any students who do not have EITHER their School ID OR the Exam Invitation with a clear photo to go call the
         testing center.

 4. Call the roll. If a student’s name is not on the list, call the testing
 center.

Starting the Examination



                                                                        56




                                                                                                                               D_2553
 AM exams: Begin instructions at 8:15 AM. No one is admitted after 10 AM. No one can be dismissed before 10:15
 AM.
 PM exams: Begin instructions at 1:00 PM. No one is admitted after 2:00 PM. No one can be dismissed before 2:15
 PM.
 This is a three-hour long timed exam. For example, if you finish directions and distribution of materials at 8:15 AM/12:00 PM, all
 papers must be collected by 11:15 PM/4:00 PM. DO NOT GIVE ANY STUDENT EXTRA TIME UNLESS SPECIAL
 DIRECTIONS HAVE BEEN INCLUDED IN YOUR ENVELOPE.


1. Read the NY State Electronic Device Policy Aloud:
 New York State prohibits the use of any cellular phones or other electronic devices during the administration of a Regents or
 RCT Exam. Prohibited devices include, but are not limited to:
· Cell phones
· BlackBerry devices and other PDAs
· iPods and MP3 players
· iPads, tablets, and other eReaders
· Laptops, notebooks or any other personal computing devices
· Cameras or other photographic equipment
· Headphones, headsets, or in-ear headphones such as earbuds
· Any device capable of recording audio, photographic or video content, or capable of viewing or playing back
such content
2. Distribute the Pre-Populated Scannable Answer Documents. If there is no Answer Sheet for a student, call the supervising
department assistant principal immediately.

3. Direct students to the bottom of the Answer Sheet to the Declaration. Remind students that they must sign this Declaration in #2
   PENCIL or PEN at the end of the exam.

4. Remind students that …
       All multiple-choice answers must be written on the Answer Document in #2 pencil.
                                                                  57




                                                                                                                                 D_2554
       Every bubble must be darkened completely and that there should be no stray marks, blank answers, or double bubbles.


5. Please distribute Essay Booklets as indicated below:
                           English              Math                    Science                  History
                                                 Algebra                 Living Environment        US History
                                                 Geometry                Earth Science             Global History
                                                 Trigonometry            Chemistry
         Essay Booklet            Yes                     No                   No                      Yes




6. Review the following Pen/Pencil Policy with students relevant to the specific exam (The school does not provide pens/pencils for
the exam):
                      English                Math                         Science                       History

      Pencil          Multiple Choice        Multiple Choice              Multiple Choice               Multiple
                      Student                Student                      Student Declaration*          Choice
                      Declaration*           Declaration*                 Diagrams and                  Student
                                             Graphs and                   Drawings                      Declaration*
                                             Drawings
      Pen             Short-Constructed      All responses written in  All responses written            DBQ Short
      (Black or       Response               test booklet except       in test booklet except           Answer DBQ
      Blue            Essay                  graphs and drawings       diagrams and                     Essay Thematic
      only!)                                                           drawings                         Essay
                                           *Student Declaration may be signed in Pen or Pencil


                                                                58




                                                                                                                           D_2555
7. Distribute the Examination Booklets. Students should not open the Booklet until instructed to do so. Teachers must read the
   directions on the front of the booklet aloud while students follow along. Students should check that the exam title and date on the
   front of the booklet are correct. Students should neatly place the exam label provided onto the front of the exam booklet. (if not
   done so already).

8. English Regents only: INSTRUCT STUDENTS THAT THEY ARE TO BEGIN WITH PART 2 OF THE EXAM, #9 ON
   THE ANSWER SHEET. (Part 1 is a Listening Passage. The Listening Passage should be administered by an English teacher
   at 10:05/2:05. At this point, students will go back and fill in numbers 1-8 on the Answer Sheet.)

During the Examination

1. As students work, have each student sign next to his/her name on the Sign In Sheet in the column headed “Signature for
   Attendance.” Record an “A” or a “P” indicating whether the student was absent or present in the appropriate column. DO
   NOT add any names to this sheet unless directed to do so by a representative of the Testing Office. If the student’s name is not
   on the list, call the testing office. .

2. As you have each student sign in, affix the individualized information label to the upper left-hand corner of every student’s
   Regents Exam Book AND Essay Booklet. (Essay booklets are used for English, US History and Global). DO NOT put a label
   on the Scannable Answer Document!

3. Post the time on the board at half-hour intervals.

4. During the exam, ACTIVELY PROCTOR! . Circulate around the room continuously, monitoring to ensure that students are
   answering every question in the appropriate space/section and that every bubble is darkened completely and that there are no
   stray marks, blank answers, or double bubbles. Active proctoring will greatly expedite the check-out process.

5. Remind relief proctors not to release any students until you return from the restroom/break



                                                                 59




                                                                                                                              D_2556
At the End of the Examination

1. Check out students one at a time! Carefully conduct a final review of each student’s test materials:
        Has one or more answers been left blank?
        Has more than one answer has been bubbled for a single multiple-choice
        question? Are any answers bubbled lightly or incompletely?
        Has the student omitted any components of the exam, such as essays, short answer questions, graphs/diagrams,
        etc.? Has the student forgotten to sign the Declaration on the Answer Sheet?
If the answer to any of these questions is YES, the student must return to his/her seat to complete the exam, time permitting. If
a student is made aware of any of these issues, and refuses to complete the exam properly, inform the supervisor when returning
the exam materials.

2.     Students must sign the Attendance-Sign in Sheet in the column headed “Signature upon Completion of Exam.”

3.     Organization of materials for return to Department Head:

Pile 1                    Pile 2                                       Pile 3                                 Pile 4
Alphabetized              Alphabetized Exam Booklets (with             Absentees’ Scannable Answer            Unused
Scannable                 Scrap and                                    Documents                              materials
Answer Doc.               Essay Booklets if applicable)
Paper clip:               Rubber Band:                                 Paper clip:                            Rubber Band:
Scannable Answer           Put Scrap inside Essay Booklet…             Scannable Answer Documents             All unused
Docs.                      Put Essay Booklet inside Exam Booklet       for absent students                    exam
                                                                                                              materials

4. Return materials to: English-Ms. Morgan Room 339 / Math-Mr. Eyshinskiy Room 157 / Science-Mr. Amaya Room 372 /
History-Ms. Spadacini Room 315


                                                                  60




                                                                                                                             D_2557
By initialing each box and signing this document, I am affirming that I have followed each of these procedures while completing
this proctoring assignment:




              Printed Name                          Signature                             Date

Marking Examinations
Some academic teachers will be assigned to a location outside the building to grade examinations. During the testing period,
whenever you are not assigned to proctoring, you report to your department supervisor for instructions.




                                                                61




                                                                                                                               D_2558
ATTENDANCE TAKING

Procedures
Daily Attendance is placed in teachers mailboxes for pick-up each morning. Attendance must be taken during a fire drill. If a student
is missing or needs medical attention, the teacher must use the red and green cards provided.
During period 4/5 Teachers take : “Daily Attendance” (Blue Sheets) All blue sheets must be returned to the attendance office by 1:50
p.m. for scanning An RNOC report will be run each evening upon completion of scanning.
Any teacher that has not turned in their attendance sheet will be identified and contacted.
Any missing sheets the next day, notify administration, and place them back in the teacher's mailbox. These late sheets are due back
immediately.

Period Attendance Sheets
Printed for the following week on Friday morning and placed in mailboxes Friday afternoon for distribution Monday morning.
Teachers return sheets at the end of their day (2:38 or 3:29) on Wednesday and Friday. Sheets are scanned Wednesday and Friday
evenings. The attendance office will run reports to identify missing subject sheets and administration will be notified. These sheets
will also be reprinted and placed in teachers mailboxes on Monday afternoon. Sheets need to be completed immediately.

Confirmation of Attendance
If a student is present in 3 or more classes, but absent from their daily attendance period, Flushing High School automatically reverses
the students’ daily attendance to PRESENT. If a student is present in less than 3 classes, and marked absent from their daily
attendance, a “Confirmation of Attendance Sheet” is generated. Sheets will be generated on Thursdays. Sheets will be placed in
mailboxes on Fridays afternoons. Sheets will be returned to the attendance office with their weekly “Period Attendance Sheets” by
Wednesday afternoon. Any missing sheets will be identified Thursday and teacher names will be sent to administration. Sheets will be
reprinted and placed in teacher mailboxes.

Important Notes
         ○ The circle “Attendance Taken” must be filled in COMPLETELY
                                                                   62




                                                                                                                                D_2559
           ○ You must also COMPLETELY fill in the circle for absent or late. The scanner is extremely sensitive, and if the
             circle is not completely filled, an error could be made
           ○ The official attendance recorded is the attendance taken by teachers, not when a student swipes in.
           ○ VERIFICATION FORMS may be put in your mailbox to determine whether a child attended your class on the date
             indicated.
           ○ These MUST be sent back to the attendance office with accurate information, as sometimes a student attends only 4
             out of 7 classes. These sheets assist with verifying attendance and are a crucial part of the attendance process
           ○ TRIP PROCEDURES—when taking students on a trip, please notify Ms. Hortua or Ms. Zambrotta in the attendance
             office AT LEAST 2 DAYS IN ADVANCE. They will need to know the date, time, where you are going and
             EXACTLY who is going on the trip. If you are taking a specific class with you, a special trip attendance sheet will be
             generated from which you can take attendance. This sheet should then be turned in the day after the trip so accurate
             attendance can be captured.
           ○ Legally, attendance records must be kept by every teacher for three years (electronically or with
             Delaney cards)
Why are these procedures important?
         ○ Parents call the attendance office to see if their child is in school. The only way to determine this is if the attendance
             sheets have been returned and scanned
         ○ The attendance coordinator runs a 3, 5 and 10 day cumulative absence report. The attendance sheets are needed to run
             these reports
         ○ Outreach is done by the attendance and guidance staff on a daily basis, and information again is based on these sheets
         ○ A phone call goes out to every parent/guardian whose child is absent at 10:30 each morning informing the
             parent/guardian of their child’s absence
         ○ ACS often comes to Flushing asking for attendance information
         ○ Attendance reports are printed every month and signed off by AP-PPS and Principal. These reports are an essential
             component of our compliance checklist

What happens if you do not turn in your attendance sheets?
                                                                  63




                                                                                                                             D_2560
At the end of each week, if you are asked more than twice to turn in your attendance sheets, you will get a formal letter in your
mailbox. These are legal documents that must be turned in, and a continued pattern of failing to submit timely and accurate
attendance records can impact your final evaluation for the school year.

EMERGENCIES
An emergency is an unforeseen condition beyond the reasonable ability of the school to predict and prevent. To maintain the security
of students and staff, it is sometimes necessary to establish emergency patrols. Staff members will be notified of this need as early as
possible. The Assistant Principal/ Safety and Security are responsible for arranging for these assignments and informing staff
members about them.

SCHOOL TRIPS
School trips enrich the educational experience of our students. Such trips to museums, theatrical performances, movies, work sites,
presentations, etc., are most beneficial. Teachers who take the time and effort to organize and escort their students are to be
commended. This section is intended to provide guidance to those planning a school trip, as well as to standardize procedures.
When you organize and chaperone an authorized trip, you are taking personal responsibility for the health and safety of your
students. You must insure that all students are present and accounted for when you leave the school and when you arrive at the site.
If any child is missing, you must contact the school and the police. If you are bringing students back to school after the trip, you
cannot leave the site until all students are present for the return. If there is a problem, contact the school. Submit to the attendance
office a listing of those students attending a trip. Students are required to get and complete all work missed.

Application Process
For any school trip, you must go to the main office in 123 where the purchasing secretary will guide you through the procedures.
You will be given a copy of the latest version of the Chancellor’s Regulation A-670 governing procedures for school trips. You will
be asked to sign that you will read the appropriate regulations and memos and will follow the guidelines given. You will also be
given four forms for completion:
                    o Application for School Trips
                    o Teacher Permission Form for a School Trip
                    o Parent Consent Form for Trips During the School Day


                                                                    64




                                                                                                                                  D_2561
The application form must be completed at least THREE WEEKS prior to the date of the planned trip. Once completed, it must
be initialed by your department supervisor and then forwarded to the Principal for signature. If the form is not completed correctly
or if the nature of the trip is not related to the educational program, it will NOT be approved. Please note: There must be one adult
for every 10 students. A licensed teacher must be one of the adults. Parents of students may
volunteer to be chaperones. Older siblings or significant others may NOT be chaperones. If you are planning to use parents, begin
with a ratio of 10:1 so that no-shows will not force a cancellation of the trip.
For overnight trips, special forms, permissions and insurance is needed. The time frame for approval of the application form is
SIX WEEKS.

Parent Consent Form for Trips During the School Day
Complete all appropriate items. Duplicate the form and give a copy to each student who will be going on the trip.
At least TWO WEEKS prior to the scheduled trip date, distribute these to the students. Their parents must complete the
appropriate items. The forms must be returned to you as soon as possible. You must have them in your possession two days prior
to the scheduled trip date.
These forms MUST be carried with you on the trip so you will know who to call in case of an emergency.
 After the trip is over, keep these forms in your personal files for at least one semester.

Teacher Permission Form For a School Trip
Students are NOT automatically excused from their other classes to go on a trip. They must obtain permission from the
teachers whose classes they will miss. To qualify for the privilege of going on a school trip, a student must be passing the class and
have satisfactory attendance.
Complete the date and purpose portions of the form. Neatly cross out the periods the students will NOT miss. Duplicate the form.
At least TWO WEEKS prior to the date of the scheduled trip, distribute them to the students. It is suggested you distribute this form
simultaneously with the Parent Consent Form described above.
Students should fill in their names, official program and the designations of the recitation classes they will miss. It is their
responsibility to obtain the necessary signatures and return the completed forms to you prior to the trip.


REFERRALS
There are many people in the school to whom you can refer disruptive, misbehaving, unmotivated students or students you feel need
                                                                   65




                                                                                                                                D_2562
help. Here is a guide to assist you when you need to make a referral.

Dean’s Referrals
The deans deal with acute disruptive behavior, threats, and dangerous situations (e.g., fighting, criminal behavior). They also handle
incidents occurring in the hallways, cafeteria, and school environment which involve acute disruptive behavior. The deans will
follow-up on referrals you submit. Referral forms are available online through the Jupiter Grades system, in the deans’ office, and
from your department supervisor. The referral must provide specific information; e.g., “The student (name) threatened a classmate
(name), saying (quote exactly) and then left the room without permission, slamming the door.” The more specific your referral, the
easier it will be for the dean to speak with the student and parent. Referrals must be signed by your department Assistant Principal
(if the referral is filled out online it will be sent to your supervisor automatically). Referrals must be filled out completely as we use
the information to strategically plan how to effectively help the student involved in the incident.

It is inappropriate to write referrals because you personally disapprove of a student’s personal grooming, clothing, and/or other habits
as long as they do not disrupt the class or create a dangerous environment. Such issues are best referred to the student’s guidance
counselor. Our deans have received professional training in conflict resolution and mediation techniques. These can be used to solve
disputes among students. In the past, they have been successful in defusing most situations and preventing minor disagreements from
becoming major issues. They rely on you to alert them about potential problems so they can intervene early.

Some notes on Dean’s Referrals:
If a student is disrupting your class, the dean will intervene upon appropriate referral. You are responsible for providing all the work
the student missed. You may also be asked to meet with the parent if the deans deem this appropriate. Don’t send a student to the
dean’s office unsupervised. Call the office and request an escort or a school safety agent. If an escort cannot be found send the
student to the office with another student and follow up with the dean’s office after class. Please remember that, in most instances,
referred students will be returned to your class. Only the most serious infractions lead to major suspensions (Superintendents
Suspension in which a student will report to a suspension site outside of school). Students who in engage in minor disruptions on a
regular basis should be referred to the department supervisor.


Guidance Counselors
                                                                    66




                                                                                                                                  D_2563
Please note that whereas teachers see specific students each and every day, counselors can go extended periods of time without seeing
a specific student. Therefore, counselors rely on referrals from teachers to determine the students to whom they need to reach out.

Guidance Referrals:
       Should be filled out completely (online or in written form)
       Should be turned in to the Guidance Assistant Principal, Ms. P. Cuti, in Room 130, when:
          There is noticeable behavioral change
          There is noticeable change in academic performance
          A student is experiencing social difficulties
          A student is experiencing family difficulties
          A student is experiencing psychological or emotional struggles
          A student has lost a relative or friend
          You have concerns about a student and are unable to reach home

 Immediate Referrals to Counselor via phone or in person:
           If you suspect a child is being abused
           If you have reason to believe a child has harmed or may harm himself/herself
           If you have reason to believe a child is in danger of any kin




                                                                 67




                                                                                                                            D_2564
VII. General Information

ELEVATOR KEYS AND POLICY
In order to access teacher elevators, staff must have an elevator key. Keys for new staff members will be distributed on the first day
of school. Please take care with your elevator key. They are not easy to replace. Should you lose your elevator key, please report the
loss to purchasing secretary. There will be a $3 replacement fee.

The elevators are for the use of staff only. Students are NOT permitted to use these elevators unless they have a medical
elevator pass. This is an official pass which should be carried by the student in a visible place when using the elevator. It
means that the student has brought a doctor’s note to the School Based Health Center and that this note was verified by the
School Based Health Center. Students with temporary health issues will be given a temporary pass with the last applicable
date indicated.

The protocol for handling a student using a teacher elevator without a visible pass is:
       First, ask to see the pass. If the student has one, remind him or her to wear it in the future. If the student does not have one,
       ask him or her to leave the elevator.
       If the student does not leave, press and hold the “Open” button on the elevator. In 99 out of 100 cases, the student will leave.
       If you recognize the student, you may report him or her to the dean.
       If holding the door open does not work, do not engage in argument or confrontation. When the student leaves the
       elevator, follow him or her to class. Obtain the name and ID number from the teacher and report the student to the deans
       in a formal
       referral.

TEACHER RESTROOMS
Teacher restrooms are available on most floors in the building. Each semester, check which restroom is closest to you and request a
key for that restroom if you do not have one.


                                                                   68




                                                                                                                                D_2565
KEYS
Keys are available from the Purchasing Secretary. Once you know which keys you need, complete the appropriate request form.
Usually, two or three keys are all you will need. If these are immediately available, they will be given to you. If additional copies
need to be made, there will be a one to two day waiting period.

SMOKING
Smoking is prohibited in all areas of the school.

PARKING PERMITS
Parking permits are given out on an alphabetical rotation basis, from the payroll office, Room 138. Staff members who do not turn in
their parking permit may have their parking privileges suspended.

COPY CENTER
The copy can be used by any staff member. Copies for one class can be made by a teacher on one of the available machines. Teachers
in need of larger numbers of copies (over 300 pages) should leave their requests and give 72 hours notice.


SUPPLY REQUESTS
All supply requests should be made on the Supply request form provided in the APPENDIX of this manual. Extra forms are located
in both the general office, or from your supervisor. Once your supervisor has signed off on your request, supplies will be delivered to
your departmental office within two days of receipt. All requests for paper are made on this form. All requests for paper will be
expedited if your department is out of paper. Paper is delivered to each departmental office on a regular basis.

DEPARTMENT OF EDUCATION INTERNET USAGE POLICY
The purpose of access to or use of the Internet through DOE connections or equipment is solely educational; therefore, anyone who
utilizes the DOE's connection must foster that purpose by using Internet resources only for educational purposes and in an appropriate
and legal manner.

                                                                   69




                                                                                                                                D_2566
All persons accessing or using the internet through DOE connections or equipment, whether from a DOE location or from a remote
location using DOE hardware, software and/or accounts, are prohibited from using such connections or equipment for other than
educational purposes and are specifically prohibited from:
        Sending or receiving personal messages
        Using the Internet for commercial purposes, advertising or similar objectives
        Utilizing copyrighted materials without permission
        Lobbying for political purposes or soliciting votes
        Accessing pornographic or obscene materials
        Sending or receiving messages that are racist, sexist, inflammatory, hateful or obscene
        Vandalizing data, software or equipment
        Sending or receiving another person's messages without authorization
The DOE and/or chancellor reserves the right to revoke the internet access or use of any person who uses the DOE connections or
equipment in an inappropriate, abusive or illegal manner, or in violation of the DOE's policy on access to and use of the Internet or
of Local, State, or Federal Law.

Section 9 - E-mail Policy: A) Email Acceptable Use Guidelines
● “Acceptable” e-mail activities are those that conform to the purpose, goals, and mission of the DOE and to each user's job duties
   and responsibilities. Users shall have no right to privacy while using the DOE's internet or e-mail system. E-mail may not be
   used for personal purposes during working hours, except that users may engage in minimal e-mail activities for personal
   purposes, such as family correspondence, if the use does not diminish the employee's productivity, work product, or ability to
   perform services for the DOE.

●   “Unacceptable” use is defined generally as activities using DOE hardware, software, or networks at any time that does not
    conform to the purpose, goals, and mission of the DOE and to each user's job duties and responsibilities. The following list,
    although not inclusive, provides some examples of unacceptable uses:


                                                                 70




                                                                                                                             D_2567
   1. Opening unknown e-mail attachments or introducing computer worms or viruses. Users are prohibited from performing
      any activity that will or may cause the loss or corruption of data or the abnormal use of computing resources (degradation
      of system/network performance).
   2. Using e-mail services for private commercial or business transactions and any activity meant to foster personal gain.
   3. Using your DOE e-mail address to subscribe to websites or other internet services that do not conform to your DOE duties
      and responsibilities.
   4. Conducting non-Department of Education fund raising or public relations activities such as solicitation for religious
      and political causes or not-for-profit activities.
   5. Transmitting threatening, offensive harassing information (messages or images) containing defamatory, abusive,
      obscene, pornographic, sexually oriented, racially offensive, or otherwise biased, discriminatory, or illegal material.
   6. Attempting to subvert network security, impair functionality of the network, or bypass restrictions set by the
      network administrators.
   7. Assisting others in violating these rules by sharing information or passwords.
   8. Distributing "junk" mail, such as chain letters, advertisements, or unauthorized solicitations.
   9. Revealing, publicizing, using, or reproducing confidential or proprietary information regarding the DOE including, but not
      limited to, financial information, databases and/or the information contained therein, computer network access codes, staff
      or student information and business relationships.

       Users should contact their supervisors about questionable e-mail usage.

This e-mail Acceptable Use (EAU) applies to all Department of Education (DOE) employees, temporary employees,
consultants, contractors, and anyone given access to e-mail via any DOE electronic device, network, or e-mail service owned,
provided or maintained by the DOE. The acceptable uses are an integral part of the DOE Internet Acceptable Use Policy. Users
should call the Help Desk at (718) 935-5100 if they experience any problems with opening documents; believe they may have a
computer virus, or encounter questionable material or potential threats to the DOE's internet or e-mail system.

NOTE: Users may be subject to limitations on their use of e-mail as determined by their supervisor. The DOE reserves the right
to examine any/all e-mail or Internet correspondence for security and/or network management purposes.

TECHNOLOGY REQUESTS
                                                                71




                                                                                                                            D_2568
 Hardware or software requests should be made using the online computer service form in the help desk feature of the website, please
 see website user manual. This computer form should be used for all maintenance issues of computers, printers, LCD projectors as
 well as software installation.


 SOCIAL MEDIA GUIDELINES

 The Department of Education has released guidelines and recommendations on best practices for the use of social media in our
 schools. Anything posted in a public forum like Facebook, Instagram and Twitter can be used against staff members. Be careful of
 what you post on these sites. While resources like social networks, blogs, websites and other online media can support and enrich
 learning opportunities, it is important for school staff to use these tools in a way that protects the privacy and safety of our students
 and employees. These guidelines say that New York City public school teachers may not contact students through personal pages on
 Web sites like Facebook and Twitter, but can communicate via pages set up for classroom use. The guidelines say that teachers
 should maintain separate professional and personal Web pages. They may not e-mail, “friend” or otherwise communicate with
 students via the teachers’ or students’ personal pages. Teachers also should use privacy settings “to control access to their personal
 social media sites.” Teachers may communicate with students via professional pages, devoted to classroom business like homework
 and study guides, but must get a supervisor’s approval before setting up such pages. Under no circumstances should a staff member
 use electronic equipment to text a student.

 Please use this website link to review these guidelines:
 http://schools.nyc.gov/NR/rdonlyres/BCF47CED-604B-4FDD-B752-DC2D81504478/0/DOESocialMediaGuidelines20120430.pdf

 ACCEPTING DONATIONS TO FHS

Please notify your department head should you know of any party interested in making a donation to Flushing. Department supervisors
should be notified well in advance of the intended drop off or pick up so that preparations can be made to receive the equipment.

                                                                    72




                                                                                                                                 D_2569
VIII. School Rules and Regulations (Ladder of Referral)




DEAN’S OFFICE & THE DISCIPLINE CODE




                                                          73




                                                               D_2570
The following are adapted from the Student Handbook. They follow the guidelines established by the Department of Education and
published in the Department of Education Citywide Standards of Conduct and Uniform Disciplinary Measures.

For learning to take place, staff and students must be safe and secure. Therefore, all weapons are prohibited in the school
building (Chancellor’s Regulation).
Penalty: Superintendent’s Suspension. Teachers must report any weapons or suspicion of weapons to the Assistant           Principals,
deans, School Security Agents or any member of the supervisory staff.

For learning to take place, students must give their full attention to instruction. Therefore, students are prohibited from using or
exhibiting cell phones and electronic devices in all classrooms, offices, and/or the school store.
Penalty: Confiscation of item; parents must come to school to pick up electronic equipment. Teachers must report             illegal use
of cell phones and electronic devices to the deans.

In school, we must learn to get along with others and settle differences peacefully. Therefore, fighting is prohibited.
Possible Penalty: Possible suspension of all parties involved in the fight and initiation of restorative justice procedures.         Fights
may be reported to School Security Agents, Deans or any Supervisor. The deans are available to provide               assistance to all
students before fights begin, so teachers should report any potential altercations to the deans.

In order to learn, students must be in class. Therefore the use of the classroom pass is limited: No passes may be issued during the
first or last ten minutes of a class. Only one student at a time will be released from a room with the pass. No student is permitted to
leave the class without an authorized pass from the teacher.
Possible Penalty: Notification of parents; referral to the deans for students with a history of cutting class.

Students should dress in a manner appropriate for school. In many occupational classes, work clothing is appropriate. Clothing that is
suggestive or offensive is prohibited in school. Hats and do-rags that are not acceptable in the business world are prohibited in the
classroom.
Possible Penalty: Parent will be notified and may be asked to come to school to pick up the student. Expensive clothing and
jewelry can be dangerous to personal safety on public transportation. Students are urged not to wear such items.


We all have a right to work and learn in a clean environment. Please clean-up after yourself and don’t leave litter which invites
                                                                     74




                                                                                                                                   D_2571
rats, mice and roaches.
Possible Penalty: Cleaning up litter from around the entire school.

For the safety of all students and in keeping with the practices of most major businesses, students are required to show a Flushing
High School photo ID card upon entry into the school.
Possible Penalty: Warning and possible detention at the door; referral to the deans for repeat offenders.

For everyone’s safety and protection, students must carry their Flushing High School photo ID’s and program cards at all times.
School personnel may ask to see them at any time.
Possible Penalty: Failure to show proper ID to school authorities will result in parental notification and could result     in
detention. The school provides these forms of identification free of charge, but the student is responsible for caring for and
maintaining them. If a student loses a photo ID, he/she may sign up for a new one in the school store; if he/she loses a program
card, he/she may receive a new one in the guidance office.

Our school is kept neat and clean through the efforts of many people. The destruction of school property and the defacement of
school property with graffiti are prohibited.
Penalty: Students and their parents may have to pay for the cost of the damage; graffiti writers will be required to clean graffiti from
the entire school; possible suspension for repeat offenders.

As per the Chancellor’s Regulations, smoking and gambling are prohibited on school property.
Penalty: Exclusion from all extracurricular activities and clubs; parental notification; possible mandated school service;
possible suspension for repeat offenders.

All students are expected to do their own work. Cheating (illegally giving or receiving answers) or plagiarizing (copying work from
someone else) is strictly prohibited.
Penalty: Parental notification and academic sanctions. If the infraction involves a New York State Regents        Examination,    the
Board of Regents will be notified and State Education Department required penalties imposed: Exclusion from future Regents
examinations.



                                                                   75




                                                                                                                                 D_2572
 These rules and regulations apply to the entire school. Each teacher has a right to establish rules and regulations to ensure a
 proper learning environment in his/her own classroom. Students are required to abide by these class rules. Teachers will report
 repeated violations of class rules to their assistant principals or the deans.
 Recent surveys conducted in the business community indicate that proper attitude is the most important hiring criteria used.
 Therefore, it is the responsibility of the school to help train students to exhibit proper attitudes and demeanor in their encounters with
 each other and with school personnel. Therefore, incidents involving foul language and inappropriate behavior will lead to parental
 notification and possible disciplinary action by the deans. All staff must remember that they are the adult role models of appropriate
 words, actions and behaviors.

PASSES FROM CLASS
The school policy is:
No passes will be issued during the first ten minutes of the period.
Only one student is allowed out of the room at a time with the classroom pass. Students should sign your bathroom log before leaving
the room.
No passes will be issued during the last ten minutes of the period.

You should NOT issue students passes to any office in the school. If a dean, assistant principal, guidance counselor or the principal
wants to see a student, it is his/her responsibility to issue the student a pass in advance. You may issue a sick student a written pass
to the School Based Health Center. A student may not be denied late entry to class because he/she does not have a pass.

 CLASSROOM EMERGENCIES
 It is rare that there is a classroom emergency; however, if one does occur, you can take any of the following actions:
 Use your classroom phone to call for help. You should find the following numbers posted inside the cover of the phone. Check
 the telephone intercom directory published each fall to be sure these numbers are the same:
                           Deans’ Office: ext. 666
                           School Security Agents / Front Desk: ext. 1000
                           School Based Health Center (Medical Emergencies): ext. 2681
                           Mr. E. Coyne, Assistant Principal Security: ext. 1820
                           Ms. P. Cuti, Assistant Principal Guidance: ext. 1300
                           Principal’s Office: ext. 1200
                                                                    76




                                                                                                                                  D_2573
Send monitors to the deans’ office (167/169) or to the nearest school office for help. You should be aware of which offices are
nearest to your room. If it is a medical emergency, send a monitor to the School Based Health Center at extension 2681 Ask a
colleague in a nearby room to get help for you. Stop a colleague or School Security Agent who may be on patrol nearby.

In case of a medical or security emergency, the Administration has the authority to deploy personnel as necessary to ensure the
safety of students and staff.

ACCIDENTS / ASSAULTS
In the case of a school-related injury, a teacher should see the Payroll Secretary for the appropriate reporting form within 24 hours of
receiving the injury. In the very rare cases of assault, it is school policy to cooperate with the teacher in pursuing criminal
prosecutions.

VISITOR PROCEDURES

When a visitor comes to the school for any reason, this procedure will be followed:
       The visitor will show photo ID at the security desk, sign the visitor log and be given a pass. The pass will clearly state the
       room destination.
       When appropriate, the visitor will be escorted to his/her destination by an SSA, staff member of student monitor.
       At the end of the visit, the staff member should escort the visitor back to the security desk to the main exit.
       Note: If you are expecting visitors, please leave their names and approximate arrival times with the SSA at the main entrance.
       This will facilitate procedures.


DRESS CODE / ELECTRONIC EQUIPMENT POLICIES

The following are prohibited in the school:
           Clothing with offensive words, pictures or symbols
            Midriff tops
                                                                   77




                                                                                                                                 D_2574
           See through articles of clothing
           Clothing held together with ties or strings
           Micro-mini skirts
           Unduly suggestive pants or shorts
           Use of cell phones, blackberrys and other electronic devices anywhere in the school building without teacher approval.
           Use of headphones anywhere in the school building

Inappropriately dressed students or students using a cell phone, electronic device or headphones should be referred to the Dean’s
Office. Teachers are urged to remember that they are the adult role models of appropriate dress in the business world.

THE SCHOOL SAFETY PLAN
The school has a Safety Plan approved by the Superintendent and the NYPD. Many of the items in this chapter result from this plan.
This plan is a living document, revised and updated yearly by the School Safety Committee.

FIRE / EVACUATION DRILLS

Fire / Evacuation drills will be conducted regularly to familiarize staff and students with exit procedures. Schools are mandated by
the Department of Education to execute fire drills during a given school year. A chart in each room indicates the proper exit route.
Silence and orderly conduct must be maintained throughout the drill. All staircases are "down" staircases during a fire drill.
Everyone must leave the building during the drill. You may re-enter the building only after the "all clear" bell has sounded or SSA’s
have instructed staff to return. In the event of a false alarm, a single bell will sound after the bells to signal "all clear."

School-wide Participation - When the fire gongs ring, you are to proceed as if there is a fire in the building. Every activity,
regardless of its nature, must be interrupted, and everyone must leave the building immediately.

Warning Signals - At the sound of the warning signal for a fire drill (three gongs rung four times), the teacher should direct the class
to stand and form double rows at the side of the room. Books and papers are to be left in the room. However, personal belongings
should not be left behind. Teachers and students are to bring their personal property with them. A reliable student should lead
                                                                   78




                                                                                                                                  D_2575
 the class to the proper exit when the second series of bells are rung. The teacher should take a position which will be most effective
 in ensuring perfect order and speed of exit.

 Classroom Doors and Exit Doors - When students are in a room, doors may be closed but never locked. The front and rear doors
 must be unlocked if pupils are in the classroom. During drills, be certain that both doors are closed to prevent spread of fire. Use the
 stairway nearest your room and the building exit which opens to the street. If an exit door is closed (blocked) or cannot be opened,
 direct the class to the nearest exit.

 Discipline During Drills - Complete silence should be insisted upon during the entire drill. Directions are to be given only by the
 teacher. The teacher must be vigilant throughout the drill to ensure order and the safety of students. Teachers must use the red and
 green cards, provided to each staff member, during fire drills. If a student misbehaves in any manner, please file a report before you
 leave school that day. Students leaving the building are to walk a sufficient distance predetermined by the SSA’s. Students must
 walk, NOT RUN, silently in close order and in rows of two.


EMERGENCY READINESS

BRT – Building Response Team
Team focused on leading the school efforts during a school incident – team roles include (see accompanying pages for more detailed
descriptions):
                                     □ BRT Leader = Mr. Coyne
                                     □ Incident Assessor = Mr. Margolin & Ms. Tamke
                                     □ Emergency Officer = Mr. Amaya
                                     □ Recorder = Mr. Tobia
                                     □ Special Needs Coordinator = Mr. McElroy & Ms. Brown-Garcia
                                     □ Assembly Point Coordinator = Ms. Cuti & Mr. Carlomusto

During an incident a ‘Command Post’ is established with the BRT leader, Principal and Custodian Manager to make decisions.

                                                                   79




                                                                                                                                D_2576
 BUILDING RESPONSE TEAM EVACUATION PLAN TO MEMORIAL FIELD


 1.    Evacuation of the building via fire bells. Students/Staff follow fire drill paths on 35th Avenue and Northern Boulevard.
       Continue to walk to 149th and make a left on 149th Street to Memorial Field.

 2.    Teachers will escort their students into Memorial Field.

3.     Organization of Memorial Field will be in quadrants on the football field. Each quadrant will represent a floor.
       Floor spaces will be from each goal line to the 50 yard line.

 4.    A copy of the Room Grid and Teacher Grid will be placed in the BRT “Go Bag”.

 5.    Students will sit or stand in their designated areas and attendance will be taken by teachers.

 6.    Command center to be in the Field House.



GRP Summary Sheets for Teachers and Students
The General Response Protocol (GRP) has been designed (in collaboration with the “i love U guys” Foundation) to provide
all schools with the direction they will take when an emergency incident occurs. At its core is the use of common language
to identify the initial measures all school communities will take until first responders arrive. In every incident, school
administrators will need to assess the unique circumstances that will affect how the GRP is implemented.

Each protocol has specific staff and student actions that are unique to each response. In the event that a student or staff
member identifies the initial threat, calling 911 and administration is required.

                                                                    80




                                                                                                                              D_2577
1. Lockdown (Soft/Hard) –Soft lockdown implies that there is no identified imminent danger to the sweep teams.
Administrative teams, Building Response Teams, and School Safety Agents will mobilize at the designated command post for
further direction. Hard lockdown implies that imminent danger is known and NO ONE will engage in any building sweep
activity.
All individuals, including School Safety Agents will take appropriate lockdown action and await the arrival of first
responders. “Attention: We are now in soft/ hard lockdown. Take proper action” (Repeated twice over the PA system)

Students are trained to
1. Move out of sight and maintain silence
Teachers are trained to
1. Check the hallway outside of their classrooms for students, lock classroom doors, and turn the lights off
2. Move away from sight and maintain silence
3. Wait for First Responders to open door or the “All Clear message“ The Lockdown has been lifted” followed by specific
directions.
4. Take attendance and account for missing students by contacting main office.

2. Evacuate – The fire alarm system is the initial alert for staff and students to initia.te an evacuation. However, there may be
times when the PA system and specific directions will serve as the alert initiating an evacuation. Announcements will begin
with “Attention” and be followed with specific directions. (Repeated twice over the PA system).

Students are trained to:
1. Leave belongings behind and form a single file line. In cold weather, students should be reminded to take their coats when
leaving the classroom. Students in physical education attire WILL NOT return to the locker room. Students without
proper outdoor attire will be secured in a warm location as immediately as possible.
Teachers are trained to:
1. Grab evacuation folder (with attendance sheet and Assembly cards).
2. Lead students to evacuation location as identified on Fire Drill Posters. ALWAYS LISTEN FOR ADDITIONAL
                                                                  81




                                                                                                                                D_2578
DIRECTIONS
3. Take attendance and account for students.
4. Report injuries, problems, or missing students to school staff and first responders using Assembly Card method.



3. Shelter-In – “Attention. This is a shelter-in. Secure the exit doors.”
(Repeated twice over the PA system).

Students are trained to:
1. Remain inside of the building
2. Conduct business as usual
3. Respond to specific staff directions
Teachers are trained to:
1. Increase situational awareness
2. Conduct business as usual
3. The Shelter- In directive will remain in effect until hearing the “All Clear”
message “The Shelter- In has been lifted” followed by specific directions.

BRT members, floor wardens, and Shelter- In staff will secure all exits and report to specific post assignments



 RAPID DISMISSAL
 Rapid dismissals are conducted at the end of the school day, usually three minutes before the end of the last period. Fire drill
 procedures are followed, except that students should take all their belongings with them. Once outside the building, students
 should leave the school area immediately. Students participating in extra-curricular activities must leave the building during the
 rapid dismissal. They may return once the building has been properly cleared.

                                                                    82




                                                                                                                                D_2579
BULLETIN BOARD POLICY
The school’s student government will organize the posting of material around the building at designated locations. No staff member
or club/team should randomly post material around the building. This rule is also in effect for students. Postings should be
submitted to the student government or emailed to Mr. Hanif.
Staff is encouraged to “adopt” a bulletin board to highlight student work in their classes or club/team advisors should post important
information regarding the group’s happenings.




                                                                 83




                                                                                                                              D_2580
IX. Communication

CHECKING NYC DOE EMAIL / STAFF MAILBOX / WEEKLY STAFF BULLETIN

Email: NYC Department of Education e-mail should be checked a minimum of 3 times per week. All official correspondence from
the principal’s office will be sent to the staff member’s NYC Department of Education e-mail. Your NYC Department of Education
e-mail will be listed on the school’s website – www.Flushinghighschool.org – for parents to contact you. If you need instructions
on how to access your e-mail account, please see your department supervisor. Staff members are responsible for making sure your
email accounts have enough space to receive emails. Please note: your DOE account is for professional, school related matters
ONLY. You should not engage in e-mail with a parent from a personal e-mail account.

Mailbox: Important announcements are made throughout the year, and therefore all memos and newsletter should be read
carefully and saved if necessary. Any changes to this handbook will be copied and distributed.

Weekly Staff Bulletins: Most weeks you will receive a weekly staff bulletin from the principal’s office with important
announcements. The weekly bulletin will be emailed to the staff member’s NYC Department of Education e-mail. Additional hard
copies will be placed in the first floor mailbox room.

COMMUNICATION WITH STUDENTS & PARENTS
Students:
Teachers must communicate with students what is expected of them by distributing course requirements (as outlined in the school’s
uniform grading policy) and by detailing important information on handouts and chalk/ white boards.
Parents:
The Flushing High School (FHS) with over 2,000 students takes pride in its parent outreach efforts. FHS shares key information
with parents and guardians through a variety of methods. These are outlined below as are protocols for teacher and
parent/guardian communication. Letters are sent home through mass mailings and are back-packed with students Parents and
guardians have access to our weekly parent newsletter via the school website www.Flushinghighschool.org – parents are also
emailed on a regular basis

                                                                84




                                                                                                                           D_2581
Parents and guardians receive notifications through our School Messenger system - this message from the school is sent
directly to the student’s telephone number which the parent provided when they registered their child. Parents and guardians
who are not receiving these messages should contact the parent coordinator, Ms. Vacarr, at the school at 718-888-7500 to
make sure a correct telephone number is on file. Parents and guardians are provided a voice mail listing for all educational
departments and may leave a voicemail message for their child’s teacher. Parents must include the following in their message:
the date, time, contact number/email and the best time to be contacted and the purpose of their call. You should return a
parent’s phone call within 48 hours.

Parent Guidelines (these will be shared with FHS parents):
Parents/guardians should give a teacher a reasonable amount of time to respond to an e-mail. If a teacher does not respond to an e-
mail request, please telephone the teacher at the school and leave a message. Parents/guardians must understand that most academic
teachers have 170 students on their roster; it is almost impossible request to give a parent/guardian a weekly update on their child.
Parents and guardians cannot ask a teacher to respond to a Face Book page, etc... Parents/guardians cannot send teachers Internet chain
letters, solicitations or religious matter through the Internet.

Teacher Outreach:
All teachers are required to use Skedula to log parent outreach and to list assignments and grades for students as a means of
communicating progress to parents. Teachers should reach out to the parents/guardians of students who are struggling and/or failing
their class. Teachers should also contact parents/guardians if a student’s behavior changes in class. Teachers may contact parents via
telephone, e-mail or by mail. If a teacher needs a translator they can contact The Translation & Interpretation Unit at 718-752-7390
or via email at translations@schools.nyc.gov . This service can be used to call parents at home or during a parent meeting in the
school.

Parent Visits:
Parents that have an appointment at Flushing High School must sign-in with the School Safety Officer at the main entrance. Parents
are not allowed to roam the halls and/or see a teacher without an appointment. Parents/guardians have the right to set up an
appointment with their child’s teacher as needed. The New York City Department of Education has allotted two parent/teacher
conferences during each school year in October and March. Should parents/guardians need to see a teacher, guidance counselor or
                                                                  85




                                                                                                                              D_2582
administrator before or after these conferences, they should set up an appointment. A parent may write a note and send it with their
child, call the school or send staff members email to address their concerns. We understand that, under certain circumstances,
parents/guardians may arrive at the Flushing High School without an appointment. In these cases, a School Safety Officer will contact
Ms. Vacarr, Parent Coordinator in charge of Parent Engagement. Ms. Vacarr will meet with the parent to assess their problem, and
will contact the proper person. If the staff member is not available Ms. Vacarr will set-up an appointment for the parents.




                                                                 86




                                                                                                                            D_2583
 X. Staff Teams and Committees


 SMALL LEARNING COMMUNITIES
 Small Learning Communities (SLCs) were established at Flushing High School during the 2015-2016 school year as a way of
 looking at student work and progress, and establishing practices that could improve student performance. As interdisciplinary
 groups of faculty and staff members, the SLCs will analyze student work in connection with the NYC Department of Education
 instructional expectations aligned with the Common Core State Standards. The school will be focused on a specific academic skill
 each month. The SLCs will examine the work of targeted students to analyze their progress in the mastery of these skills. SLCs
 will meet daily and do inquiry work on Monday, Tuesday and Thursday. Teacher leaders will facilitate the discussions. Some
 common reasons for looking at student work collaboratively:
         Learning more about an individual student
         Developing common standards within or across departments, grade levels, subjects for all students’ performance
         Learning about your own teaching and assessment practices
         Developing a common language for discussing teaching and learning
         Sharing ideas and strategies that make individual efforts more productive

STRATEGIC INQUIRY TEAMS - WRITING IS THINKING
Many high school students are missing fundamental writing skills required to express relationships and comprehend complex texts. To
address this issue, teachers at Flushing High School engage in strategic inquiry (si) and teach specific writing strategies (WIT) across
all content areas. WITsi, or Writing is Thinking and Strategic Inquiry, is a writing process that leverages improved writing, content
knowledge, and reading comprehension by providing specific sentence, paragraph, and essay strategies. These basic strategies are
taught across content areas. At the same time, teachers work in small interdisciplinary teams to help a small group of students learn
each specific skill. They diagnosis vs measure student work, focus on the process vs the product, inquire around what students do vs
what teachers do, collaborate to write lessons vs compete, use ongoing formative vs summative assessments, and use specific data vs
general data to track student progress.


                                                                  87




                                                                                                                              D_2584
 DEPARTMENT FOCUS GROUPS
 These department teams organized by grade and/or subject matter mirror the goals of the Small Learning Communities (SLCs) in
 analyzing student work based off the monthly skill focus. As opposed to the interdisciplinary nature of the SLCs, these focus group
 will meet in departments and again be led by teacher leaders. The teacher leaders of these focus groups will have the opportunity to
 meet with their counterparts in the other departments.


 SCHOOL COMMITTEES

(1) Safety Committee
        This committee’s focus is to coordinate efforts to keep the building a safe, secure environment. The committee is led by the
 Assistant Principal of Security, Mr. E. Coyne, and includes a representative from the security agent NYPD team, the UFT chapter
 leader, the Deans’ office as well as volunteer staff members.

 (2) Positive Behavior Interventions & Support (PBIS) Committee
       The primary purpose of the Positive Behavior Interventions and Supports Committee is to examine how the Flushing
       programs can support students’ performance at the Flushing High School.

 (3) Accreditation Committee
       This committee’s primary purpose is to develop a comprehensive four-year plan to getting Flushing students ready for
       the college application process so the college acceptance rate at FHS increases and our students are successful once they
       are in college.

 (4) Academic Career and Technical Education Committee
      The Academic Vocational Committee will meet monthly to discuss issues that impact student programming. The committee
      will be made up of members of instructional departments, programming and guidance staff, and select administrators.

 (5) Consultative Counsel


                                                                 88




                                                                                                                             D_2585
     This committee is comprised of the UFT Chapter leader, the Principal and representatives from the different departments to
     work together on the critical issues of the school. The meeting will identify goals, make decisions and then identify the staff
     members and timeline for the execution of the agreed upon solutions.

SCHOOL LEADERSHIP TEAM
The SLT is mandated by the NYC Department of Education and comprised of the principal, parents, students and UFT staff
members. Beyond discussing the critical issues facing the school, the SLT is designed to formulate the school’s Comprehensive
Education Plan and assure that the budgetary decisions made are in alignment with this education plan.




                                                                89




                                                                                                                             D_2586
 XI. Compensatory Time and Per Session

 COMPENSATORY TIME POSITIONS
 Compensatory time positions are created to meet the needs of both the students and the school. They are determined according to the
 provisions of Circular 6R. Each spring, the principal determines the number of comp time positions in consultation with the UFT
 consultation committee. The faculty then votes on the positions. The postings for positions are composed by the principal with the
 input of the Chapter Leader who checks that contractual provisions are met. Both sign their approval of the posting. As positions
 become available, copies are placed in all teacher mailboxes. If you have any inquiry about a compensatory time position, see the
 UFT Chapter Leader or the principal’s secretary. Assignment of compensatory time positions is made according to contractual
 provisions.

PER SESSION GUIDELINES
No individual is authorized to work in a per session activity during a normal school workday.
             o Staff who work earlier schedule periods 1 to 8. (8:00 am to 2:37 pm)
             o Staff who work late schedule periods 2 to 9. (8:51 am to 3:29 pm)
A time clock must be used wherever possible in recording the hours of per session employment. If a time clock is not
available, the supervisor is responsible to verify/sign a daily record of attendance reflecting the exact time of arrival and
departure.
Time sheets can only be signed by the supervisor who is listed for the activity. Do not ask your immediate supervisor to sign if he/she
is not the one listed on the activity.
Time sheets and time cards must be filled out completely. This includes signatures at the bottom and next to each day where you
clocked in. Finally, you must total the hours being submitted.
Time sheets and time cards should only be used for one time period. Do not use the same card or sheet for more than one time
period.
Each per session employee is required to submit a timesheet for service that was performed during the prior per session period within
one school day of the per session period immediately following each service. Please do not hold completed time sheets. During the
school year, hours will be reduced from activities that have not used their hours.
No employee may work more than five hours without an unpaid lunch break of at least one half hour. Do not submit time sheets
for less than ½ hour.

                                                                  90




                                                                                                                              D_2587
All staff should keep account of the hours they submit and not go over their assigned allotment of hours. Time will not be entered
for a person who has gone over their allotment of hours. In addition, the supervisor of the activity will also keep a record of the
hours each person submits. Hours for any activity are subject to change to due budget reductions. Per session employees are not
compensated for any sessions lost as a result of jury service.
Employees who are absent from a regular school assignment due to illness may not work the same day in an afternoon or
evening per session activity.
All per session activities (position and hours) are contingent on funding and subject to change. Please submit your timesheets and
cards to your supervisor in a timely manner. After signatures are obtained your timesheets should be given to Mrs. Caporusso.
Timesheets that are submitted after 9 am on the day before the close of the pay period may not be entered in time.

FUNDRAISING AND COLLECTING OF MONIES
PLEASE NOTE THAT PROCEDURES HAVE CHANGED. NO MONEY CAN BE COLLECTED FROM STUDENTS WITHOUT
THE PROPER PAPERWORK BEING COMPLETED. SEE THE SCHOOL TREASURER FOR NECESSARY DOCUMENTS.

There are very strict provisions regarding fund-raising and the collection of monies. The following are excerpts from the Chancellor’s
Regulation A-610:
        No teacher, parent or outside agency shall make any collection of money from students unless authorized by the principal
        or designee in conformance with the by-laws, rules and regulations of the Dept. of Education.
        Under the direction of the principal or designee, a statement shall be prepared and kept on file in the school treasurer’s
        office for the inspection by authorized persons given the nature of the activity, the unit price to be collected, the name
        of the teacher in charge of the collection and the principal’s approval.
        Upon completion of a specific money collection activity, or at the end of the term, whichever is earlier, each teacher in
        charge of a specific activity must submit a signed report to the school treasurer accounting for the total money collected
        during the period of the activity.
        No expenditures shall be made by teachers out of monies collected. Such collections must be paid to the school
        treasurer in
        full. Necessary expenditures must be made by the school treasurer by check, or from petty cash. In the latter case, there must
        be approved bills or vouchers to support the petty cash expenditure.

                                                                  91




                                                                                                                               D_2588
At Flushing, application for all fund-raising activities and money collection should be made to the principal. Any monies collected
must be deposited immediately with the School Treasurer. These offices have secure places to hold funds until a bank deposit is
made. Under no circumstances is a teacher to retain funds or lock them in a classroom or closet. Requests for expenditure of
collected funds must be made to the School Treasurer.




                                                                 92




                                                                                                                             D_2589
XII. School Data

       Flushing’s Data and statistics can be located on the DOE web page at:

  http://schools.nyc.gov/SchoolPortals/25/Q460/AboutUs/Statistics/default.htm

  LEARNING ENVIRONMENT SURVEYS
        Every year, all parents, all teachers, and students in grades 6 - 12 take the NYC School Survey. The Survey helps school
  leaders understand what key members of the school community say about the learning environment at each school. The information
  captured by the survey is designed to support a dialogue among all members of the school community about how to make the school
  a better place to learn. Survey results provide insight into a school's learning environment and contribute a measure of
  diversification that goes beyond test scores on the Progress Report. NYC School Survey results contribute 10% - 15% of a school's
  Progress Report grade (the exact contribution to the Progress Report is dependent on school type). Survey questions assess the
  community's opinions on academic expectations, communication, engagement, and safety and respect. School leaders can use
  survey results to better understand their own school's strengths and target areas for improvement.

  QUALITY REVIEW
       The Quality Review is a two- or three-day school visit by experienced educators to each New York City school. During the
  review, the external evaluator visits classrooms, talks with school leaders, and uses a rubric to evaluate how well the school is
  organized to support student achievement. The Quality Review was developed to assist New York City Department of Education
  schools in raising student achievement. The process is designed to look behind a school’s performance statistics to ensure that the
  school is engaged in effective methods of accelerating student learning.

PROGRESS REPORT
      Progress Reports help parents, teachers, principals, and school communities understand schools' strengths and weaknesses.
Progress Reports grade each school with an A, B, C, D, or F and are based student progress (60%), student performance (25%), and
school environment (15%). Scores are based on comparing results from one school to a peer group of up to 40 schools with the most
similar student population and to all schools citywide.
                                                                  93




                                                                                                                               D_2590
ANNUAL SCHOOL REPORT CARD
       The cornerstones of state and federal accountability in New York include new state accountability rules defined by New York
State Education Department (NYSED)’s Elementary and Secondary Education Act (ESEA) waiver and annual state report cards
which inform parents and communities about student performance. In September 2011, President Obama invited states to request
flexibility regarding specific requirements of the No Child Left Behind Act of 2001 (NCLB) in exchange for state-developed plans
designed to improve educational outcomes for all students, close achievement gaps, increase equity, and improve the quality of
instruction. NYSED received approval from the U.S. Department of Education for its flexibility waiver request in May 2012,
authorizing New York State to revise its accountability system. Effective from 2012-13 through 2014-15, the new system puts
greater emphasis on student growth and college- and career-readiness.
       The New York State School Report Card is an important part of the state’s effort to raise learning standards for all
students. The Report Card provides information to communities on their school’s status under state and federal accountability
systems. It also includes data about schools’ strengths and weaknesses that can be used to improve instruction and student
services. The state’s accountability system is one measure of school performance that can be used in conjunction with New
York City’s evaluation tools, including the Progress Report, the Quality Review, and the NYC School Survey. While all of
these tools provide valuable perspectives on school performance, they are based on different methodologies. Additional
information on New York City’s accountability system is available at http://schools.nyc.gov/Accountability/default.htm.
Below is a glossary of term used in determining a school’s progress:

Adequate Yearly Progress (AYP): Adequate Yearly Progress (AYP) indicates satisfactory progress by a district or a school toward
the goal of proficiency for all students.
Annual Measurable Objective (AMO): The Annual Measurable Objective (AMO) is the PI value that signifies that an accountability
group is making satisfactory progress toward the goal that 100 percent of students will be proficient in the State's learning standards
for English language arts and mathematics by 2013–14. The AMO will be increased in regular increments beginning in 2004–05
until it reaches 200 in 2013–14.

Effective Annual Measurable Objective (Effective AMO): The Effective Annual Measurable Objective (Effective AMO) is the PI
value that each accountability group within a school or district is expected to achieve to make AYP. The Effective AMO is the
                                                                  94




                                                                                                                               D_2591
lowest PI that an accountability group of a given size can achieve in a subject for the group’s PI not to be considered significantly
different from the AMO for that subject. If an accountability group's PI equals or exceeds the Effective AMO, it is     considered to
have made AYP. A more complete definition of Effective AMO and a table showing the PI values that each group size must
equal or exceed to make AYP are available at www.emsc.nysed.gov/irts.

Performance Index (PI): A Performance Index is a value from 0 to 200 that is assigned to an accountability group, indicating how
that group performed on a required State test (or approved alternative) in English language arts, mathematics, or science. Student
scores on the tests are converted to four achievement levels, from Level 1 (indicating no proficiency) to Level 4 (indicating advanced
proficiency). At the secondary level, the PI is calculated using the following equation: 100[(Count of Cohort Members Performing at
Levels 2, 3, and 4 + the Count at Levels 3 and 4) Count of All Cohort Members]. A list of tests used to measure student
performance for accountability is available at www.emsc.nysed.gov/irts.

Progress Target: For accountability groups below the State Standard in science or graduation rate, the Progress Target is an
alternative method for making AYP or qualifying for safe harbor in English language arts and mathematics based on
improvement over the        previous year's performance.

Safe Harbor: Safe Harbor provides an alternative means to demonstrate AYP for accountability groups that do not achieve their
      Effective AMOs in English or mathematics.




                                                                 95




                                                                                                                               D_2592
XII. Human Resources Committee

● As per Department of Education regulations, the Principal will post all job vacancies for United Federation of Teacher (UFT)
positions including teachers, guidance counselors, secretaries and paraprofessionals according to Department of Education
regulations.
● As per the New York City Department of Education – United Federation of Teachers contract, the final decision regarding
school staffing rests with the Principal.
● The Principal, in order to fulfill contractual requirements, will set up a Human Resources Committee to recommend staffing.
● Assistant Principals / Department Coordinators, as per their professional responsibilities, will seek out qualified candidates
for possible job openings within their respective departments. Assistant Principals / Department Coordinators will seek out
these candidates through various means including student teachers, professional references, online resume directories through
the Department of Education and traditional resume submission.
● The Assistant Principal / Department Coordinator will select a member of his/her respective department to join them in
interviews with the candidates the Assistant Principal / Department Coordinator has selected.
● The Assistant Principal / Department Coordinator and his/her selected UFT member will form the Level 1 Human Resources
Committee for his/her respective department.
● The Assistant Principal / Department Coordinator will make every attempt to schedule these interviews at a convenient time for
the UFT committee member. If the scheduling does not work out, the Assistant Principal / Department Coordinator will
designate        a replacement.
● If it is a teaching position, the Assistant Principal / Department Coordinator can request the applicant to do a demonstration
lesson.          The teacher committee member will join the Assistant Principal / Department Coordinator at this demonstration
lesson. If the           scheduling does not work out, the Assistant Principal / Department Coordinator will designate a replacement.
● After the interview and demonstration lesson (if applicable) the UFT committee member will provide feedback to the Assistant
Principal / Department Coordinator.
● If the teacher candidate is a student teacher at the school, the Level 1 Committee will seek out feedback from the
cooperating teacher.
● The Assistant Principal will then make a recommendation to the school Principal regarding the hiring of personnel.
● The school Principal will get feedback from Assistant Principal / Department Coordinator as to the recommendations of the Level
1 committee.


                                                                 96




                                                                                                                              D_2593
● The Principal will then make the Level 2 final determination regarding staffing. It is the sole responsibility of the Principal to
offer candidates a position at Flushing High School.
● In hard to staff subject areas such as Mathematics and Science, accommodations must be available to Assistant Principal /
Department Coordinator if the scheduling of interviews and / or demonstration lessons proves to be difficult. In this case, the
Assistant Principal / Department Coordinator have the discretion to designate a replacement. The Assistant Principal /
Department Coordinator will act decisively if they feel they have a qualified candidate to recommend to the Principal.
● If hiring needs to be done during the summer when the Level 1 Committee member or their designated replacement are
officially     not working and are unavailable for the interviews and / or demonstration lessons, the Assistant Principal /
Department Coordinator has the authority to recommend a qualified candidate to the Principal for staffing.




                                                                   97




                                                                                                                                 D_2594
XV Human Relations

THE TEN COMMANDMENTS OF HUMAN RELATIONS
     (1) Speak to people. There is nothing so nice as a cheerful word of greeting.
     (2) Smile at people. It takes 70 muscles to frown, only 14 to smile.
     (3) Call people by name. The sweetest music to anyone’s ears is the sound of his or her own name.
     (4) Be friendly and helpful. If you want friends, be a friend.
     (5) Be cordial. Speak and act as if everything you do is a genuine pleasure.
     (6) Be genuinely interested in people. You can like almost everybody if you
     try. (7) Be generous with praise, cautious with criticism.
     (8) Be considerate of the feelings of others. Remember that no one has a monopoly on
     truth. (9) Give of yourself. What counts most in life is what you do for others.
     (10)Have a good sense of humor, a big dose of patience and a dash of humility.

A TEACHER CODE OF ETHICS: DEFINING WHAT STUDENTS CAN EXPECT
      Almost all teachers post classroom guidelines which list student responsibilities and let students know what is expected of
them. As teachers, we should recognize that we have responsibilities toward our students:
           To be prepared to teach an exciting and effective lesson each day.
           To treat all students fairly, equally, and with dignity.
           To work with parents.
           To seek to continuously grow in our profession.
           To encourage participation.
           To never abuse students.
           To have a responsibility to see all students succeed.
           To affirm and nurture all students.

PERCEPTIONS
To the perceiver, perception is reality and that reality determines how the perceiver behaves.

                                                                 98




                                                                                                                             D_2595
When we teach a class, our words are being perceived by thirty or so different perceivers, each of whom is hearing something
different and each of whom will be certain that he or she heard what was actually said or taught. If you doubt this, at the end of a
class ask the students to write a summary of what you said during the class. You will be amazed by your own words.

When teaching topics which touch upon controversial issues, as racism and sexism or on matters of personal belief, it is extremely
important that you, the teacher and adult role model, present unbiased facts. Carefully choose your words to prevent
misunderstanding on sensitive issues.

As teachers, we deal with words and language throughout the day. We must speak carefully to minimize misinterpretation and
maximize instruction. And, we must remember that no matter how careful we are, we will sometimes be misunderstood. When this
happens, be a good listener, seek resolution and remember the dictum at the beginning of this section. You should also seek the
advice of others, your department supervisor or our deans who have had training in conflict resolution.

I AM YOUR PUPIL
       I am your pupil. My opinions are affected by what you say, even incidentally. I know when you have prepared your lessons
and when you have not. When you haven’t, I wonder if you have a right to my time. Your friendliness and endeavor to understand me
will go a lot further with me than force. I can tell when your words are genuine…. If you do not respect me as an individual, I cannot
see that I should have any respect for anyone either. Though I may not tell you or write you about it, through the years I will recall
that many of the good things in my life will come to me because of you – if you give me your best now. I am yours for one semester.
I come to you with expectancy and hope. I am your pupil.




                                                                  99




                                                                                                                                D_2596
 XV. Legal Matters
 All staff are responsible for following the Chancellor's Regulations that cover a wide range of policies, divided into four sections:
     ● Volume A addresses student-related issues, from admissions to promotion.
     ● Volume B addresses school-based budgeting.
     ● Volume C addresses employee issues, from hiring to termination.
     ● Volume D addresses parent and community involvement.

 The regulations are available in English, Arabic, Bengali, Chinese, Haitian Creole, Korean, Russian, Spanish, and
 Urdu. Here are some of the more important Chancellor’s Regulations of which staff need to be aware:

 CHANCELLOR’S REGULATION A-750 – REPORTING CHILD ABUSE
         Any staff member who suspects child abuse or neglect is mandated to report this immediately. Please refer to Chancellor’s
 Regulation A-750 for the complete mandate. Counselors are available to assist in making the report and filing the necessary
 paperwork. If the counselor is not available, the report should be made to any guidance counselor, the Guidance Assistant Principal,
 or to any Assistant Principal or to the Principal.
         Because school staff members are required to report any suspicions, the legislature has made them immune from personal
 liability provided they have acted “in good faith” and “without malice”. State law assumes that staff members are acting in good
 faith. The more detailed the report to support the allegations of abuse or neglect, the more likely ACS will investigate. For
 adolescents, it is difficult to prove neglect unless the report includes that the child was left unattended for an extended period of
 time. Counselors will provide feedback to staff members who have reported suspicions of abuse or neglect to them.

CHANCELLOR’S REGULATION A-420 ‘CORPORAL PUNISHMENT’
& CHANCELLOR’S REGULATION A-421 ‘VERBAL ABUSE’

Corporal punishment is prohibited. Disruptive behaviors by a student must never be punished through the use of physical force.

        Corporal punishment is defined as any act of physical force upon a pupil for the purpose of punishing that pupil. This
        term shall not mean the use of reasonable physical force for any of the following reasons:
                ●     to protect oneself from physical injury
                                                                   100




                                                                                                                                 D_2597
                ●     to protect another pupil or teacher or any other person from physical injury
                ●     to protect the property of the school or of others
                ●     to restrain or remove a pupil whose behavior is interfering with the orderly exercise and performance of school
                      district functions, powers or duties, if that pupil has refused to comply with a request to refrain from further
                      disruptive acts, provided that alternative procedures and methods not involving the use of physical force cannot
                      be reasonably employed to achieve the purposes set forth in the previous instances.


The Bylaws of the Board of Education state the following:
       No corporal punishment shall be inflicted in any of the public schools, not punishment of any kind tending to cause
       excessive fear or physical or mental distress. Violation of this Bylaw shall constitute grounds for dismissal. This Bylaw
       remains in full force and cannot be waived by prior approval or consent of parent or guardian.
        Verbal Abuse: The Bylaws also state: Language that belittles or subjects students to ridicule or is abusive or threatening
        verbal communication is a violation of this Regulation.
        The principal must bring to the attention to all members of the staff the Board’s policy and rules with respect to corporal
        punishment and verbal abuse.
        All staff members must report any allegations of corporal punishment or verbal abuse to the principal who will
        immediately report these allegations to the Office of Special Investigations

 DEPARTMENT OF EDUCATION REGULATIONS REGARDING CONFLICT OF INTEREST

 The New York City Charter states that “ . . . no regular employee shall have an interest in a firm which such regular employee knows
 is engaged in business dealings with the City.” Interest means ownership interest in a firm or a position with the firm. Therefore, all
 Board of Education staff members who also work for organizations that do business with the Board of Education must secure a
 waiver from the NYC Conflicts of Interest Board. This application will require you to inform the NYC Conflicts of Interest Board as
 to


                                                                  101




                                                                                                                                D_2598
details of your position with another organization or firm. It is the responsibility of the employee to inform the Conflicts of
Interest Board of all applicable interests or positions. If you have any doubts, apply for and file a waiver. Remember: virtually
every firm in New York City does business with the Board of Education.

CHANCELLOR’S REGULATION C-105: OBLIGATION TO REPORT AN ARREST

Chancellor’s Regulation C-105 requires all Board of Education employees who are arrested for any reason to report this arrest
immediately to the principal. Even if the arrest is eventually dropped, not reporting it as required by this Regulation could lead
to disciplinary action and have serious consequences.

ANTI-BIAS / DISCRIMINATION RESOLUTION: LOCAL EQUAL OPPORTUNITY COORDINATOR

The following is a summary of resolutions approved by the Board of Education on 4/28/93 (Calendar Item #42):
Resolved that the Board of Education adopts as its formal policy, the prohibition of all forms of unlawful discriminatory conduct
based upon race, religion, ethnicity, alien citizenship status, national origin, gender, marital status, sexual orientation, disability,
and age. Therefore, the Board of Education adopts the following Code of Conduct:
       Interpersonal Relations. No persons associated with the school system shall behave in a discriminatory manner toward
       any other person while engaged in any school activity. Such enjoined conduct includes unlawful bias-motivated
       harassment and unwelcome advances of a sexual nature.
       Fair Representation. The Board of Education places a high value on the fair representation of diverse groups among its
       faculty, employees and officials and is committed to providing equal employment opportunity and to insuring that New York
       City’s diverse population is represented at all levels in the school system and in the organizations with which the Board does
       business. The Board affirms support for affirmative action programs.
       Applicable Law, Policy and Regulations. All members of the school community will be informed of these regulations.
       Report Misconduct. Every person associated with the school system who experiences or witnesses conduct which violates
       this resolution bears responsibility for promptly reporting the incident to the appropriate school official and, where
       appropriate, to the Office of Equal Opportunity and/or to City, State or Federal agencies.
       Further resolved, that the Chancellor shall continue to develop instructional programs to teach students their rights and
       responsibilities under civil rights laws, and how these rights may be exercised in concert with one’s neighbors so as to

                                                                  102




                                                                                                                                D_2599
        provide for today’s young people a contemporary context for better understanding of intergroup relations and our collective
        responsibility for deterring discrimination.

DISABILITY HARASSMENT

This section is adapted from a letter on Title II harassment issues, United States Department of Education, 7/25/00.
Disability harassment can have a profound impact on students, raise safety concerns, and erode efforts that students with disabilities
have equal access to the myriad benefits that an education offers. . . . We are committed to doing all that we can to help prevent and
respond to disability harassment and lessen the harm of any harassing conduct that has occurred.
Schools… have a responsibility to ensure equal opportunities for all students, including students with disabilities. This
responsibility is based on Section 504 or the Rehabilitation Act of 1973 and the Title II of the American with Disabilities Act of
1990.

Disability harassment under Section 504 and Title II is intimidation or abusive behavior toward a student based on disability that
creates a hostile environment by interfering with or denying a student’s participation in or receipt of benefits, services, or
opportunities in the institution’s program. Harassing conduct may take many forms including verbal acts, name-calling, as well as
non-verbal behavior, such as graphic and written statements, or conduct that is physically threatening, harmful or humiliating.
Examples of harassment include:
            o Several students continually remark out loud to other students during class that a student with dyslexia is “retarded”
                or “deaf and dumb” and does not belong in the class; as a result, the harassed student has difficulty doing work in
                class and her work declines.
            o A teacher subjects a student to inappropriate physical restraint because of conduct related to his disability, with the
                result that the students tries to avoid school through increased absences.
            o A teacher repeatedly belittles and criticizes a student with a disability for using accommodations in class [such as
                extended testing time], with the result that the student is so discouraged that she has great difficulty performing in
                class and learning.

When disability harassment limits or denies a student’s ability to participate in or benefit from an educational institution’s
programs or activities, the institution must respond appropriately.
                                                                   103




                                                                                                                                 D_2600
A clear policy serves a preventive purpose by notifying students and staff that disability harassment is unacceptable, violates
federal law, and will result in disciplinary action.

The bottom line: Singling out any student for a disability - physical, educational or emotional – violates federal law.
         Saying, for example, “You don’t belong in my class” or “Oh, you’re one of those students – sit in the back corner” or “I
         don’t know why you’re in this class: You can’t possibly pass a Regents” violates federal law.
 It is vital that we all remember that we are all teachers of ALL students.


 DEPARTMENT OF EDUCATION REGULATION REGARDING THE CONDUCTING OF PERSONAL BUSINESS
 Department of Education regulations prohibit its employees from conducting personal business while on duty during the school
 day. Violation of this regulation constitutes misconduct and leads to disciplinary action.




                                                                  104




                                                                                                                                  D_2601
APPENDIX




  105




           D_2602
                                                        Department of Education – City of New York
                                                                  Flushing High School
                                                          35-01 Union Street, Flushing NY 11354
                                                                   Supply Order Form

                       Please complete this form with all required information and submit it to your Assistant Principal for approval.
                                                  Then place this form in the supply secretary’s mailbox.
                                                  Orders will be filled within 2 days by the supply room.
                       Please check with your AP for the status of your items, which will be delivered to the appropriate AP’s office.

Thank You for your Cooperation

DEPT:__________ AP Name:______________________________ Rm/Ext ___________________

Teachers Name:_______________________________________ Date_______________________



                    AMOUNT            ITEM DESCRIPTION




                                                                           106




                                                                                                                                         D_2603
                                    Acknowledgements

A special thank you to Vincent Tobia for developing the initial draft of the teacher handbook.




                                             107




                                                                                                 D_2604
Flushing High School Staff Handbook
             2016-2017




                 1




                                      D_2605
                                         Tyee Chin, Principal

         Section                                     Title                         Page
            I                             Letter from the Principal                  6-8
Introduction to the School              Mission and Vision Statement                9-10
           II.                         Career and Technical Education              11-13
                                        Instructional Support Services               14
  School Departments         English Language Arts / English as a New Language       15
                                   Languages Other Than English (LOTE)               15
                                                 Mathematics                         16
                                                    Science                          16
                                                 Social Studies                      17
                                              Physical Education                     17
                                                Athletic Teams                       18
                                        Small Learning Communities                 19-21
           III.                               Attendance Office                      22
                                     Guidance Office / Pupil Accounting            22-23
 Administrative Offices       College and Career Office / Student Success Center     24
                                       Programming and Testing Office              24-25
                                         School Based Health Center                  26
                                                 Dean’s Office                       27
                                              Custodian’s Office                   27-28
                                  Student Government and Student Activities          28
                                       Community Based Organization                28-30
                                              Admissions Office                    30-31
                                             Alumni Association                      31
                                              Technology Office                      31
                                                 Payroll Office                      31
                                     Purchasing Office / School Treasurer            32
                                                2




                                                                                           D_2606
                                          Principal’s Office             32
           IV.                          Staff Time Schedules             33
                                   Teacher Lateness & Attendance        34-35
School Schedules and Staff              Storm Day Procedures            35-36
       Attendance                             Coverages                  36
                                     Parent Teacher Conferences          36
                                  Jury Duty and Excused Absences         37
           V.                      School Uniform Grading Policy        38-40
                                        Annualization Policy            40-41
 Marking, Grading and                    Cumulative Grading              41
    Programming                            Make-Up Work                 42-44
                                 Alternative Methods of Assessment      44-45
                                          Grade Submission              45-46
                             Transcript Update/Grade Change Procedure    47
                                      Graduation Requirements            48
                                           Program Change               48-53
                                    Maintaining Student Records          53
           VI.                   Administering State Examinations       54-60
                                          Attendance Taking             60-62
Other Professional Duties                    Emergencies                 62
                                             School Trips               62-64
                                               Referrals                64-66
                                      Elevator Cards and Policy          67
           VII.                          Teacher Restrooms               67
                                                Keys                     68
  General Information                          Smoking                   68
                                           Parking Permits               68
                                             Copy Center                 68
                                             Going Green                68-69
                                          3




                                                                                D_2607
                                                      Supply Requests                        69
                                                    DOE Internet Policy                     69-71
                                                   Technology Requests                       71
                                                 Social Media Guidelines                     72
                                      Accepting Donations to Flushing High School            72
                                                FHS Discipline Flow Chart                    73
           VIII.                                     Passes from Class                       74
                                                 Classroom Emergencies                      74-75
School Rules and Regulations                        Accidents/ Assaults                      75
                               Child Abuse and Neglect Awareness and Reporting Procedures   75-76
                                                   Blue Card Highlights                     76-78
                                        Crisis De-Escalation and Intervention Plan          78-80
                                                     Suicidal Ideation                       80
                                                     Visitor Procedures                      80
                                        Dress Code / Electronic Equipment Policies           81
                                                  The School Safety Plan                     81
                                                  Fire / Evacuation Drills                  81-82
                                                   Emergency Readiness                      82-86
                                                            BRT                              82
                                                      Rotation Policy                       86-88
            IX.                     Bulletin Board Policy & Student Activities Postings      89
                                                                                             89
      Communication                Voicemail / DOE Email / Mailbox / Weekly Bulletin
                                               With Students and Parents                     91
            X.                                Small Learning Communities                     92
                                     Writing is Thinking - Strategic Inquiry Teams          92-93
Staff Teams and Committees
                                                   School Committees                         94

                                                     4




                                                                                                    D_2608
                                           School Leadership Team                      94
            XI.                          Compensatory Time Positions                   95
                                                  Per Session                         95-96
Per Session and Compensatory         Fund Raising and Collecting of Monies             97
             Time
             XII.                                 School Data                          98

        School Data
                                                Quality Review                         99
                                               Progress Report                        99-100
          XIII.                           Human Resources Committee                  101-102
Human Resources Committee
          XIV.                         Ten Big Steps of Human Relations               103
                                A Teacher Code of Ethics: Defining What Students      103
      Human Relations                              Can Expect
                                                   Perceptions                         104
                                                 I am your pupil                       104
            XV.                 Mandates for Reporting of Suspected Child Abuse        104
                                Chancellor’s Regulations on Corporal Punishment      104-105
       Legal Matters                            and Verbal Abuse
                                 Department of Education Regulations Regarding        106
                                               Conflict of Interest
                               Chancellor’s Regulation C-105: Obligation to Report    106
                                                    an Arrest
                                Anti-Bias/ Discrimination Resolution: Local Equal    106-107
                                            Opportunity Coordinator
                                              Disability Harassment                  108-109
                               Department of Education Regulation Regarding the        109
                                        Conducting of Personal Business
                                                 5




                                                                                               D_2609
I. Introduction to the School

LETTER FROM THE PRINCIPAL

“To question well, is to teach well.” Questioning is an instrumental part of instruction. It fosters imagination, ideas, attitudes,
appreciations and most importantly critical thinking skills. When skillfully phrased and strategically implemented, good questions can
turn an ordinary lesson into an elegant work of art. However, poor questioning techniques interferes with the learning process by
creating confusion, discouraging students involvement, engagement and inhibiting the free open exchange of ideas and opinions.
Effective questions are purposeful, clear, though provoking and stimulate continuous discourse. Instead of telling students what to do,
teachers should facilitate students’ thinking.

At Flushing High School, critical thinking and problem solving is strongly encouraged in all subjects. As we prepare for the Spring of
2017 school year, the DOE has expanded the Citywide Instructional Expectations and implemented a new Framework. This initiative
will involve changes in practices for teachers, school leaders and all students including special education and English language
learners. The goal is to develop quality instruction, while incorporating the Common Core Learning Standards. All classroom
teachers must set high expectation for all students. Teachers must provide opportunities to work with students on critical academic
and personal behavior necessary for college and career readiness.

In November 2014, Flushing High School was identified as one of the 94 Renewal/Community Schools. The New York State
Education Department identified Flushing High School as a Focus School based on data that demonstrates significant room for
improvement. In July the governor and board of Regents also identified Flushing as a school in receivership. This means we have two
years to show significant improvement. We are addressing this challenge and undertaking a School Renewal Program as a call to
action. We will work intensively with our school community over the next two years, setting clear goals and holding ourselves
accountable for rapid improvement. The students of Flushing deserve to see all of us pull together to bring improvement into their
classrooms.



                                                                  6




                                                                                                                              D_2610
Flushing High School has made gains over the last three years, despite the challenge in annual change in leadership. However, these
gains were not sufficient. Building on the Chancellor’s vision, we are looking beyond test scores to determine where schools need to
improve. We will build on what’s working well and provide enhanced support as we work to improve our areas of concerns. I
strongly believe that together we will be able to make significant gains over the next few years. We have already formulated several
strategies and have shown improvements to address these issues. This year we will focus on creating a cultural shift in both students
and staff. We will focus on a “growth mindset”, Social Emotional Development, and a “college going” culture. The most recent DOE
school survey that was completed by parents, students and teachers indicate that we must work on the school’s instructional core,
school culture and systems for improvement. We believe that a more focused approach and partnership with the DOE will be the
leverage point, necessary to continue our improvements.


Here are the key elements of the plan:

    1. Transformation into a Community School with deepened support from and for families and community partners, partnering
       with CBOs to offer tailored whole-student supports, including mental health and after-school programs
    2. Implementation of extended learning time – an extra hour added to the school day to give all students additional instructional
       time. This means that school will start at 8:00am and end at 3:29pm for all students.
    3. Resources and supports to ensure effective school leadership and rigorous instruction
    4. A school needs assessment across all six elements of the Capacity Framework (rigorous instruction, collaborative teachers,
       supportive environment, effective school leadership, strong family-community ties, and trust) to identify key areas for
       additional resources.
    5. Increased oversight and accountability including strict goals and clear consequences, clear grading policies, improved
       communications and clear vision for improvement.


Here are the key next steps:

Within the next 90 days, we will conduct a needs assessment to identify specific focus elements from the Capacity Framework that we
will work on together to strengthen. This will be used to develop specific goals for improvement and to create a School Renewal Plan
for our school.
                                                                 7




                                                                                                                            D_2611
We will support this work through our School Leadership Team, Parent Teacher Association and work closely with DOE leadership to
create our School Renewal Plan, and create our road map for success.

It will be the responsibility of DOE leadership, school leadership, educators, families and the community to support and accelerate
improvement for students and staff of Flushing. We are committed to working collaboratively as we strive to provide all of our
students a high-quality education to get them ready for college, careers and independent living.

I look forward to working with you to transform Flushing High School into the most requested school in Queens and return it to its
former glory.


Tyee Chin, Principal




                                                                8




                                                                                                                          D_2612
FHS MISSION STATEMENT
The Mission of the Flushing High School is to provide challenging, creative and effective career, technical and academic training for
New York City students. The faculty and administration of our school, working with the cooperation of the parents and student body,
seek to provide a unique learning experience and a specially tailored program for all students who have an interest in being prepared
for life’s many trials.
Our mission has several components:

   1. To offer programs which provide every student with the opportunity to excel academically, vocationally, technically and
      socially.

   2. To foster skills and work habits, in order to enable students to succeed academically, mature socially, and develop physically
      leading to success both during and after the high school experience

   3. To develop programs preparing students to be active and collaborative participants in a democratic multicultural society and a
       highly complex technological world.

   4. To provide students with applicable hands-on learning experiences, encouraging the development of skills needed to succeed
       in the workplace and/or post-secondary educational experiences.

   5. To create programs that generate applied learning experiences, merging academic and career skills, helping students see
       unity within the diversity of learning.

   6. To strengthen connections with the business community, so as to provide students access to the latest innovations and
       technological advances, as well as to unique on-site job training.

   7. To foster professionalism and collaboration among the entire school community, drawing upon the unique talents and
       expertise of that community.

                                                                   9




                                                                                                                            D_2613
FHS VISION STATEMENT
Flushing High School is devoted to academic excellence as well as to the cultivation and understanding of the individual strengths and
differences of the members of the school community. It is our mission to encourage democratic values and community service; to
promote creativity and critical thinking; to promote high expectations for all students; to promote self-awareness and to foster career
development.




                                                                  10




                                                                                                                              D_2614
II. School Departments

CAREER & TECHNICAL EDUCATION DEPARTMENT
Room: 372 (Health Sciences/HOSA)                                                  Telephone Number (718) 888-7500ext. 3720
                                                                                  Mr. Amaya

Room: 315(Law)                                                                    Telephone Number (718) 888-7500ext. 3150

Room: 315 (LE)                                                                    Telephone Number (718) 888-7500ext. 3150
Room: 144 (VE)                                                                    Telephone Number (718) 888-7500 ext. 1480
                                                                                  Mr. Tobia

HOSA
HOSA is a national student organization recognized by the U.S. Department of Education and the Health Science Education (HSE), a
division of ACTE. HOSA's two-fold mission is to promote career opportunities in the healthcare industry and to enhance the delivery
of quality healthcare to all people. HOSA's goal is to encourage all health science instructors and students to join and be actively
involved in the HSE-HOSA Partnership.

Law
Students have an opportunity to learn about law in a way that will be of practical use to them. The courses are designed to provide
students with an understanding of their legal rights and responsibilities, knowledge of everyday legal problems and the ability to
analyze, evaluate and resolve legal controversies.

Law Enforcement
The Criminal Justice program prepares students for employment or continued education in law enforcement, corrections, probation,
immigration, security services, homeland security, forensics, or similar fields. Through hands-on, real world activities, including mock

                                                                  11




                                                                                                                              D_2615
trials, police patrols, field trips, forensic experiments, and guest lecturers, students gain a fundamental understanding of all aspects of
the field.

Virtual Enterprise Program
The Entrepreneurship/Virtual Enterprise Program is a three-year business program designed to provide the incoming students with the
knowledge, skills, and hands-on experience necessary to become future successful college students and professionals upon graduation.
Students in the Entrepreneurship/Virtual Enterprise Program take three sequential courses: Computer Applications (open to all
students), Entrepreneurship, and Virtual Enterprise.

Marketing & Business Management Program
This career and technical education program is a unique business and marketing program developed with thematic emphasis on
Entrepreneurship. The program includes courses in marketing, computer technology, visual communications, as well as courses
specifically related to the arena of entrepreneurship.

Advanced Placement Program
Students at Flushing High School can accelerate their college education by enrolling in as many as 14 Advanced Placement courses
offered across disciplines. Students who are interested should be directed to the appropriate assistant principal or the Advanced
Placement Coordinator.

Work Based Learning Program
Work-based learning (WBL) is the “umbrella” term used to identify activities which collaboratively engage employers and schools in
providing structured learning experiences for students. These experiences focus on assisting students develop broad, transferable skills
for postsecondary education and the workplace. A quality WBL program can make school-based learning more relevant by providing
students with the opportunity to apply knowledge and skills learned in the classroom to real world situations.

  Work-based learning is supported in the school and at the work site. While school-based learning focuses on academic and career
  and technical preparation as part of the classroom curriculum work site learning occurs away from school, in a business or
  community organization.

                                                                    12




                                                                                                                                 D_2616
Career Exploration Internship Program (CEIP)
The Career Exploration Internship Program is a school-business partnership initiative that provides high school students (age 14 and
above) the opportunity to obtain non-paid, on-site, career exploration experiences. The focus of the program is meaningful, hands-on,
career exploration rather than skill development. Students may earn ¼ to 1 unit of elective or CTE sequence credit. This program must
be registered with the New York State Education Department, and must be coordinated by a CTE teacher who possesses an extension
as a Diversified Co-op Coordinator or as a Coordinator of Work-based Learning Programs for Career Development.

Cooperative Career & Technical Education Work Experience Program (CO-OP)
The Cooperative Career & Technical Education Work Experience Program is a work-based learning program for students age 16 and
above, consisting of 150 to 600 hours of paid, school-supervised work experience, supported by related in-school instruction in a
specific career & technical discipline. Students may earn ½ to 2 units of credit towards a CTE sequence, depending upon the specific
sequence.

This program must be registered with the New York State Education Department, and must be coordinated by a CTE teacher who
possesses an extension as a Diversified Co-op Coordinator or as a Coordinator of Work-Based Learning Programs for Career
Development.

General Education Work Experience Program (GEWEP)
The General Education Work Experience Program is a work-based learning option for non-CTE students, age 16 and above. The
program consists of 150-600 hours of paid, supervised work experience, supported by the equivalent of at least one classroom period
per week of related instruction. Students typically earn ½ to 2 units of high school credit. This program must be registered with the
New York State Education Department; it may be coordinated by any teacher or guidance counselor certified at the secondary level
who possesses an extension as Coordinator of Work-Based Learning Programs for Career Exploration.

           Please contact Mr. Vincent Tobia with any questions about our CTE or Work Based Learning Program.


                                                                 13




                                                                                                                            D_2617
INSTRUCTIONAL SUPPORT SERVICES DEPARTMENT
Supervisor: Assistant Principal D’Alessio
Room: 309
Email: TDAlessio3@schools.nyc.gov Telephone Number (718) 888-7500 ext.3090

Students with special needs will be programmed to the least restrictive environment, per the program described in their Individualized
Education Program (IEP). Students in self-contained classes will receive instruction that parallels that which is offered in the general
education program. Students in an Integrated Co-teaching (ICT) classroom will receive direct instruction in general education classes
with the support of an Instructional Support Service Teacher. Students may also receive a range of related services to support their
academic progress including Speech, Counseling, Hearing, Occupational Therapy, Physical therapy, vision services and more.

The School Based Assessment Team (SBAT), under the direction of the Assistant Principal for Instructional Support Services,
conducts evaluations for all students who are referred for Special Education services. The team also conducts evaluations on a regular
basis for students who are currently receiving support services. These evaluations are conducted as part of a Triennial Process (every
three years) or on an as-need basis. The members of the team include, but are not limited to, the school Psychologist, Social Worker
and the family clerical worker.




                                                                  14




                                                                                                                               D_2618
ENGLISH LANGUAGE ARTS/MUSIC/ ART/ DRAMA
Supervisor: Assistant Principal Alicanoglu
Room: 339
Email: SAlicanoglu@school.nyc.gov / Telephone Number (718) 888-7500 ext. 2271

The English Language Arts Department supports the development of reading, writing, listening and speaking skills for our students
so that they can succeed in college and the workplace. In addition, we foster a love for reading and creative expression through
language. The library is a resource for students who need access to research materials for school projects, but also for those who are
recreational readers. Computers are available for our students in the library during their lunch periods as well as before and after
school.


ENL/LOTE Department
Supervisor: Assistant Principal Lavache
Room: 253

DLavache@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 2530

In the LOTE department students are tested to determine their Spanish level and programmed accordingly. The LOTE Department is
working with the new ENL Department to align curriculum for NLA students. The school also offers a Spanish Advanced
Placement class for those students who exceed in this subject matter. Chinese and Spanish Native classes are also offered for native
speakers.




                                                                  15




                                                                                                                              D_2619
MATHEMATICS DEPARTMENT
Supervisor: Assistant Principal Jones
Room:157
Email: DJones@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 2720

The goal of the Math Department is to provide every student with the conceptual understanding, procedural fluency, and problem
solving skills required to function in an increasingly technical world. Our Math Teachers will strive to develop student's
appreciation of the value of mathematics, as a tool for solving real world problems. In doing so, the Math Department hopes to
create relevance and meaning for students, whereby supporting the larger school wide mission of providing a unique learning
experience to students who have an interest in pursuing their college and or career endeavors.


SCIENCE DEPARTMENT
Supervisor: Assistant Principal Luis Amaya
Room: 372
Email: LAmaya@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 3720

The mission of the science department includes developing the logical thinking skills associated with scientific methods of
inquiry, developing an appreciation of science, its multicultural heritage, and its impact on our everyday lives and preparing
students for college level science. Course offerings include Regents Living Environment, Regents Earth Science, Regents Physics,
Advanced Placement (AP) Biology, AP Chemistry, AP Physics, AP Environmental Sciences and assorted elective courses
including Forensics, Geology, Biology, First Aid and CPR, Anatomy and Physiology, Robotics and Health Careers.




                                                                 16




                                                                                                                           D_2620
SOCIAL STUDIES DEPARTMENT
Supervisor: Assistant Principal (IA) Alexander Redito
Room: 315
Email: TChin@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1200

The Social Studies ultimate goal is to create a new generation of ‘global citizens’ who are aware and participate in the world around
them. Students receive instruction in Global History & Geography, United States History & Government and Economics during
their four years at Flushing High School. During these courses an emphasis is placed on seeing how history connects to students’
lives along with writing skills, vocabulary development and analyzing historical sources.


PHYSICAL EDUCATION DEPARTMENT
Assistant Principal Amaya
Room: 372
Email:
LAmaya@schools.nyc.gov / 718-888-7500 ext. 3720

Using two gymnasiums, the Physical Education department’s goal is to promote a healthy and active lifestyle for the students of
Flushing High School. The department offers a wide range of physical education activities including team sports, yoga and dance.
Each student participates in ‘Fitnessgram’ which determines each individual level of physical fitness.




                                                                  17




                                                                                                                             D_2621
ATHLETIC TEAMS

Athletic Directors - Luis Amaya/Coach Richardson

                Fall Sports                           Winter Sports                        Spring Sports

      Boys Badminton                         Boys Basketball                     Girls Badminton


      Boys and Girls Bowling                 Junior Varsity Boys Basketball      Baseball


      Junior Varsity Football                Girls Basketball                    Handball


      Varsity Football                       Boys and Girls Track and Field      Junior Varsity Softball


      Boys Soccer                            Table Tennis                        Varsity Softball


      Girls Soccer                           Boys (Coed) Wrestling               Boys and Girls Tennis


      Girls Volleyball                                                            Boys Volleyball


                                                                                   Girls Wrestling




                                                              18




                                                                                                              D_2622
SMALL LEARNING COMMUNITIES

The Freshman Academy
Director – Lilliam Katcher
The Freshman Academy provides a transitional environment to ninth graders with a dedicated and committed group of teachers,
advisors, and guidance counselors help make students career and college ready. Our theme, Pathfinders, reflects our goal of
encouraging teamwork and decision-making. We foster a positive and safe atmosphere for every student with the expectation that he
or she will identify and define an early path in life.
The Academy teachers help students adapt to the new challenges of high school. Within our rigorous educational environment, we
carefully monitor students’ behavior and academics to ensure future success. Our main goal is to keep new students on track, monitor
their progress continuously, and prepare them for the rigors of a rich high school curriculum


Academy of Health Sciences
Director – Luis Amaya
The Flushing High School Academy of Health Sciences welcomes all students who may be considering a career in the health sciences
or are interested in exploring the many opportunities the specialized curricula offer. Our vision is to have all our students enter and
succeed in a wide variety of academic programs at the college level. The Health Sciences provide both a lens through which we can
plan rigorous curriculum and engage students through relevant interdisciplinary learning. We believe that students will engage in
academic success when their learning has greater relevance to the students’ culture, community, and personal lives.
Our goal is to prepare students for college success through a highly relevant health and sciences-based educational experience in a
small school environment that fosters student identity, commitment, and support. The Academy of Health Sciences will act as a
community access point for health and science education, serving students and families and ensuring the inclusion of the diverse
community within the five boroughs. Core Courses are required of all Academy students. In addition, students take a series of
electives and advanced placement courses.
                                                                  19




                                                                                                                              D_2623
Academy of Business and Marketing
Director – Dahlia Jones
The mission of the Business and Marketing Academy is to provide students with a challenging, student-centered, project-based
academic, business/financial and technology program. Students will be exposed to the global business world and will be inspired to
become respectful and successful members of a continually evolving financial community. Students will participate in mentoring, job
shadowing, community service and paid internships. With an emphasis on college and career readiness, the Virtual Enterprise class is
an in-school, live, global business simulation that offers students a competitive edge through project-based, collaborative learning and
the development of 21st-century skills in entrepreneurship, global business, problem solving, communication, personal finance and
technology. Our Entrepreneurship classes provide students with an understanding of the critical role played by entrepreneurs in the
national and global economy. Students learn not only the skills necessary to become entrepreneurs but also the attitudes,
characteristics, and techniques found in successful entrepreneurs that students will need to succeed. Building on concepts that were
introduced in Principles of Finance, the Entrepreneurship curriculum approaches student learning experientially by encouraging
students to evaluate, develop, and work with the business ideas they already have or those they conceive during the course.
Students explore the steps necessary to starting a business, including analyzing the market, finding financing, and creating a form of
organization that will accommodate future growth. They learn about the operational issues that new businesses face, such as
regulations, protecting intellectual property, and the financial risks of starting a business. Students examine ethical issues and develop
a framework for managing them. Finally, students identify the risks, returns, and other aspects of entrepreneurship as a potential
career.
Integral to the curriculum is a culminating project that builds on students’ ability to research the market and develop a business plan.
Students work to conceive of and develop a business idea that fills a need in the market. In the process of completing their project,
they create a marketing plan for their business, make financial projections, assess the risks inherent in the new venture, and develop a
code of ethics to guide their business actions and relationships. Additionally, students learn about the operational and legal logistics
involved in business. Finally, they create a business plan and give an oral presentation in which they pitch their business idea to their
classmates and an invited audience representing potential investors.


                                                                   20




                                                                                                                                 D_2624
Thurgood Marshall Law Academy
Director – TBD
At the Thurgood Marshall Law Academy, students will have an opportunity to learn about law in a way that will be of practical use.
Our courses are designed to provide students with an understanding of legal rights and responsibilities, knowledge of everyday legal
problems and the ability to analyze, evaluate and resolve legal controversies. The Academy’s approach to law-related education
includes case studies, mock trials, debates and role-playing. The Academy also draws on community experiences such as court tours
and community resource people such as police officers and attorneys. We have also been affiliated with the renowned law firm of
Paterson, Belknap, Webb and Tyler for over a decade.
Activities include, Mentor Moot Court: citywide appellate advocacy competition, New York State Mock Trial: competition involving
role-play of a trial script, Chase Lincoln-Douglas Debate: citywide competition concerning resolution of a current social or political
issue, Queens District Attorney’s Student Advisory Board: students participate on a panel discussing issues concerning today’s youth,
New York University Law School’s High School Institute: students study legal issues in a college environment, Internships: students
are placed in various private and public agencies through the Thurgood Marshall Summer Internship Program.




                                                                 21




                                                                                                                             D_2625
III. Administrative Offices

ATTENDANCE OFFICE
Supervisor: Assistant Principal Patricia Cuti
Room: 235
Email: pcuti@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 2351

Point People: Attendance Coordinator Jennifer Gebert
Email: Jgebert@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6140

Pupil Accounting Secretary: Janneth Cali
Email: JCali@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6147

Family Worker: Virna Hortua
Email: vhortua@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6141

The Attendance Office distributes and collects attendance bubble sheets from teachers, enters them into ATS and makes updates and
changes as needed. Members of the attendance staff meet weekly (and with the guidance staff monthly) to work on an individual
basis with truant students by calling in parents for meetings, putting students on progress reports and doing visits to student’s homes.


GUIDANCE / PUPIL ACCOUNTING OFFICE
Supervisor: Assistant Principal Patricia Cuti
Room: 235
Email: pcuti@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 2351

Pupil Personnel Secretary: Diane Erster
Email: Derster2@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 2351


                                                                   22




                                                                                                                               D_2626
The mission of the department is to work with students not only regarding graduation requirements and how to best position
themselves for the college application process, but also to identify and assist students who may be experiencing psychological,
emotional, social, personal and/or academic difficulties. The counselors work with students in groups and individually, and rely on
referrals from parents and teachers.

The Office of Pupil Accounting helps maintain and update the information we have on each student such as address and phone
number, emergency contact phone numbers, language preference, working papers, as well as admission and discharge history.

HOW TO READ OFFICAL CLASS DESIGNATIONS

1st Character                                  2nd Character               3rd Character
Grade Level or Indicator                       Area of Study               Cohort
GRADE LEVEL                                    B= Business Track           GRADUATION
(According to credit accumulation)             D=Digital Arts Track        YEAR
1= Freshmen ; 2= Sophomore 3= Junior ; 7=      E = Law Enforcement         6= Class of 2016
Senior                                         Track                       7 = Class of 2017
9= 5th + Year student (temporary official      M = Health Science Track    6 = Class of 2016
class only)                                    L = Legal Studies Track     7 = Class of 2017
                                               Z= Zoned 9th Grade          8 = Class of 2018
ESL Indicator                                  Students                    9 = Class of 2019
S= Bilingual Spanish; Q= Bilingual Chinese;                                0 = Class of 2020
E = Other Language
ISS Indicator                            Example:
C= Resource Room; P = Related Services
(Speech/Hearing etc.); T= Team Teaching; SB8 = A bilingual Spanish
H/Y = Self Contained                     student, in the business
                                         program in the 2018
  Specialty Indicator                    Cohort.
  V = Virtual Enterprise
                                                                 23




                                                                                                                            D_2627
CAREER & COLLEGE OFFICE / STUDENT SUCCESS CENTER
Point People: College Counselor Rhonda Hanson, Work-Based Learning Coordinator Vincent Tobia
Room: 195E
Telephone Number (718) 888-7500 (Hanson) ext. 1957 (Tobia) ext. 1480

College & Career Office / Student Success Center
The College Office serves as a center for students as they become familiar with the college application process, research schools, sign
up for the SAT exams, and complete applications for schools, scholarships and financial aid. Ms. Hanson completes class visits and
works with students in groups and on an individual basis.

The college and career office works with an organization called College for Every Student to provide support to students beyond their
studies at flushing High School. CFES is a global leader at helping underserved students become college and career ready. CFES
currently supports 25,000 students through partnerships with 200 rural and urban K-12 schools and districts in 30 states and Ireland.
College For Every Student engages every CFES Scholar in three high-impact practices – Mentoring, Leadership Through Service, and
Pathways – that research has shown raise aspirations and develop the Essential Skills including, adaptability, grit, resilience,
teamwork, leadership and other key qualities that promote social and educational uplift. The CFES model is framed around core
practices that can be adjusted to fit the needs, resources and culture for students.

College for Every Student
PO Box 247
2303 Main Street
Essex, New York 12936

Telephone: 518.963.4500
Fax: 518.963.4553

Email: info@collegefes.org
PROGRAMMING & TESTING OFFICE
                                                                  24




                                                                                                                              D_2628
Programming Supervisor: Assistant Principal Patricia Cuti
Telephone Number (718) 888-7500 ext. 2351
Program Chair: Agata Wudarczyk Room: 233
Telephone Number (718) 888-7500 ext. 2331

The programming office determines student schedules for the regular academic year, PM School, Saturday School, and Summer
School. The office ensures that students receive necessary classes, and that they are given honors or support classes when
appropriate.

Testing Supervisor: Assistant Principal: Dahlia Jones
Room: 272
Phone Number (718) 888-7500 ext. 2720

Testing Coordinator: Jessica Walker
Room: 327
Telephone Number (718) 888-7500 ext. 3271

Students will be required to take a variety of Formal and Periodic Assessments while enrolled at Flushing, which will have
significant implications on their High School Graduation and College Admission. These assessments include: Regents/RCT Exams;
PSAT/SAT Exams; ACT Exams; Trade Exams. The testing office makes sure that all students are correctly programmed for these
exams and executes the administration of these examinations, including Advanced Placement exams.




                                                             25




                                                                                                                     D_2629
SCHOOL BASED HEALTH CENTER
Point Person: Safety Coordinator-Thomas Carlomusto
Room: 167
Email: TCarlom@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6666

School Nurse
Room: 268
Telephone Number (718) 888-7500ext. 2680

Health Aide Ilona Krslovic

The Student Health Center provides medical care to the students of the Flushing High School. No student will ever be turned
away from service.


DEAN’S OFFICE
Safety Coordinator: Thomas Carlomusto
Room: 167
Email: TCarlom @schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1820
Rooms: 167 and 169
Telephone Number (718) 888-7500 ext. 1690

                 Dean                                  Extension                       Type
                 Thomas Carlomusto                    1672                             Dean
                 Erin Flanagan                        1691                             Dean
                 Gary Margolin                        1671                             Dean
                 Laura Giglio                         1670                             Dean
                 Jane Tamke                           1673                             Dean
                 Veronica Mackay-Petrelli             1692                             Dean
                                                               26




                                                                                                                        D_2630
The mission of the Dean’s Office is to create an environment that is not only secure and safe, but supports instruction. We strive to
promote the total well-being of the students, with a focus on the social, moral and intellectual character development of all we
serve.

The Pupils’ Court
The dean’s office, through the support of the Thurgood Marshall Law Academy at Flushing High School participates in a
restorative justice program called, The Pupils’ Court. The Pupils’ Court is a student-driven program that is committed to creating
an alternate solution for addressing discipline issues within a school community. The purpose of The Pupils’ Court is to ensure
students take responsibility for negative behavior and complete restorative justice tasks within the school community and with
community partners. Because The Pupils’ Court does not exclude students from classroom instruction or the overall school
community, students are provided the opportunity to maintain good academic standing while addressing discipline code
infractions. Students continue attending classes and commit to a community service based sanction after their school day has
ended. Student-driven, restorative sanctions are geared towards creating a strong sense of school community.

The Pupils’ Court will be student-driven by Flushing High School students under teacher supervision:
    Court members receive training based on the Center for Court Innovations curriculum
    Court members use the skills developed during the training to question students who commit discipline code infractions and
      who have taken responsibility for their actions
    Court members decide and impose the appropriate sanction on students who commit discipline code infractions to ensure
      violators understand the affect their behavior has on the overall school community
    The process requires that school stakeholders have confidence in the student’s abilities to effectively question and impose
      sanctions on violators


CUSTODIAN OFFICE
Point People: Custodial Engineer Joseph Schoendorf
Room: 140
Email: CQ460@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 1400

                                                                   27




                                                                                                                                D_2631
Prepare and maintains the building facility in its entirety. The school custodian acts as a point person with school administration
and to the School Construction Authority.


STUDENT GOVERNMENT & STUDENT ACTIVITIES
Point Person: Coordinator of Student Activities Elvis Hanif
Room: B19
Email: EHanif@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6910
The goal of student activities at FHS is to embrace all our students into the school community so that they are engaged in a positive
manner in our co-curricular and extra-curricular activities. Clubs and activities are open to all students at FHS. The Student
Government and COSA (Coordinator of Student Activities) plan events all year to empower students to express their talents, artistic
abilities, and school spirit. Some of these activities are; Spirit Days, Homecoming, The Annual Variety Dinner, Pep Rallies, Dances,
Blood-Drives, Field Trips, Fundraisers, Award Ceremonies, Prom and more.


COMMUNITY BASED ORGANIZATIONS

The Center for Supportive Schools
Director: Eddie Castro
Room: 195F
Email: ecastro@supportiveschools.org / Telephone Number (718) 888-7500 ext.1961

The Center for Supportive Schools (CSS, formerly Princeton Center for Leadership Training) is driven by the vision that one day, all students will
thrive in schools that graduate them prepared for the rigors of college and lives filled with meaningful work, active citizenship, and personal
fulfillment. CSS partners with schools to help overcome disengagement by engaging all members of the school community in the relationships
and meaningful dialogue necessary to effect substantial and sustainable change in all students’ school experiences. We accomplish this through
the following solutions:



                                                                       28




                                                                                                                                        D_2632
   Peer Group Connection (PGC): an evidence-based, school-based program that supports and eases students’ successful transitions into middle
    and high school by tapping into the power of older students to create a nurturing environment for incoming students.
   Achievement Mentoring (AM): a school-based prevention and intervention program, developed by Dr. Brenna Bry, that pairs adult
    school staff with students in one-to-one mentoring relationships proven to reduce problem behaviors, improve academics, and
    reduce school dropout among at-risk students.


Asian Americans for Equality
Program Manager: Ivy Li
Room 195E
Telephone Number (718) 888-7500 ext.1958

Asian Americans for Equality provides the following services:
       College and Career Advising
       Immigrant Youth Leadership Program
       Family Services


The Child Center of NY
Lead Social Worker: Sean Changlai
Room: 270
Telephone Number (718) 888-7500 ext.2700

The Child Center of NY is partnering with Flushing High School to establish a Wellness Center. Within the Wellness Center, a
School-Based Mental Health Program will be operating a clinic that will provide on-site, multi-lingual mental health services to
students and families at the school – including preventive and crisis interventions.

Services that do NOT require parental consent include:


                                                                     29




                                                                                                                                   D_2633
      Stress Reduction
      Improving Communication Skills
      Time Management
      Healthy Relationships
      Conflict Resolution
      Self-Advocacy
      Impulse/Anger Management

Parents will be informed of crisis interventions and/or therapeutic services.


Sports and Arts in the Schools Foundation
Director: Tony Lum
Room 144
Telephone Number (718) 888-7500 ext.1440

Sports and Arts in the Schools Foundation provides the following services:
      Specific Subject Tutoring (Math, History, Science, ESL, etc.)
      Quality Sports and Arts Enrichment Programming
      High School Today, College Tomorrow


ADMISSIONS OFFICE
Supervisor: Assistant Principal Patricia Cuti
Room: B14
Email: pcuti@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 2351

Point Person: Pupil Accounting Secretary Janneth Cali
                                                                       30




                                                                                D_2634
Email: jcali@schools.nyc.gov / Telephone Number (718) 888-7500ext. 6147
The admissions office is responsible for ensuring the enrollment of each incoming class at Flushing High School.

ALUMNI ASSOCIATION OFFICE
Parent Coordinator Mary Vacarr
Room: B10
Email: MVacarr@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 6100

The mission of the Alumni Association at Flushing High School is to ensure that our Alumni maintain an active role in the success
of the students at Flushing High School. We also seek to provide a space for Alumni to remain connected to the institution and
individuals that helped shape their lives. Our intent is to organize Alumni to support FHS through various initiatives including but
not limited to scholarship and internship opportunities.

TECHNOLOGY OFFICE
Supervisor: Vincent Tobia
Room: 144
Email: vtobia2@schools.nyc.gov / Telephone Number (718) 888-7500ext. 1441

Computer Tech: Max Waibel
Room: 224
Email: MWaibel@schools.nyc.gov / Telephone Number (718) 888-7500ext. 2240

PAYROLL OFFICE
Point Person: Payroll Secretary Roula Vlahos
Room: 138
Telephone Number (718) 888-7500ext. 1380



                                                                  31




                                                                                                                              D_2635
PURCHASING OFFICE
Point Person: Purchasing Secretary Carole Bradley
Room: 128
Email: CBradley5@schools.nyc.gov / Telephone Number (718) 888-7500 ext. 2551

SCHOOL SUPPLY ROOM
School Aide Tran Lamson
Room: 137
Telephone Number (718) 888-7500 ext. 1370

COPY ROOM
School Aide Susanne Sperrazza
Room: 318A
Telephone Number (718) 888-7500 ext. 3185


PRINCIPAL’S OFFICE
Principal Tyee Chin Room: 120
Email: Tchin2@schools.nyc.gov / Telephone Number (718) 888-7500ext. 1200

Principal’s Secretary Terry Wright
Email: TWright@schools.nyc.gov / Telephone Number (718) 888-7500ext. 1200

The Office of the Principal, located in Room 120, is designed to coordinate the efforts of all the stakeholders within Flushing High
School – students, staff, parents and external partners. The goal of this office is foster discussion and collaboration among these
groups to maintain Flushing’s standing as a high level educational environment.



                                                                  32




                                                                                                                               D_2636
III. School Schedules and Staff Attendance

Regular Day Bell Schedule

         Period    Start                     End              Teacher Schedules
         0         7:10 AM                   7:57 AM          1-8 Schedule
         1         8:00 AM                   8:48 AM          8:00 AM – 2:38 PM
         2         8:51 AM                   9:38 AM
         3         9:41 AM                   10:28 AM         2-9 Schedule
         4*        10:31 AM                  11:18 AM         8:51 AM – 3:29 PM
         5*        11:21 AM                  12:08 PM
         6          12:11 PM                 12:58 PM         Wednesday Schedules
         7          1:01 PM                  1:48 PM          1-8 Schedule
         8          1:51 PM                  2:38 PM          8:00 AM – 3:38 PM
         9         2:41 PM                   3:29 PM          2-9 Schedule
                                                              8:51 AM – 4:29 PM

* Lunch Period
** FHS Attendance and Lunch Period




 IMPORTANT MESSAGE: PROFESSIONAL DEVELOPMENT DAY (Mondays) ALL TEACHERS ARE REQUIRED TO
                                 STAY ADDITIONAL TIME.




                                                  33




                                                                                    D_2637
TEACHER LATENESS & ATTENDANCE

Lateness
A teacher who arrives in the school on time should sign-in at the 1st floor time clock in the main office, and be in the classroom
ready to teach at the beginning of his/her first assigned teaching period. Teachers are expected to arrive to all their assignments at
least one minute before the change of class.

School Lateness procedures:
         ● Pedagogical staff sign-in in the main office. Staff must sign the book located in room 123 any time they step out of the
             building for lunch, meetings, break, or any other reason during their work day.
         ● Early session staff who arrive after 8:00 and late session staff who arrive after 8:50 must clock in on their time card.
             Staff who do not designate a time that they arrive late will have this time determined by the payroll secretary, Ms.
             Vlahos, who will approximate the time the staff member arrived.
         ● Staff late due to transportation delays must notify payroll ext 1380. It is the staff member’s responsibility to obtain
             verification of the delay from the Transit Authority (or L.I.R.R. or Metro North, etc.) and then submit this
             documentation to the Payroll Secretary so that the lateness involved can be expunged.
         ● The principal is cognizant that severe weather conditions and major transit problems could cause delays and does
             consider this when reviewing staff lateness; the payroll secretary, Ms. Vlahos will make a notation on the late sheet for
             severe weather conditions or major transit delays.
         ● A teacher with a special situation leading to lateness should speak with the principal to see if a mutually determined
             course of action can be decided on.

Absence
The school year has numerous holidays and recesses. There are only between 182 - 186 actual school days a year, many of them
given over to testing. Please try to limit your absences. Your students need the instruction that only you can provide.
   ● If you are going to be absent (due to illness, an unavoidable appointment, or family business), notify your direct supervisor
      and the payroll secretary, as soon as you can. If this is not possible, call (718) 888-7500 ext. 1380 prior to 6:00 A.M. You
      may also call earlier, and the phone system will take your message. . If for some reason the phone number above is
      inoperative, email Ms. Vlahos at SVlahos@schools.nyc.gov. It is expected that notification is given in a timely fashion so
                                                                  34




                                                                                                                               D_2638
       that coverages can be arranged. Absences before and after holidays, Mondays and Fridays, are a burden on our school
       staff. Although you may want to extend your vacations or weekends, it is unprofessional to do so
   ●   If you are truly sick this is unavoidable. It is difficult to get substitute teachers and therefore, your colleagues receive
       additional coverages, which are seldom welcomed and oftentimes burdensome. If you have a special event or extenuating
       circumstance that necessitates your absence, please discuss your proposed absence with your supervisor beforehand.
   ●   You must keep three sub lesson plans on file with your supervisor always, in case of absence.
   ●   If you are going to miss all or part of a school day because of required attendance at a school system meeting or workshop
       or because you are going on approved school trip with your class, you must complete the appropriate paperwork with the
       payroll secretary and have it signed and approved by your direct supervisor and the principal.
   ●   Whenever you are absent due to illness, on your first day back in school, please report to the Payroll Secretary in 138 to sign
       for your absence.
   ●   If you know you are going to be absent (for jury duty, personal business, scheduled medical procedure, etc.), it is your
       responsibility to leave lesson plans and materials for your substitute with your department supervisor. Any student work
       collected by your substitute and left for you should be graded and returned to the students so that they realize that work
       done even when you are absent will be counted.
   ●   Official Policy of the School System: When a teacher is absent for any reason, there is a presumption that students are
       missing instruction even though other arrangements are made for class coverage. Sick days and personal days are not to be
       viewed as an accrued property right to be used at the discretion of the teacher. Chancellor’s Regulation C-601 sets forth the
       attendance and service required of pedagogical employees in schools, including procedures in cases of lateness and fractional
       absence from duty.

STORM DAY PROCEDURES

The Chancellor will make the city-wide decision to close or delay the opening of schools during stormy weather or other emergency
situations. The decision will be made as early as possible prior to 6:00 A.M. on the affected day. Radio and TV stations will be
notified as soon as possible prior to 6:00 A.M. Staff and parents should listen to information broadcast by new radio stations as WINS
(1010 AM) and WCBS (880 AM).


                                                                  35




                                                                                                                              D_2639
All field trips and after school activities are cancelled on delayed opening days. All personnel have the responsibility and obligation to
report to work by the later starting time due to the delayed opening. Normal attendance reporting standards apply (absences and
lateness) based on the later starting time. In the event that a storm intensifies during the school day, the Chancellor will notify all
superintendents and radio and television media of an earlier dismissal schedule. This information will then be given to school
principals.

COVERAGES

When a teacher is absent, every attempt is made to call a substitute. However, every teacher may be called upon to cover up to one
class per semester (two per year) without additional compensation. Coverages may not be refused. As part of the UFT Contract,
pedagogues are obligated to comply with the request for assistance. Keep in mind that in the best interest of our students,
cooperation is essential. Failure to comply with this contractual obligation may lead to disciplinary action. In addition, you will be
placed back into the eligibility rotation and your supervisor will be notified.
If you would like to volunteer for paid coverages after these two, please see the payroll secretary, Ms. Vlahos, in 138. Coverages
are emergencies that require immediate attention. The payroll secretary, Ms. Vlahos, acts on the school’s behalf to assign
emergency coverages as needed. Volunteer coverages will not exempt you from attending CPT.
Our procedure has been in place for many years and is equitable to all staff members. The assignments are filled as follows:
     Staff members are selected on a non-seniority rotating basis to fulfill their contractual obligation of one non-paid coverage
       each semester.
     Coverage sheets will be placed in the Main office near the time cards. If you do see your time card in the rack please look on
       the counter for your coverage which will be attached to your timecard.


PARENT TEACHER CONFERENCES

Afternoon and evening conferences are scheduled each semester, usually in October and March. Contractually, all teachers and
supervisory staff must be present for these conferences. Those absent will be required to make up the time in an appropriate manner.


                                                                   36




                                                                                                                                D_2640
JURY DUTY AND EXCUSED ABSENCES

Serving on a jury is a right and a privilege. Unfortunately, to do so during the school year is often disruptive to your students’
education. You can usually apply for postponements of jury duty or re-schedule the duty for a less disruptive time. If you would like
to do this, see the Principal’s Secretary, Ms. Wright, in 120 for an official letter requesting a postponement.




                                                                 37




                                                                                                                            D_2641
V. Marking, Grading and Programming

SCHOOL UNIFORM GRADING POLICY

Assessments

Please be aware that no single test can encapsulate the full range of knowledge and skill of any student. Tests are not the end-all or the
be-all. The goal is to prepare students to think critically and solve problems and meet the Common Core Learning Standards, not to
prepare student to take a test. Teachers need to provide students with five different opportunities to show mastery. This does not
mean you give five different tests. Students should be able to demonstrate master in three of the five opportunities. Vary your
assessments to meet the diverse ways students learn. Although some of us have become accustomed to formal quarterly tests, these do
not always meet the needs of our students. Try to give enough tests/quizzes to truly give students an opportunity to improve their
ability to do well. Give alternative assignments, like projects, surveys, fieldwork, so that students who are poor test takers can show
their talents in a more real life/creative manner. Consider portfolio assessments in which students can select a favorite assignment and
rework it until they make it exemplary. Remember, our goal is not to catch students on our assessments. It is to measure their ability
to grow and improve throughout the marking period. Let’s give them enough varied opportunities to be successful.

School’s grading policy

Our understanding of the difference between formative and summative evaluations and how they relate to teaching and learning is
crucial to an effective grading policy. A formative assessment is intended to help students develop an understanding and mastery of
the material. Examples of formative assessments are classwork, homework, group assignments, exit slips and quizzes. Summative
assessments and assignments are intended for students to demonstrate mastery of the material. Examples of summative assessments
are exams, research papers, essays and projects.

All teachers and all departments will follow this school wide breakdown of grading components:

                                                                   38




                                                                                                                                D_2642
Summative Assessments:

  ● Exams, projects, essays, performance based assessments 65-75%

*Formative Assessments:

  ● Group projects, quizzes, class participation, exit slips 15-20%

  ● Homework10-20%

* for science, formative assessment will be reduced by 15% to incorporate labs


The following tips are adapted from an article from Trent Lorcher and the work of Rick Wormeli, Fair Isn’t Always Equal.

1. Grades should communicate student progress. Grades should not be used as a punishment or reward.
2. Formative assignments should be a small percentage of the overall grade.
3. The bulk of the grade should be based on summative assignments—tests, projects, essays.
4. Participation and effort grades, because they cannot be measured objectively and are no indication of mastery, should be a
small percentage of the grade.
5. Group work cannot demonstrate individual mastery and should, therefore, not be factored into the test.
6. Students should be allowed to retake tests (within reason, of course).
7. All formative assignments should have the objective of helping students practice skills they need to master.
8. All assignments should be graded (not necessarily recorded) to provide feedback and show students that the assignment is
worth doing.
9. Summative assignments should require students to demonstrate mastery.
10. Each summative exercise must have clear goals as to which skills are being assessed. Use rubrics!
                                                         39




                                                                                                                      D_2643
        11. The overall grade should reflect consistent performance over time.
        12. Teachers should define mastery and share it with students and parents (class contract).
        Students whose classes terminate in the Regents Exams should be familiar with the Regulations of NYSED and NYC DOE
        which are listed as follows:

        The Regents examination should not be the sole reason why a student passes (or fails) a course:

        “A course of study involves class attendance, homework assignments, quizzes, tests, and other activities. In many instances,
        it also involves the taking of a State examination at the end of the course. When deciding whether a student who is enrolled in
        a course of study has satisfactorily completed it and is entitled to credit, the teacher should evaluate the student’s performance
        on all these activities. In accordance with Commissioner’s Regulation 100.5(a)(5)(iv), the granting of a passing mark in a
        course and, with it, the awarding of credit may not be solely on the results of the State examination.” Page 25 of NYSED
        School Administrator’s Manual

        The Regents examination, if used as part of a final grade must be weighted no more than 33% (in the department summative
        assessment) of terminal course leading to the examination. This means that if a student had a final grade of 56% and received
        a 70 on the regents. The staff member will be allowed to take 33% of the 70 and incorporate it into the summative assessment
        portion of the final grade.

ANNUALIZATION POLICY

Flushing High School offers students an annualized curriculum and awards semester-based credit. Grades are finalized after Term 1
(January) and Term 2 (June).

At the conclusion of Term 1, teachers may use the coded grade of “58” to indicate any student that is eligible for annualization based
on their performance and mastery of course content. The grade that is issued in the second term will be the teacher’s indication that
the student mastered the annualized course content. Thus, by awarding a “58”, if student passes Term 2, the grade is automatically

                                                                   40




                                                                                                                                D_2644
updated by the program office to a passing grade of 65. Teachers issuing a grade of “58” consent to future updates based on the
annualization policy.

For example:

                            January                                      June
Course                                       Course                                     Next Steps
                            Grade                                        Grade
SES21 Earth       Science                    SES22 Earth Science                        Automatic update of Term 1
                            58                                      65
Term 1                                       Term 2                                     grade to a 65
EES83                                        EES84
                                                                                        Automatic update of Term 1
Sophomore         English 58                 Sophomore      English 85
                                                                                        grade to a 65
Term 2                                       Term 2
MES21                                        MES22                                      Failing grade of 58 remains
                            58                                      55
Algebra Term 1                               Algebra Term 2                             on transcript


Determining the Final Grade
Student grades are cumulative for the course. The specific weight given to each of the above-mentioned components will contribute
to the determination of students’ final grades. Contracts will inform students how grades will be determined, the specific measures,
and weights for each component.

Appealing a Final Grade
To appeal a teacher’s final grade, students must present all documentation to the teacher to argue their case. If the teacher denies the
appeal to change the final grade, the student may appeal to the principal who will decide for the final grade based on evidence
provided by both the teacher and the student. The NYC Department of Education - UFT contract states “if the principal changes a
student’s grade in any subject for a grading period, the principal shall notify the teacher of the reason for the change in writing.”

This school wide grading philosophy and policy conforms to NYCDOE Academic Policy.


                                                                  41




                                                                                                                                D_2645
Makeup Work

Introduction
Some students are afraid to approach teachers regarding make-up assignments. Some are tired of hearing “the lecture.” As teachers,
we must be aware of this and it is our professional responsibility to reach out to those students who are delinquent in their work and
frequently remind them of what they must do to pass. Each department has established a uniform late work policy for homework and
essays/projects.

Make-Ups for Major Reports, Projects and Assignments
It is our professional obligation to permit students to make up work. However, we also have an obligation to be fair to the entire class
so that a student receiving a make-up is not being given any special advantage or reduced work.

Preventing Late Assignments

The best way to deal with the late assignment problem is to prevent it. Here are some suggested strategies:
Give major projects in distinct segments with due dates for each. Student will be less intimidated by these smaller steps. If one
assignment is missed, it will not negate the entire project and will give the teacher a chance to speak with the student prior to the due
date for the entire project.
         Provide students with very specific instructions on a hand-out and conduct lessons on how to complete the report or project.
These instructions should include a clear explanation of the grading criteria or rubric to be used; a statement of the instruction and
help the teacher will provide students; and, a clear statement of the penalties for lateness (see below).
Teach through modeling; i.e., do a sample assignment or project with the class to provide a model for the students to follow.
Use cooperative learning methodology; i.e., have students share their work in different stages so that peer assistance may take place.
         Use formative grading criteria; i.e., a report or project may be re-done for a higher grade.
If more than one similar project or report is to be done during the semester, the first one submitted may be used as a basis for
lessons on how to improve future projects or reports.
Completed work could have an audience other than just the teacher: oral sharing of reports and/or attractive displays of student work
in the classroom.

                                                                   42




                                                                                                                                D_2646
Make-Ups for Major Examinations

Some students are legitimately absent for major examinations. However, some miss exams due to fear or anxiety. Before discussing
legitimate make-ups, we should examine ways that teachers can better prepare students for major examinations to reduce anxiety and
test-phobia which encourage attendance.

Legitimate Forms of Make-Up for a Major Test

Teachers take a significant amount of time to create a fair and valid test with Regents-style multiple choice questions and essays. It
is not appropriate for absent students to expect teachers to make-up a parallel examination just for them. There are several ways to
deal with absence:

Have a system whereby the lowest examination grade in any semester is dropped. A student absent for one test, therefore, has this
“0” grade dropped and no make-up is necessary.

Delay the return of any graded examinations by a day or two. Students absent on the day of the exam can then be given the same
test. You can arrange for them to do this before or after the regular school day or in the back of the classroom of a colleague. You
may also arrange for them do take the test in the After-School Peer Tutoring Program.

Prepare a shortened, alternative version of the test, requiring short essays. Over time, many teachers develop files of tests with such
alternates so that this becomes relatively easy.
     Use an all-essay make-up examination.
     Give an oral examination.
     Carefully examine the student’s notebook to determine that all notes are there and count this as a test grade.
     Give an alternate project or assignment with an inflexible due date.

Departments could create a library of examinations for each unit or topic, making it easier for teachers to find alternate
questions or tests. Departments could develop uniform unit tests with A and B versions.

Each department has access to computerized test programs whereby a teacher could create an alternate exam with ease.

                                                                   43




                                                                                                                                D_2647
Make-ups for Homework Assignments
   The following is a list of suggested procedures. Which combination a teacher selects depends on the class and type of
      assignment. As with major reports and projects, however, it is important that students know the make-up procedures in
      advance.
   Any missed assignments may be made up and submitted within x number of days. A student may borrow a classmate’s
      homework log to find out the assignments missed.
   Assign a project related to class work acceptable for an agreed upon number of delinquent assignments. This could take
      the form of an oral report which would benefit the entire class.
   Assign problems or questions from the textbook.
   Require the student to attend one tutorial session before or after school for each assignment missed.
   Require participation in an after-school activity.
   Devise a pre-existing list of assignments from which students may select make-ups. This could require students to report
      on subject related television programs, movies or periodical articles.
   If students are required to keep open-ended journals, extra journal work could be required.
   Have a policy whereby a student may miss one homework per marking period without penalty. A variation would be one
      out of every eleven assignments without penalty.

Make-Up Cut Off Date
So that teachers will have time to fairly grade make-up work, a cut-off date for make-up work will be established each semester, about
five days prior to the due date for final grades.




ALTERNATIVE METHODS OF ASSESSMENT

All of the procedures and ideas suggested so far in this chapter fall under the category of “Traditional”. Today, however, educational
researchers are looking at alternative or authentic methods of assessment which take into consideration the individual learning style of

                                                                  44




                                                                                                                              D_2648
each student and often try to relate evaluation to the real-life tasks students will face in the future. Just about every educational journal
in any subject field will have an article on this type of assessment.

Of course, in a school with career and technical programs, authentic assessment is nothing new. In the CTE classes of Flushing,
students are usually judged on the designs and layouts they create; the investigation of a mock crime scene; the creation of working
programmable robots; the advertisements and illustrations they draw and paint; their creation of simulated business plans and
power point presentations; their proficiency in handling real-life jobs via work based learning. The whole concept of CTE
education is to prepare students for the real world of work so assessment tends to be very “authentic”.

The purpose of this section is not to deal comprehensively with this topic, but to make you aware of some of the alternatives being
written about and used in schools around this nation. You may want to research further information yourself or experiment with
some of these ideas in your classroom.


GRADE SUBMISSION
Staff is to follow the directions provided by the programming supervisor regarding the submission of grades. Grades are to be
submitted by the date and time established for each marking period.

The Flushing High School Academic Honor Code and Scholar’s Pledge
As a student of the Flushing High School, I understand that I am responsible for my own learning and behavior, I also recognize that
there are scholarly traits which will lead me to college and career success, and these traits include:
     Student Qualities – Studious, Ownership, Achievement, Respect and Responsibility.
     Being SAFE - wearing my ID always, using caution when walking to-and-from class in the hallways and stairways, dressing
        appropriately for school by following the dress code.
     Taking OWNERSHIP - taking pride in the quality of my work, my school and my community; owning up to mistakes and
        disobedience.
     Being ACHIEVEMENT ORIENTED - having goals and striving to reach them.


                                                                     45




                                                                                                                                   D_2649
   Having RESPECT - for myself, my peers, the faculty and administration; not using vulgar language; following the ‘Golden
    Rule’ that ‘one should treat others as one would like others to treat oneself.’
   Staying on top of my RESPONSIBILITIES - including all expectations on grades, homework, and studying. Furthermore
    staying on top of after-school activities and obligations.
    Having ACADEMIC INTEGRITY - having honesty in all learning tasks, which includes;
   Knowing that the unethical behaviors of cheating and plagiarism damage chances for success and also impact the success of
    others, and therefore is not tolerated.
   Understanding that plagiarism includes, but is not limited to: copying, stealing, borrowing, or turning in as my own, the work
    of another student.
   Not loaning my work to another student to help him/her complete an assignment.
   Not using cheat sheets, sharing answers with others, and looking around for answers while taking a test.
   Not using information from the Internet that is not recognized in a Works Cited section.
   Having CURIOSITY - having questions and seeking answers, being an explorer in my education.
   Being RESOURCEFUL - using a variety of sources and references in my work, being creative in my solutions, ‘thinking
    outside the box.’
   Being ORGANIZED - having a system to organize and collect new ideas, using my planner and keeping my notebooks/binders
    free of excess clutter.
   Being PROFESSIONAL – high school is a warm-up for college and the world of work, so I will conduct myself as a
    professional both in person and while using Social Media.




                                                              46




                                                                                                                         D_2650
TRANSCRIPT UPDATE/GRADE CHANGE PROCEDURE

Grade Change Procedure                                            Grade Change
(FALL and SPRING                                                  MP 3 Final Grades                                                  Transcript Update
MP1 and MP2)                                                      Current School Year
                                                                                                                                  Grades from previous school years or 20 days after the end of the
Teachers may change grades from MP1 and MP2 of either the fall or Teachers may change grades from MP3 as a Grade Change for the final marking period can be updated if sufficient documentation
spring semester                                                    previous semester for up to 20 school days                     exists to support the change and the request is initiated within the
                                                                                                                                  first marking period of the new semester
                                                                                                                                  The initiator of the request must contact the Guidance Counselor. The
                                                                                                                                  initiator of the request will be the “requester” and the guidance
Teachers are responsible for completing the appropriate paperwork. Teachers are responsible for completing the required paperwork
                                                                                                                                  counselor will be responsible for completing the required
                                                                                                                                  paperwork.
    Complete form in its entirety                                    Complete form in its entirety.
    Obtain signature from AP Supervision                             Obtain signature from guidance counselor                          Complete form in its entirety
                                                                      Obtain signature from AP Supervision                              Attach all documentation
                                                                                                                                         Teacher must sign form Teacher’s permission must be given for
                                                                                                                                     updating a grade from previous year.
                                                                                                                                         Obtain signature from AP Supervision
                                                                                                                                         Guidance Counselor signature required
                                                                                                                                         Obtain initials from APPPS

                                                                                                                                         APPPS will forward to Principal’s office for signature

Teacher will submit signed form to the Program Office             Teacher will submit signed form to the Program Office              Principal’s Office will submit signed form to the Program Office
                                                                  Program Office will process as a Marking Period Grade Change . Program Office will process as a Transcript Update. Original forms
Program Office will process as a Grade Change                     Program office will file and maintain paperwork in accordance with and all supporting documentation will be forwarded to APPPS for
                                                                  NYSED regulations                                                  review.
                                                                                                                                     APPPS will review and approve transcript update requests. Original
                                                                                                                                     forms will be returned to the program office to file and maintain
                                                                                                                                     paperwork in accordance with NYSED regulations
STUDENTS ARE NOT PERMITTED TO BE IN POSSESSION OF THE
TRANSCRIPT UPDATE / GRADE CHANGE FORM.
STUDENT SUBMITTED FORMS WILL NOT BE PROCESSED

                                                                                                   47




                                                                                                                                                                                               D_2651
GRADUATION REQUIREMENTS

It is the responsibility of staff members to familiarize themselves with the graduation requirements for all grade levels as detailed in
the chart below: **Student must have a minimum of 44 credits in the appropriate subject areas to earn an NYS diploma.**

Subject Area               Number of Credits Needed for Graduation             Regents Exam Requirements
English                    8 credits needed for graduation                     NYS Requires 5 Regents Exams for graduation.
Social Studies             8 credits needed for graduation                     English, Social Studies, Math and Science.
Mathematics                6 credits needed for graduation                     +1 Additional Exam either in Social Studies, Math
Science                    6 credits needed for graduation, 4 Lab, 2 non-lab   or Science
Foreign Language           2 credits needed for graduation                     An Advanced Regents Diploma Requires the
The Arts                   2 credits needed for graduation                     following exams: English, Global History,
Career and Technical       7 credits needed for Flushing Industries Diploma*   Integrated Algebra, Geometry, Algebra 2/Trig,
Physical Education         4 credits needed for graduation                     Living environment, Earth Science, Chemistry or
Health                     1 credit needed for graduation                      Physics, LOTE.
Electives                  7 credits as needed
 * Students may graduate with a New York State diploma with fewer than 7 CTE credits, as long as they have 44 total credits.


PROGRAM CHANGES
Program Changes are scheduled at the beginning of instruction in September and February and are facilitated by counselors. The
program and guidance staff will do their best to minimize disruption to classes. In order to help this process run smoothly, please:



                                                                    48




                                                                                                                                  D_2652
DO NOT admit a student to your subject class unless he/she has a printed program card, a handwritten and signed program card, an
official program change slip, or an admit pass signed by the principal.
DO NOT tell a student not assigned to your class that you will “accept” him/her in your class. If you do so, you are volunteering to
have an over-sized class, as all of the students in your class may not have reported yet.
DO NOT change your classroom. If you see a change that could improve your situation, see your department supervisor so this can be
done in an organized way.
DO admit all students who are assigned to your class. DO NOT tell any assigned student that your class is closed or too crowded. If
your class is over-sized, see your department supervisor who will make sure this is remedied during equalization.
DO admit a student to your class even if he/she claims it is the wrong subject. Tell the student that he/she may request a
change during the program change days. Until an official change is made, the students stays on your register and must report to your
class.

NOTE: Each week, the attendance sheets you receive will be updated to reflect any adds/drops. If you see any problems, report them
to your department supervisor.




                                                                49




                                                                                                                           D_2653
Program Change Procedures

STUDENT                                          GUIDANCE COUNSELOR                         TEACHER                          ASSISTANT PRINCIPAL
GENERATED CHANGE                                 GENERATED CHANGE                           GENERATED CHANGE                 GENERATED CHANGE
BEGINNING OF TERM PROCEDURE (Opening- September 16)
Complete an online “Program Change Request Form”
                                                                                            Report misplaced students in
                                                          Review assigned caseload          your class to your Assistant     AP identifies misplaced student
http://bit.ly/ProgramChangeRequest
                                                                                            Principal

                                                          Identify any errors in programs
                                                                                                                             AP will submit online request to
                                                          (misplaced students or holes in   AP will review placement
                                                                                                                             Guidance Department
                                                          programs)
                                                                                              AP will submit online request
GC will review and evaluate the request.                                                      to Guidance Department           GC will review and evaluate the
If change is warranted, GC will either complete the         GC will either complete change GC will review and evaluate request.
change on STARS                                             in STARS (if possible) or the request.                             If change is warranted, GC will
(if possible) or submit request for change to Program       submit request for change to If change is warranted, GC will either complete the change on
Office via a T-Chart on current student program with        Program Office via a T-Chart either complete the change on STARS (if possible) or submit
ADD/DROP clearly articulated                                on current student program STARS (if possible) or submit request for change to Program
                                                            with     ADD/DROP         clearly request for change to Program Office via a T-Chart on current
                                                            articulated                       Office via a T-Chart on current student program with ADD/DROP
                                                                                              student       program       with clearly articulated
                                                                                              ADD/DROP clearly articulated
If student is asking to add or drop an AP level course the GC will email the department supervisor to obtain permission before changing the program (except in
obvious circumstances such as when a student failed the previous level and is placed into Advanced placement.)
                                                          Program office will process Program office will process Program office will process
Program office will process change.
                                                          change.                             change.                            change.
If change cannot be processed, request will be returned
                                                          If change cannot be processed, If change cannot be processed, If change cannot be processed,
to GC.
                                                          request will be returned to GC.     request will be returned to GC.    request will be returned to GC.
                                                          New Program will be delivered New Program will be delivered New Program will be delivered
New Program will be delivered to student or check on
                                                          to student or check on to student or check on to student or check on
SKEDULA
                                                          SKEDULA                             SKEDULA                            SKEDULA



                                                                             50




                                                                                                                                                  D_2654
Priorities

In order to meet the needs of all students, the guidance counselor will adhere to the following guidelines:

      No individual appointments until October:

             o Unless generated by the counselor in order to address a conflict in scheduling that requires student input.
             o Students with a hole or with no program will have appointments with a counselor. Priority will be given these students.

      Guidance Counselors will:

             o Review entire caseload line schedule
                   Priority will be to address any holes and short programs
                   All students (have a minimum of 9 periods per day, including lunch).
                     Students may only take service in lieu of lunch.
                   Counselors will evaluate for graduation requirements
                          Ensure all students have English, History, Math, Science, FL, PE, Elective and Lunch (or double courses
                             if a core classes is dropped)
                   Counselors will evaluate ESL and ISS mandates and ensure students are properly programmed.

                       Counselors will evaluate placement of students
                            Correct Math levels
                            AP or Honors courses
                            Remedial and regents prep courses

             o Changes will be processed by counselors if possible. If not, they are sent to the program office.




                                                                    51




                                                                                                                             D_2655
Guidance/Programming Guidelines

Getting students in the proper classes is our highest priority. We will work to ensure that all requests are processed in a timely
manner. Please assist us in the process by understanding the following:

      During the first two weeks of school, the focus is to get all students in the proper classes. Equalization will be coming within
       ten days of the start of the school year. All students need to be in the correct level, getting instruction as soon as possible.
       Requests for changing specific teachers or changing periods of classes cannot be processed at this point. Once equalization has
       occurred and students are in the correct classes, counselors will work with families to try to accommodate special requests.
       Note that special requests cannot always be processed. We must work within the constraints of the master schedule, within the
       constraints of teacher programs and course offerings. If a class is at capacity, we cannot add additional students to the class.
       We will make every effort to honor individual concerns after equalization but cannot guarantee a specialized program unless it
       is mandated by IEP or other legally binding document.

      Students will complete an online program change request form.
       http://bit.ly/ProgramChangeRequest

       Students will flag any errors they see for the counselor. The form will be reviewed and processed by the counselor. Changes
       for any errors will be immediately addressed. New programs will be delivered to students in class. It is extremely important
       that students follow their current program until they receive a new program.

       Due to high volume in the beginning of the year it will take time to process requests. If the counselor cannot complete the
       change, the program office will receive the change.

          o Please do not submit multiple requests for the same change
          o Understand that when you submit a request for change (i.e. I am in regular English and I need Advanced Placement
            English) that due to scheduling, other classes may also be impacted. The course may or may not be offered the same
            period, the course may be full at this time and thus in order to process the change there may be unintended
            consequences. Once the change is completed, the old program no longer exists. Students must follow the new program.
            Further, if you have the correct classes once the change is processed, you should not be submitting another request to
                                                                  52




                                                                                                                              D_2656
              change back to the old program or ask for specific accommodations (i.e. but I wanted English period 7 and gym period
              8 so that it was at the end of the day).

      Teachers should not allow students to leave class to go see their guidance counselor. If a student has an error complete the
       online form and be patient until it is processed. Students will continue to follow their schedule. Once the new program is
       received, they will follow the new program.

      All students will be programmed for lunch. This is very important because it keeps students fueled throughout the day and
       ready to learn. Also, in a building of this capacity, programmatically students must take lunch during the day because their
       courses may not be offered in a specific period. NYS also mandates all students have a lunch period.

      All students will take a minimum of 9 periods including lunch per day. This is NYS law and not just Flushing High School
       policy. All students MUST take PE even if they have met the requirement.

      Students cannot drop graduation requirements or mandated classes. All students must take PE every term they are in school.
       Any course that is required for graduation cannot be dropped.

Flushing High School is a collaborative team working to meet all student needs.


MAINTAINING STUDENT RECORDS
You are responsible for maintaining an organized record of attendance, student test grades, homework assignments, report and project
grades, quiz scores, etc. All teachers are required to use Skedula for these purposes and update the information often. Your records
should enable you to explain the reason for any report card grades you give your students. New York State regulation (Schedule ED-1)
requires that the following items involved in instruction be retained for TWO YEARS: Teachers’ grade records, test scores; and, for
unreturned examinations, all marking sheets and student answer papers; Teachers’ lesson plans.




                                                                 53




                                                                                                                           D_2657
VI. Other Professional Duties

ADMINISTERING STATE EXAMINATIONS

Introduction

In January and June, most professional staff are assigned to the proctoring and grading of Regents examinations. These are
professional tasks requiring specific skills. The information given in this chapter provides strategies for ensuring the fairness of
the administration and marking of these examinations. All these strategies can be adapted and used for your own classroom tests.

Preliminaries

When end of term assignment is published, check your assignments (proctoring, reserve, department work). If you have any
questions or problems, see your department supervisor or the testing coordinator immediately.
If you feel insecure about any proctoring assignment, see the department supervisor of the examination for an advance copy of the
specific instructions for your proctoring assignment. If anything is unclear, ask for clarification.
We try to supply everything that will be needed in exam envelopes. However, it is always a good idea to bring along a dry erase
marker, rubber bands and paper clips. Be sure you are wearing an accurate watch with the correct time.


Before the Examination Begins

1. All Regents exams are to be picked up from the Testing Center room 15 minutes prior to the start of the exam. For all Regents
Exams, check the Contents of the Test Envelope for...

   Proctoring Folder Contents
   For ALL Regents                                Subject-specific Items

                                                                   54




                                                                                                                               D_2658
    1.    Pre-populated      Scannable      Answer   5. Essay Booklets for English & History Exams
    Documents
    2. Pre-populated self-stick labels 3. Regents    6. Scientific Calculators for Science (check under
    Examination Test Booklets                        teacher’s
    3. Attendance/Sign In/Sign Out Sheet             desk)
    4. Clips & Rubber Bands                          7. Reference Tables for Earth Science or Chemistry
                                                     8. Graphing Calculators and Straight Edge/Rulers for all
                                                     Math Exams (check under teacher’s desk)
                                                     9. Compasses (for Geometry only)
    *If you are missing supplies, you can obtain them from the hall proctor, or call the Testing Office

2. Write on board for students to use as a model for how they should label ALL exam materials for which labels are not provided:
         Student ID#:
         Student Name: Last Name, First Name            School Code: 25Q460
3. As students enter the room:
         1. Instruct any students who have a cellular phone or any other electronic device, including headphones, to store these items
           in their bag before entering the testing room. All bags should be placed in the front of the room.
         2. Instruct any students who do not have EITHER their School ID OR the Exam Invitation with a clear photo to go call the
         testing center.

4. Call the roll. If a student’s name is not on the list, call the testing
center.

Starting the Examination

AM exams: Begin instructions at 8:15 AM. No one is admitted after 10 AM. No one can be dismissed before 10:15
AM.


                                                                     55




                                                                                                                             D_2659
PM exams: Begin instructions at 1:00 PM. No one is admitted after 2:00 PM. No one can be dismissed before 2:15
PM.
This is a three-hour long timed exam. For example, if you finish directions and distribution of materials at 8:15 AM/12:00 PM, all
papers must be collected by 11:15 PM/4:00 PM.          DO NOT GIVE ANY STUDENT EXTRA TIME UNLESS SPECIAL
DIRECTIONS HAVE BEEN INCLUDED IN YOUR ENVELOPE.


1. Read the NY State Electronic Device Policy Aloud:
New York State prohibits the use of any cellular phones or other electronic devices during the administration of a Regents or
RCT Exam. Prohibited devices include, but are not limited to:
· Cell phones
· BlackBerry devices and other PDAs
· iPods and MP3 players
· iPads, tablets, and other eReaders
· Laptops, notebooks or any other personal computing devices
· Cameras or other photographic equipment
· Headphones, headsets, or in-ear headphones such as earbuds
· Any device capable of recording audio, photographic or video content, or capable of viewing or playing back
such content

2. Distribute the Pre-Populated Scannable Answer Documents. If there is no Answer Sheet for a student, call the supervising
department assistant principal immediately.

3. Direct students to the bottom of the Answer Sheet to the Declaration. Remind students that they must sign this Declaration in #2
   PENCIL or PEN at the end of the exam.
4. Remind students that …
        All multiple-choice answers must be written on the Answer Document in #2 pencil.
        Every bubble must be darkened completely and that there should be no stray marks, blank answers, or double bubbles.


                                                                  56




                                                                                                                             D_2660
       Please distribute Essay Booklets as indicated below:
                            English              Math                   Science                  History
                                                  Algebra                Living Environment        US History
                                                  Geometry               Earth Science             Global History
                                                  Trigonometry           Chemistry
          Essay Booklet            Yes                  No                     No                       Yes




 5. Review the following Pen/Pencil Policy with students relevant to the specific exam (The school does not provide pens/pencils for
 the exam):
                       English                Math                         Science                      History

       Pencil          Multiple Choice        Multiple     Choice          Multiple     Choice          Multiple
                       Student                Student                      Student Declaration*         Choice
                       Declaration*           Declaration*                 Diagrams         and         Student
                                              Graphs         and           Drawings                     Declaration*
                                              Drawings
     Pen            Short-Constructed     All responses written in        All responses written        DBQ       Short
     (Black or      Response              test   booklet   except         in test booklet except       Answer    DBQ
     Blue           Essay                 graphs and drawings             diagrams          and        Essay  Thematic
     only!)                                                               drawings                     Essay
*Student Declaration may be signed in Pen or Pencil

7. Distribute the Examination Booklets. Students should not open the Booklet until instructed to do so. Teachers must read the
directions on the front of the booklet aloud while students follow along. Students should check that the exam title and date on the


                                                                 57




                                                                                                                           D_2661
front of the booklet are correct. Students should neatly place the exam label provided onto the front of the exam booklet. (if not done
so already).

8. English Regents only: INSTRUCT STUDENTS THAT THEY ARE TO BEGIN WITH PART 2 OF THE EXAM, #9 ON THE
ANSWER SHEET. (Part 1 is a Listening Passage. The Listening Passage should be administered by an English teacher at
10:05/2:05. At this point, students will go back and fill in numbers 1-8 on the Answer Sheet.)

During the Examination

1. As students work, have each student sign next to his/her name on the Sign In Sheet in the column headed “Signature for
Attendance.” Record an “A” or a “P” indicating whether the student was absent or present in the appropriate column. DO NOT
add any names to this sheet unless directed to do so by a representative of the Testing Office. If the student’s name is not on the
list, call the testing office.

2. As you have each student sign in, affix the individualized information label to the upper left-hand corner of every student’s
Regents Exam Book AND Essay Booklet. (Essay booklets are used for English, US History and Global). DO NOT put a label on
the Scannable Answer Document!

3. Post the time on the board at half-hour intervals.

4. During the exam, ACTIVELY PROCTOR! Circulate around the room continuously, monitoring to ensure that students are
answering every question in the appropriate space/section and that every bubble is darkened completely and that there are no stray
marks, blank answers, or double bubbles. Active proctoring will greatly expedite the check-out process.

5. Remind relief proctors not to release any students until you return from the restroom/break

At the End of the Examination

1. Check out students one at a time! Carefully conduct a final review of each student’s test materials:
                                                                  58




                                                                                                                              D_2662
       Has one or more answers been left blank?
       Has more than one answer has been bubbled for a single multiple-choice
        question? Are any answers bubbled lightly or incompletely?
      Has the student omitted any components of the exam, such as essays, short answer questions, graphs/diagrams,
        etc.? Has the student forgotten to sign the Declaration on the Answer Sheet?
If the answer to any of these questions is YES, the student must return to his/her seat to complete the exam, time permitting. If a
student is made aware of any of these issues, and refuses to complete the exam properly, inform the supervisor when returning
the exam materials.

2. Students must sign the Attendance-Sign in Sheet in the column headed “Signature upon Completion of Exam.”

3. Organization of materials for return to Department Head:

Pile 1                             Pile 2                                       Pile 3                                  Pile 4
                                   Alphabetized Exam Booklets (with
Alphabetized Scannable                                                          Absentees’ Scannable Answer             Unused materials
                                   Scrap and
Answer Doc.                        Essay Booklets if applicable)                Documents
Paper clip:                        Rubber Band:                                 Paper clip:                             Rubber Band:
                                                                                Scannable Answer Documents for absent
Scannable Answer Docs.             Put Scrap inside Essay Booklet…                                                      All unused exam materials
                                                                                students
                                   Put Essay Booklet inside Exam Booklet

4. Return materials to: English-3270/ Math-2720 / Science-372 / History-315

By initialing each box and signing this document, I am affirming that I have followed each of these procedures while completing
this proctoring assignment:




                 Printed Name                             Signature                                           Date


                                                                           59




                                                                                                                                                    D_2663
 Marking Examinations
 Some academic teachers will be assigned to a location outside the building to grade examinations. During the testing period,
 whenever you are not assigned to proctoring, you report to your department supervisor for instructions.


ATTENDANCE TAKING

Procedures
Daily Attendance is placed in teacher’s mailboxes for pick-up each morning. During period 4/5 Teachers take: “Daily Attendance”
Blue Sheets - All blue sheets must be returned to the attendance office daily by 1:50 p.m. for scanning. An RNOC report will be run
each evening upon completion of scanning.
Attendance must be taken during a fire drill. If a student is missing or needs medical attention, the teacher must use the red and green
cards provided.
Any teacher that has not turned in their daily attendance sheet will be identified and contacted. It is the teacher’s responsibility to
ensure sheets are turned in daily
Any missing sheets the next day, notify administration, and place them back in the teacher's mailbox. These late sheets are due back
immediately.

Period Attendance Sheets
Printed for the following week on Friday morning and placed in mailboxes Friday afternoon for distribution Monday morning.
Teachers return sheets at the end of their day (2:38 or 3:29) on Wednesday and Friday. Sheets are scanned Wednesday and Friday
evenings. The attendance office will run reports to identify missing subject sheets and administration will be notified. These sheets
will also be reprinted and placed in teacher’s mailboxes on Monday afternoon. Sheets need to be completed immediately.

Confirmation of Attendance

                                                                  60




                                                                                                                               D_2664
If a student is present in 3 or more classes, but absent from their daily attendance period, Flushing High School automatically reverses
the students’ daily attendance to PRESENT. If a student is present in less than 3 classes, and marked absent from their daily
attendance, a “Confirmation of Attendance Sheet” is generated. Sheets will be generated on Thursdays. Sheets will be placed in
mailboxes on Fridays afternoons. Sheets will be returned to the attendance office with their weekly “Period Attendance Sheets” by
Wednesday afternoon. Any missing sheets will be identified Thursday and teacher names will be sent to administration. Sheets will be
reprinted                     and                    placed                     in                  teacher                  mailboxes.

Important Notes
    The circle “Attendance Taken” must be filled in COMPLETELY
    You must also COMPLETELY fill in the circle for absent or late. The scanner is extremely sensitive, and if the circle is
      not filled, an error could be made
    The official attendance recorded is the attendance taken by teachers, not when a student swipes in.
    VERIFICATION FORMS may be put in your mailbox to determine whether a child attended your class on the date indicated.
    These MUST be sent back to the attendance office with accurate information, as sometimes a student attends only 4 out of
      7 classes. These sheets assist with verifying attendance and are a crucial part of the attendance process
    TRIP PROCEDURES—when taking students on a trip, please notify Ms. Hortua or Ms.Gebert in the attendance office AT
      LEAST 2 DAYS IN ADVANCE. They will need to know the date, time, where you are going and EXACTLY who is going
      on the trip. If you are taking a specific class with you, a special trip attendance sheet will be generated from which you can
      take attendance. This sheet should then be turned in the day after the trip so accurate attendance can be captured.
    Legally, attendance records must be kept by every teacher for three years (electronically or with Delaney
      cards)

Why are these procedures important?
   Parents call the attendance office to see if their child is in school. The only way to determine this is if the attendance sheets
     have been returned and scanned


                                                                  61




                                                                                                                              D_2665
      The attendance coordinator runs a 3, 5 and 10-day cumulative absence report. The attendance sheets are needed to run these
       reports
      Outreach is done by the attendance and guidance staff daily, and information again is based on these sheets
      A phone call goes out to every parent/guardian whose child is absent at 10:30 each morning informing the parent/guardian of
       their child’s absence
      ACS often comes to Flushing asking for attendance information
      Attendance reports are printed every month and signed off by AP-PPS and Principal. These reports are an essential component
       of our compliance checklist

What happens if you do not turn in your attendance sheets?

At the end of each week, if you are asked more than twice to turn in your attendance sheets, you will get a formal letter in your
mailbox. These are legal documents that must be turned in, and a continued pattern of failing to submit timely and accurate
attendance records can impact your final evaluation for the school year.

EMERGENCIES

An emergency is an unforeseen condition beyond the reasonable ability of the school to predict and prevent. To maintain the security
of students and staff, it is sometimes necessary to establish emergency patrols. Staff members will be notified of this need as early as
possible. The Assistant Principal/ Safety and Security are responsible for arranging for these assignments and informing staff
members about them.

SCHOOL TRIPS

School trips enrich the educational experience of our students. Such trips to museums, theatrical performances, movies, work sites,
presentations, etc., are most beneficial. Teachers who take the time and effort to organize and escort their students are to be
commended. This section is intended to provide guidance to those planning a school trip, as well as to standardize procedures.
When you organize, and chaperone an authorized trip, you are taking personal responsibility for the health and safety of your
                                                                   62




                                                                                                                               D_2666
students. You must insure that all students are present and accounted for when you leave the school and when you arrive at the
site. If any child is missing, you must contact the school and the police. If you are bringing students back to school after the trip,
you cannot leave the site until all students are present for the return. If there is a problem, contact the school. Submit to the
attendance office a listing of those students attending a trip. Students are required to get and complete all work missed. For
further information refer to the guidelines and Chancellor’s Regulations, for a list of students with medical needs visit the APO
office-room 136.

Application Process
For any school trip, you must go to room 255 or 136 where the purchasing secretary or the APO will guide you through the
procedures. You will be given a copy of the latest version of the Chancellor’s Regulation A-670 governing procedures for school
trips. You will be asked to sign that you will read the appropriate regulations and memos and will follow the guidelines given. You
will also be given four forms for completion:
                     o Application for School Trips
                     o Teacher Permission Form for a School Trip
                     o Parent Consent Form for Trips During the School Day

The application form must be completed at least THREE WEEKS prior to the date of the planned trip. Once completed, it must
be initialed by your department supervisor and then forwarded to the Principal for signature. If the form is not completed correctly
or if the nature of the trip is not related to the educational program, it will NOT be approved. Please note: There must be one adult
for every 10 students. A licensed teacher must be one of the adults. Parents of students may
volunteer to be chaperones. Older siblings or significant others may NOT be chaperones. If you are planning to use parents, begin
with a ratio of 10:1 so that no-shows will not force a cancellation of the trip. For overnight trips, special forms, permissions and
insurance is needed. The time frame for approval of the application form is SIX WEEKS.

Parent Consent Form for Trips During the School Day
Complete all appropriate items. Duplicate the form and give a copy to each student who will be going on the trip.
At least TWO WEEKS prior to the scheduled trip date, distribute these to the students. Their parents must complete the
appropriate items. The forms must be returned to you as soon as possible. You must have them in your possession two days prior
to the scheduled trip date.
These forms MUST be carried with you on the trip so you will know who to call in case of an emergency.
                                                                   63




                                                                                                                                 D_2667
After the trip is over, keep these forms in your personal files for at least one semester.

Teacher Permission Form For a School Trip
Students are NOT automatically excused from their other classes to go on a trip. They must obtain permission from the
teachers whose classes they will miss. To qualify for the privilege of going on a school trip, a student must be passing the class and
have satisfactory attendance.
Complete the date and purpose portions of the form. Neatly cross out the periods the students will NOT miss. Duplicate the form.
At least TWO WEEKS prior to the date of the scheduled trip, distribute them to the students. It is suggested you distribute this form
simultaneously with the Parent Consent Form described above.
Students should fill in their names, official program and the designations of the recitation classes they will miss. It is their
responsibility to obtain the necessary signatures and return the completed forms to you prior to the trip.


REFERRALS

There are many people in the school to whom you can refer disruptive, misbehaving, unmotivated students or students you feel need
help. Here is a guide to assist you when you need to make a referral.

Dean’s Referrals
The deans deal with acute disruptive behavior, threats, and dangerous situations (e.g., fighting, criminal behavior). They also handle
incidents occurring in the hallways, cafeteria, and school environment which involve acute disruptive behavior. The deans will
follow-up on referrals you submit. Referral forms are available online through the Jupiter Grades system, in the deans’ office, and
from your department supervisor. The referral must provide specific information; e.g., “The student (name) threatened a classmate
(name), saying (quote exactly) and then left the room without permission, slamming the door.” The more specific your referral, the
easier it will be for the dean to speak with the student and parent. Referrals must be signed by your department Assistant Principal
(if the referral is filled out online it will be sent to your supervisor automatically). Referrals must be filled out completely as we use
the information to strategically plan how to effectively help the student involved in the incident.


                                                                    64




                                                                                                                                  D_2668
It is inappropriate to write referrals because you personally disapprove of a student’s personal grooming, clothing, and/or other habits
if they do not disrupt the class or create a dangerous environment. Such issues are best referred to the student’s guidance counselor.
Our deans have received professional training in conflict resolution and mediation techniques. These can be used to solve disputes
among students. In the past, they have been successful in defusing most situations and preventing minor disagreements from
becoming major issues. They rely on you to alert them about potential problems so they can intervene early.

Some notes on Dean’s Referrals:
If a student is disrupting your class, the dean will intervene upon appropriate referral. You are responsible for providing all the work
the student missed. You may also be asked to meet with the parent if the deans deem this appropriate. Don’t send a student to the
dean’s office unsupervised. Call the office and request an escort or a school safety agent. If an escort cannot be found send the
student to the office with another student and follow up with the dean’s office after class. Please remember that, in most instances,
referred students will be returned to your class. Only the most serious infractions lead to major suspensions (Superintendents
Suspension in which a student will report to a suspension site outside of school). Students who in engage in minor disruptions on a
regular basis should be referred to the department supervisor.




Guidance Counselors
Please note that whereas teachers see specific students each day, counselors can go extended periods of time without seeing a specific
student. Therefore, counselors rely on referrals from teachers to determine the students to whom they need to reach out.

Guidance Referrals:
    Should be filled out completely (online or in written form)
    Via the schoolwide referral system any student in crisis should be immediately flagged by notifying Ms. Cuti (AP PPS) in
      room 235 and the Guidance Counselor when:
                 1. There is noticeable behavioral change
                 2. There is noticeable change in academic performance

                                                                   65




                                                                                                                                D_2669
                  3.   A student is experiencing social difficulties
                  4.   A student is experiencing family difficulties
                  5.   A student is experiencing psychological or emotional struggles
                  6.   A student has lost a relative or friend
                  7.   You have concerns about a student and are unable to reach home

Immediate Referrals to Counselor via phone or in person:
    If you suspect a child is being abused.
    If you have reason to believe a child has harmed or may harm himself/herself.
    If you have reason to believe a child is in danger of any kin.

As the mandated reporter the Guidance Counselor will assist you in assembling necessary info.




                                                                66




                                                                                                D_2670
VII. General Information

ELEVATOR KEYS AND POLICY

To access teacher elevators, staff must have an elevator key. Keys for new staff members will be distributed on the first day
of school. Please take care with your elevator key. They are not easy to replace. Should you lose your elevator key, please report the
loss to the APO secretary. At the end of the school year, all staff must return keys to APO office.

The elevators are for the use of staff only. Students are NOT permitted to use these elevators unless they have a medical
elevator pass. This is an official pass which should be carried by the student in a visible place when using the elevator. It
means that the student has brought a doctor’s note to the School Based Health Center and that this note was verified by the
School Based Health Center. Students with temporary health issues will be given a temporary pass with the last applicable
date indicated.

The protocol for handling a student using a teacher elevator without a visible pass is:
First, ask to see the pass. If the student has one, remind him or her to wear it in the future. If the student does not have one, ask him or
her to leave the elevator.
If the student does not leave, press and hold the “Open” button on the elevator. In 99 out of 100 cases, the student will leave. If you
recognize the student, you may report him or her to the dean.
If holding the door open does not work, do not engage in argument or confrontation. When the student leaves the elevator, follow
him or her to class. Obtain the name and ID number from the teacher and report the student to the deans in a formal
referral.

TEACHER RESTROOMS

Teacher restrooms are available on most floors in the building. Each semester, check which restroom is closest to you and request a
key for that restroom if you do not have one.

                                                                     67




                                                                                                                                   D_2671
KEYS

Keys are available in the APO office. Once you know which keys you need, complete the appropriate request form. Usually, two or
three keys are all you will need. If these are immediately available, they will be given to you. If additional copies need to be made,
there will be a one to two day waiting period. All keys will be collected at the end of the school year and return back in the Fall.

SMOKING

Smoking is prohibited in all areas of the school.

PARKING PERMITS

Parking permits are given out on an alphabetical rotation basis, from the APO office, Room 136. Staff members who do not turn in
their parking permit may have their parking privileges suspended.

COPY CENTER

The copy can be used by any staff member. Copies for one class can be made by a teacher on one of the available machines. Teachers
in need of larger numbers of copies (over 300 pages) should leave their requests and give 72 hours’ notice.

GOING GREEN

Flushing High School Guidance Department is going GREEN for the 2016-2017 school year. Please use the following links for the
2016-2017 School Year:



                                                                 68




                                                                                                                             D_2672
Guidance Office Appointments and/or Referrals (Please note due to programming time constraints individual student appointments
will begin in October) - http://bit.ly/FHSGuidanceReferral

Program Errors/ Request for Change - http://bit.ly/ProgramChangeRequest

Pupil Personnel Team Referrals - http://bit.ly/FHSPPTReferral

SUPPLY REQUESTS

All supply requests should be made on the Supply request form provided in the APPENDIX of this manual. Extra forms are in both
the general office, or in the stock room. Once your supervisor has signed off on your request, supplies will be delivered to your
departmental office within two days of receipt. All requests for paper are made on this form. All requests for paper will be expedited if
your department is out of paper. Paper is delivered to each departmental office on a regular basis.

DEPARTMENT OF EDUCATION INTERNET USAGE POLICY

The purpose of access to or use of the Internet through DOE connections or equipment is solely educational; therefore, anyone who
utilizes the DOE's connection must foster that purpose by using Internet resources only for educational purposes and in an appropriate
and legal manner.

All persons accessing or using the internet through DOE connections or equipment, whether from a DOE location or from a remote
location using DOE hardware, software and/or accounts, are prohibited from using such connections or equipment for other than
educational purposes and are specifically prohibited from:
     Sending or receiving personal messages
     Using the Internet for commercial purposes, advertising or similar objectives
     Utilizing copyrighted materials without permission
     Lobbying for political purposes or soliciting votes
                                                                   69




                                                                                                                               D_2673
    Accessing pornographic or obscene materials
    Sending or receiving messages that are racist, sexist, inflammatory, hateful or obscene
    Vandalizing data, software or equipment
    Sending or receiving another person's messages without authorization
The DOE and/or chancellor reserves the right to revoke the internet access or use of any person who uses the DOE connections or
equipment in an inappropriate, abusive or illegal manner, or in violation of the DOE's policy on access to and use of the Internet or of
Local, State, or Federal Law.

Section 9 - E-mail Policy: A) Email Acceptable Use Guidelines

“Acceptable” e-mail activities are those that conform to the purpose, goals, and mission of the DOE and to each user's job duties and
responsibilities. Users shall have no right to privacy while using the DOE's internet or e-mail system. E-mail may not be used for
personal purposes during working hours, except that users may engage in minimal e-mail activities for personal purposes, such as
family correspondence, if the use does not diminish the employee's productivity, work product, or ability to perform services for the
DOE.

“Unacceptable” use is defined generally as activities using DOE hardware, software, or networks at any time that does not conform
to the purpose, goals, and mission of the DOE and to each user's job duties and responsibilities. The following list, although not
inclusive, provides some examples of unacceptable uses:


1. Opening unknown e-mail attachments or introducing computer worms or viruses. Users are prohibited from performing any
activity that will or may cause the loss or corruption of data or the abnormal use of computing resources (degradation of
system/network performance).
2. Using e-mail services for private commercial or business transactions and any activity meant to foster personal gain.
3. Using your DOE e-mail address to subscribe to websites or other internet services that do not conform to your DOE duties and
responsibilities.
4. Conducting non-Department of Education fund raising or public relations activities such as solicitation for religious and
political causes or not-for-profit activities.
                                                                   70




                                                                                                                               D_2674
5. Transmitting threatening, offensive harassing information (messages or images) containing defamatory, abusive, obscene,
pornographic, sexually oriented, racially offensive, or otherwise biased, discriminatory, or illegal material.
6. Attempting to subvert network security, impair functionality of the network, or bypass restrictions set by the network
administrators.
7. Assisting others in violating these rules by sharing information or passwords.
8. Distributing "junk" mail, such as chain letters, advertisements, or unauthorized solicitations.
9. Revealing, publicizing, using, or reproducing confidential or proprietary information regarding the DOE including, but not
limited to, financial information, databases and/or the information contained therein, computer network access codes, staff or
student information and business relationships.

                              Users should contact their supervisors about questionable e-mail usage.

This e-mail Acceptable Use (EAU) applies to all Department of Education (DOE) employees, temporary employees, consultants,
contractors, and anyone given access to e-mail via any DOE electronic device, network, or e-mail service owned, provided or
maintained by the DOE. The acceptable uses are an integral part of the DOE Internet Acceptable Use Policy. Users should call
the Help Desk at (718) 935-5100 if they experience any problems with opening documents; believe they may have a computer
virus, or encounter questionable material or potential threats to the DOE's internet or e-mail system.

NOTE: Users may be subject to limitations on their use of e-mail as determined by their supervisor. The DOE reserves the right
to examine any/all e-mail or Internet correspondence for security and/or network management purposes.


TECHNOLOGY REQUESTS

Hardware or software requests should be made using the online computer service form in the help desk feature of the website, please
see website user manual. This computer form should be used for all maintenance issues of computers, printers, LCD projectors as
well as software installation.



                                                                71




                                                                                                                          D_2675
SOCIAL MEDIA GUIDELINES

The Department of Education has released guidelines and recommendations on best practices for the use of social media in our
schools. Anything posted in a public forum like Facebook, Instagram and Twitter can be used against staff members. Be careful of
what you post on these sites. While resources like social networks, blogs, websites and other online media can support and enrich
learning opportunities, it is important for school staff to use these tools in a way that protects the privacy and safety of our students and
employees. These guidelines say that New York City public school teachers may not contact students through personal pages on Web
sites like Facebook and Twitter, but can communicate via pages set up for classroom use. The guidelines say that teachers should
maintain separate professional and personal Web pages. They may not e-mail, “friend” or otherwise communicate with students via
the teachers’ or students’ personal pages. Teachers also should use privacy settings “to control access to their personal social media
sites.” Teachers may communicate with students via professional pages, devoted to classroom business like homework and study
guides, but must get a supervisor’s approval before setting up such pages. Under no circumstances should a staff member use
electronic equipment to text a student.

Please use this website link to review these guidelines:
http://schools.nyc.gov/NR/rdonlyres/BCF47CED-604B-4FDD-B752-DC2D81504478/0/DOESocialMediaGuidelines20120430.pdf

ACCEPTING DONATIONS TO FHS

Please notify your department head should you know of any party interested in making a donation to Flushing. Department supervisors
should be notified well in advance of the intended drop off or pick up so that preparations can be made to receive the equipment.




                                                                     72




                                                                                                                                   D_2676
VIII. School Rules and Regulations (Ladder of Referral)




                                                          73




                                                               D_2677
PASSES FROM CLASS

The school policy is:
No passes will be issued during the first ten minutes of the period.
Only one student is allowed out of the room at a time with the classroom pass. Students should sign your bathroom log before leaving
the room.
No passes will be issued during the last ten minutes of the period.

You should NOT issue students passes to any office in the school. If a dean, assistant principal, guidance counselor or the principal
wants to see a student, it is his/her responsibility to issue the student a pass in advance. You may issue a sick student a written pass
to the School Based Health Center. A student may not be denied late entry to class because he/she does not have a pass.



CLASSROOM EMERGENCIES

It is rare that there is a classroom emergency; however, if one does occur, you can take any of the following actions:
Use your classroom phone to call for help. You should find the following numbers posted inside the cover of the phone. Check
the telephone intercom directory published each fall to be sure these numbers are the same:
Deans’ Office: ext. 666
School Security Agents / Front Desk: ext. 1000
School Based Health Center (Medical Emergencies): ext. 2681
Mr. T. Carlomusto, Assistant Principal Security: ext. 6666
Ms. P. Cuti, Assistant Principal Guidance: ext. 2351/Ms. L. Katcher Assistant Principal of Organization ext. 1362

Principal’s Office: ext. 1200
Send monitors to the deans’ office (167/169) or to the nearest school office for help. You should be aware of which offices are
nearest to your room. If it is a medical emergency, send a monitor to the School Based Health Center at extension 2681 Ask a
colleague in a nearby room to get help for you. Stop a colleague or School Security Agent who may be on patrol nearby.

                                                                    74




                                                                                                                                  D_2678
In case of a medical or security emergency, the Administration has the authority to deploy personnel as necessary to ensure the
safety of students and staff.



ACCIDENTS / ASSAULTS

In the case of a school-related injury, a teacher should see the Payroll Secretary for the appropriate reporting form within 24 hours of
receiving the injury. In the very rare cases of assault, it is school policy to cooperate with the teacher in pursuing criminal
prosecutions. All injuries must be reported within 24 hours, if you do not follow proper procedures you are at risk of jeopardizing your
benefits or rights.


CHILD ABUSE AND NEGLECT AWARENESS AND REPORTING PROCEDURES

All school personnel, both pedagogical and non-pedagogical, have a legal duty and responsibility to make a report whenever you have
reasonable cause to suspect that a child has been abused, neglected or maltreated. If any staff has reasonable cause, they must call the
State Central Register and report the situation to the AP-PPS, Ms. Cuti, in room 235. If the APPPS cannot be reached it must be
reported to both a guidance counselor and the principal. Please note that certainty or proof is NOT required before reporting suspected
child abuse or neglect. The law only requires “REASONABLE CAUSE.” A reasonable cause to suspect means, that based on what
you have observed or been told, combined with your training and/or experience, you feel harm, or imminent danger of harm, to the
child could be the result of an act or omission by the person legally responsible for the child. Refer to Chancellor’s Regulation A-750,
regarding Child Abuse. Please familiarize yourself with these indicators and keep this reference sheet available for immediate access
in the event that you notice any indicators. The phone number to report such cases to the state registry is: 1-800-635-1522. Thank you
for your cooperation.

How to Report Child Abuse and Neglect

Step 1: Oral Report - As soon as you suspect child abuse or neglect, immediately call the State Central Register (SCR) Mandated
Reporter Hotline at 1-800-635-1522, or 311. The SCR is open 24 hours-a-day, 7 days-a-week. If a child is in immediate danger, call
                                                                  75




                                                                                                                               D_2679
911. Provide as much information as possible to the protective specialist at the SCR. If available, give information to help identify and
locate the child or parents in question.

Step 2: Written Report - A signed written report must be filed with the local Child Protective Services (CPS) written 48 hours of an
oral report. To obtain a copy of the mandated reporter form, contact your local CPS office or visit the New York State Office of
Children and Family Services (OCFS) at www.ocfs.state.ny.us and go to the “Forms” and “LDSS-2221A” links. Submit the written
mandated reporter form to the local Administration for Children’s Services field office in the borough where the child resides. You
may request the address from the child protective specialist at the time you make the oral report to the SCR.


BLUE CARD HIGHLIGHTS

HIGHLIGHTS OF CHANCELLOR’S REGULATION A-750
If you have reasonable cause to suspect maltreatment:
Mandated Reporter must personally make the report by calling the
State Central Register (SCR) - 1(800) 635-1522

   1. Immediately call it in to the SCR and obtain a “Call I.D.” number
        a. The mandated reporter must identify the name, title and contact information for all the school
           officials having direct knowledge of the allegations.

   2. Inform the Principal or Designee of the allegations and the “Call I.D.” number
         a. After the oral report is made to the SCR, immediately notify the "Principal or Designee" of the allegations
            and of the "Call I.D." number obtained from the SCR.

   3. Submit Written Report LDSS – 2221-A within 48 hours
         a. Principal/designee prepares the LDSS 2221-A and will email, mail or fax the form to the Administration
            for Children’s Services (ACS) in the borough where the alleged subject lives.
         b. The form must include name, title and contact information for all the school officials having direct knowledge of
            the allegations. Copies of the LDSS 2221-A form and the email addresses may be obtained at:
            http://schools.nyc.gov/StudentSupport/NonAcademicSupport/ChildAbuse/default.htm
                                                                   76




                                                                                                                                D_2680
4. Complete a Department of Education “OORS” report immediately
     a. Principal or designee enters the “Call I.D.” number obtained from the SCR and indicates the type of abuse
        that was reported on the “On-Line Occurrence Reporting System” (OORS).

5. Report to the Borough Field Support Center
      a. A copy of the LDSS 2221 A is submitted to the Youth Development Liaison.
6. Local Child Protective Services Investigation Process
      a. ACS investigates all reports of suspected child abuse and neglect and offers a broad range of services to children and
          families when family circumstances threaten the well-being of children.

7. State Central Register Transmits Report to the Local ACS Application Section
      a. ACS receives report from the SCR and immediately determines if the family is known to ACS. ACS enters this
          information on the report and immediately assigns it to a Field Unit for investigation. ACS is mandated to initiate an
          investigation of the allegation(s) within 24 hours of receiving report. The source of the report must be contacted.

8. Protective/Diagnostic Field Unit Supervisor
      a. Reviews report and immediately assigns the case to a caseworker for investigation.

9. Protective/Diagnostic Caseworker
      a. Discusses report with the Supervisor, initiates investigation, does a complete assessment and determines whether or
          not, based on the investigation, some credible evidence has been found to support the report. Based on assessment, a
          service plan is developed. ACS has up to 60 days to a make a determination.

10. Report Breach of Confidentiality to the DOE Office of Legal Services at (212) 374-6888

11. Obligation to Report Sexual Misconduct to the Special Commissioner of Investigation (212) 510-1400
       a. Every employee has an affirmative obligation to immediately report to the Special Commissioner of Investigation any
          information concerning sexual abuse and/or misconduct involving students by Department of Education employees or


                                                              77




                                                                                                                          D_2681
               others connected with school programs or services, whether on or off school premises. Where the alleged misconduct
               constitutes a crime, the principal/supervisor must notify the police.

Chancellor’s Regulation A-750 is available at: http://schools.nyc.gov/RulesPolicies/ChancellorsRegulations/default.htm


CRISIS DE-ESCALATION AND INTERVENTION PLAN

When a student engages in behavior that poses a substantial risk of injury to the student or others, Flushing will implement the
following procedure:
 •      If a student is in class, the teacher will address the student in a non-confrontational manner, using best practices attempt to
 diffuse the situation.
 •      If the teacher cannot diffuse the situation, the teacher will contact either the director of the SLC or a guidance counselor
 •      The student will be moved to a safe location by a designated staff member, including but not limited to rooms: 146, 148, 167,
 169, 195F, 195B, 235, 253, 264, 268, 270, 315, 324, 339, 372
 •      If the student cannot safely be removed from class, the class will be moved by the teacher, to either the library or the
 auditorium to ensure their safety and security.
 •      The staff member will allow the student to express their concerns in a non-confrontational environment in order to diffuse the
 situation. If the staff member cannot de-escalate the situation, the crisis team is to be mobilized.
 •      Key staff members will include, but not limited to, on site social workers in the mental health clinic as well as guidance
 counselors.
 •      The crisis team will inform the principal or designee.
 •      The principal, designee, or crisis team member will inform the parent of the situation and allow the parent the opportunity to
 speak with the student.
 •      If the student is in imminent danger and at substantial risk of serious injury to himself or others, then the principal/designees
 must call 911. When there is a 911 call for a student, the principal/designee must immediately attempt to reach the parent.

                                                                   78




                                                                                                                               D_2682
•      If the parent is on scene, and it does not interfere with the on-scene 911 responders, the parent will be permitted to speak with
the student and the 911 responders.
•      If the parent is not on the scene, the parent will be afforded the opportunity to speak with the student and/or 911 responders if
feasible.
•      If the parent request that his or her child not be transported to the hospital, the on-scene 911 responders will obtain all relevant
information from all stakeholders and make a determination in accordance with FDNY policies and procedures for Refusal of
Medical Assistance.
•      If the 911 responders determine the student requires emergency medical treatment and/or transport, the school staff must
accompany the student. Supervising School Aide will provide a school aide to accompany the student to the hospital. If the parent
does not arrive by the end of the staff member’s school day, the member will contact the principal/designee for further instructions.
•      The AP-Security, or designee, will complete the OORS report, contact EIC (718-935-3210) and document the incident
whenever 911 is called. Additionally, a copy of the occurrence report will be available to parents if requested as per the FERPA
guidelines.
•      The Guidance Counselor, or crisis team member, will complete the suicidal assessment documentation
•      The crisis team/suicide team will debrief the incident and provide appropriate follow up.
•      Possible follow up protocol include obtaining release of records for outside counseling, daily check in and monitoring, and
family support.
•      When 911 is not contacted, the crisis team will provide appropriate referrals and next steps for any student that is not deemed
to need emergency treatment and/or transport. Determination on the return to class will be made on an individual basis.

Notes
•      Under no circumstance will 911 be called as a disciplinary response to a student’s behavior. Additionally, 911 will not be used
in lieu of de-escalation strategies.
•       Students do not need to provide a mental health clearance letter as a condition of returning to school.

School Wide Articulation
                                                                   79




                                                                                                                                 D_2683
 •     A designated Crisis Team Member will review the protocol in the SLC meetings
 •     The supervising school aide will provide all school aides with protocol, procedures, and expectations
 •     The AP-Security will review the De-Escalation procedure with the School Safety Committee meeting at which the Level III or
 designee must be present
 •     The De-escalation procedure will be available to parents upon request

 SUICIDAL IDEATION

 All school personnel, both pedagogical and non-pedagogical, must report knowledge of any potential suicide to the principal or
 designated liaison whether or not the student has request that the information be kept confidential.
 If any staff identifies a student exhibiting suicidal ideation or expressing suicidal thoughts, they must immediately notify AP-PPS,
 Ms. Cuti, in room 235. If the APPPS cannot be reached it must be reported to both a guidance counselor and the principal. Refer to
 the attachment, Highlights of Chancellor’s Regulation A-755, regarding Child Abuse. Please familiarize yourself with these
 indicators and keep this reference sheet available for immediate access in the event that you notice any indicators. Never leave a
 student exhibiting suicidal thoughts alone. Immediately seek assistance. Do not release the student until you have contacted the
 proper personnel. Thank you for your cooperation.

VISITOR PROCEDURES

When a visitor comes to the school for any reason, this procedure will be followed:
       The visitor will show photo ID at the security desk, sign the visitor log and be given a pass. The pass will clearly state the
       room destination.
       When appropriate, the visitor will be escorted to his/her destination by an SSA, staff member of student monitor.
       At the end of the visit, the staff member should escort the visitor back to the security desk to the main exit.
       Note: If you are expecting visitors, please leave their names and approximate arrival times with the SSA at the main entrance.
       This will facilitate procedures.

                                                                 80




                                                                                                                            D_2684
DRESS CODE / ELECTRONIC EQUIPMENT POLICIES

The following are prohibited in the school:
           Clothing with offensive words, pictures or symbols
            Midriff tops
           See through articles of clothing
           Clothing held together with ties or strings
           Micro-mini skirts
           Unduly suggestive pants or shorts
           Use of cell phones and other electronic devices anywhere in the school building without teacher approval.
           Use of headphones anywhere in the school building

 Inappropriately dressed students or students using a cell phone, electronic device or headphones should be referred to the Dean’s
 Office. Teachers are urged to remember that they are the adult role models of appropriate dress in the business world.


 THE SCHOOL SAFETY PLAN

 The school has a Safety Plan approved by the Superintendent and the NYPD. Many of the items in this chapter result from this plan.
 This plan is a living document, revised and updated yearly by the School Safety Committee.


 FIRE / EVACUATION DRILLS

 Fire / Evacuation drills will be conducted regularly to familiarize staff and students with exit procedures. Schools are mandated by
 the Department of Education to execute fire drills during a given school year. A chart in each room indicates the proper exit route.
 Silence and orderly conduct must be maintained throughout the drill. All staircases are "down" staircases during a fire drill.
                                                                  81




                                                                                                                              D_2685
 Everyone must leave the building during the drill. You may re-enter the building only after the "all clear" bell has sounded or SSA’s
 have instructed staff to return. In the event of a false alarm, a single bell will sound after the bells to signal "all clear."

 School-wide Participation - When the fire gongs ring, you are to proceed as if there is a fire in the building. Every activity,
 regardless of its nature, must be interrupted, and everyone must leave the building immediately.

 Warning Signals - At the sound of the warning signal for a fire drill (three gongs rung four times), the teacher should direct the
 class to stand and form double rows at the side of the room. Books and papers are to be left in the room. However, personal
 belongings should not be left behind. Teachers and students are to bring their personal property with them. A reliable student
 should lead the class to the proper exit when the second series of bells are rung. The teacher should take a position which will be
 most effective in ensuring perfect order and speed of exit.

 Classroom Doors and Exit Doors - When students are in a room, doors may be closed but never locked. The front and rear doors
 must be unlocked if pupils are in the classroom. During drills, be certain that both doors are closed to prevent spread of fire. Use the
 stairway nearest your room and the building exit which opens to the street. If an exit door is closed (blocked) or cannot be opened,
 direct the class to the nearest exit.

 Discipline During Drills - Complete silence should be insisted upon during the entire drill. Directions are to be given only by the
 teacher. The teacher must be vigilant throughout the drill to ensure order and the safety of students. Teachers must use the red and
 green cards, provided to each staff member, during fire drills. If a student misbehaves in any manner, please file a report before you
 leave school that day. Students leaving the building are to walk a sufficient distance predetermined by the SSA’s. Students must
 walk, NOT RUN, silently in close order and in rows of two.


EMERGENCY READINESS

BRT – Building Response Team
Team focused on leading the school efforts during a school incident – team roles include (see accompanying pages for more detailed
descriptions):
                                                                   82




                                                                                                                                D_2686
                                       □ BRT Leader = Mr. Carlomusto
                                       □ Incident Assessor = Mr. Margolin & Ms. Tamke
                                       □ Emergency Officer = Mr. Amaya
                                       □ Recorder = Mr. Tobia
                                       □ Special Needs Coordinator = Ms. D’Alessio & Ms. Brown-Garcia
                                       □ Assembly Point Coordinator = Ms. Cuti & Mr. Carlomusto

During an incident a ‘Command Post’ is established with the BRT leader, Principal and Custodian Manager to make decisions.


 BUILDING RESPONSE TEAM EVACUATION PLAN TO MEMORIAL FIELD


 1.    Evacuation of the building via fire bells. Students/Staff follow fire drill paths on 35th Avenue and Northern Boulevard.
       Continue to walk to 149th and make a left on 149th Street to Memorial Field.

 2.    Teachers will escort their students into Memorial Field.

3.     Organization of Memorial Field will be in quadrants on the football field. Each quadrant will represent a floor.
       Floor spaces will be from each goal line to the 50-yard line.

 4.    A copy of the Room Grid and Teacher Grid will be placed in the BRT “Go Bag”.

 5.    Students will sit or stand in their designated areas and attendance will be taken by teachers.

 6.    Command center to be in the Field House.


                                                                   83




                                                                                                                              D_2687
GRP Summary Sheets for Teachers and Students
The General Response Protocol (GRP) has been designed (in collaboration with the “i love U guys” Foundation) to provide
all schools with the direction they will take when an emergency incident occurs. At its core is the use of common language
to identify the initial measures all school communities will take until first responders arrive. In every incident, school
administrators will need to assess the unique circumstances that will affect how the GRP is implemented.

Each protocol has specific staff and student actions that are unique to each response. In the event that a student or staff
member identifies the initial threat, calling 911 and administration is required.

1. Lockdown (Soft/Hard) –Soft lockdown implies that there is no identified imminent danger to the sweep teams.
Administrative teams, Building Response Teams, and School Safety Agents will mobilize at the designated command post for
further direction. Hard lockdown implies that imminent danger is known and NO ONE will engage in any building sweep
activity.
All individuals, including School Safety Agents will take appropriate lockdown action and await the arrival of first
responders. “Attention: We are now in soft/ hard lockdown. Take proper action” (Repeated twice over the PA system)

Students are trained to
1. Move out of sight and maintain silence
Teachers are trained to
1. Check the hallway outside of their classrooms for students, lock classroom doors, and turn the lights off
2. Move away from sight and maintain silence
3. Wait for First Responders to open door or the “All Clear message“ The Lockdown has been lifted” followed by specific
directions.
4. Take attendance and account for missing students by contacting main office.

2. Evacuate – The fire alarm system is the initial alert for staff and students to initiate an evacuation. However, there may be
times when the PA system and specific directions will serve as the alert initiating an evacuation. Announcements will begin
with “Attention” and be followed with specific directions. (Repeated twice over the PA system).
                                                                  84




                                                                                                                              D_2688
Students are trained to:
1. Leave belongings behind and form a single file line. In cold weather, students should be reminded to take their coats when
leaving the classroom. Students in physical education attire WILL NOT return to the locker room. Students without
proper outdoor attire will be secured in a warm location as immediately as possible.
Teachers are trained to:
1. Grab evacuation folder (with attendance sheet and Assembly cards).
2. Lead students to evacuation location as identified on Fire Drill Posters. ALWAYS LISTEN FOR ADDITIONAL
DIRECTIONS
3. Take attendance and account for students.
4. Report injuries, problems, or missing students to school staff and first responders using Assembly Card method.



3. Shelter-In – “Attention. This is a shelter-in. Secure the exit doors.”
(Repeated twice over the PA system).

Students are trained to:
1. Remain inside of the building
2. Conduct business as usual
3. Respond to specific staff directions
Teachers are trained to:
1. Increase situational awareness
2. Conduct business as usual
3. The Shelter- In directive will remain in effect until hearing the “All Clear”
message “The Shelter- In has been lifted” followed by specific directions.

BRT members, floor wardens, and Shelter- In staff will secure all exits and report to specific post assignments
                                                                    85




                                                                                                                      D_2689
 RAPID DISMISSAL

 Rapid dismissals are conducted at the end of the school day, usually three minutes before the end of the last period. Fire drill
 procedures are followed, except that students should take all their belongings with them. Once outside the building, students
 should leave the school area immediately. Students participating in extra-curricular activities must leave the building during the
 rapid dismissal. They may return once the building has been properly cleared.


ROTATION POLICY OF CLASSES

Background

The United federation of teachers contract (Article 7A3) provides that a) In the matter of teaching, special, honor and modified
classes, the policy of rotation of qualified persons should be followed insofar as possible: The teacher with the highest seniority in the
school from among those who apply shall be given preference if not inconsistent with the needs of the school. However, the
contract does not define what the rotation policy must be. The rotation policy in most schools is determined by either the Principal,
Assistant Principal or Chairperson of that department, sometimes in consultation with department members and sometimes not. On
the matter of the UFT contract and rotation policy, it must be stressed that the contract does not define what the policy must be and
that the final decision-making power lies with the department supervisor or the Principal. We must also stress the fact that “no
rotation policy can be perfect”.

Introduction

The purpose of a rotation policy is to provide fairness in programming assignments. When evaluating qualification to teach a
particular class, seniority with the building, factors such as previous educational background and ongoing professional development,
willingness to teach and past observations may be factors in selecting a teacher qualified to teach a particular class. All class
                                                                   86




                                                                                                                                 D_2690
assignments are subject to approval of the department assistant principal. All rotations for the assignment for special cases will be
for a minimum of one year, except in extenuating circumstances. All teachers will be informed of the tentative program 10 days
before the start of the cycle. The classes that will have a mandated rotation policy are as follows: Academic Intervention classes with
at-risk students, honors classes and Advanced Placement classes.

Newly Developed Courses

Due to the significant investment of time and energy required to design a new course, the teacher responsible for the development of
the course outline will be given priority to teach this course for a minimum of three years (should a number of candidates request the
course). Following the first three years of the course offering, it will be open for the rotation policy. If the teacher responsible for
developing the course elects to not teach the course the first three years of the course development, it will then be open for the rotation
policy.

Elective courses

Teachers for elective courses will be first selected based on qualifications, course selection preference sheets, past observations,
experience and seniority. In the event that a course is only offered once per year (with numerous teachers applying to teach the
course) a rotation policy will be deemed necessary every three years. In the case where several teachers apply for a course and have
never taught it before, the course will be assigned to the teacher with the most seniority. Electives that meet multiple times every year
such as Pre-Calculus or Honors ELA must also have a rotation policy every three years. The most senior teacher will be given first
preference. After teaching the course for three years, that teacher must be rotated out to allow any new applicant the opportunity to
teach the course. If no new candidates apply for the course then the senior teacher will be allowed an additional year(s) until a new
candidate applies; except in circumstances that are affected by unforeseen circumstances such as past observation, inconsistent with
the needs of the school, etc.

Advanced Placement Courses

The teachers selected for Advanced Placement courses must first submit an approved curriculum by the College Board. Expertise,
qualifications and past observation will be given deep consideration in the assignment of AP courses. These courses require a
                                                                    87




                                                                                                                                 D_2691
significant amount of time to plan and to evaluate students’ work. These courses will be given a three year rotation policy. No
teacher new to the building will be considered for these courses except in extenuating circumstances. Priority will be given to senior
teachers. All Advanced Placement teachers will also have a balanced schedule of Advanced and lower level classes.

Academic Intervention Courses

These courses are defined as but not limited to: off-track courses, Cooperative team teaching (CTT), skills courses such as repeater
Algebra, beginner LOTE students and ELA. The teachers selected for these classes will be first based on the course selection
preference sheet. No teacher new to the building will be selected for these courses except in extenuating circumstances. In effort to
maintain consistency with Academic intervention classes, teachers selected for these courses will have a rotation policy of one year.
These students will therefore have the same teacher for 2 semester. No teacher will be required to teach this course twice until all
members of the department have fulfilled one year. The programming committee will try its best to honor the preference sheet
selections for these assignments, except when it is inconsistent with the needs of the school.

All teachers will be notified as soon as practicable when they will be teaching a subject that is new to them. They will also be
allowed the opportunity to have common planning time as their circular 6R assignment.




                                                                 88




                                                                                                                             D_2692
IX. Communication

BULLETIN BOARD POLICY/POSTINGS

The school’s student government will organize the posting of material around the building at designated locations. No staff member
or club/team should randomly post material around the building. This rule is also in effect for students. Postings should be submitted
to the student government or emailed to Mr. Hanif.
Staff is responsible for working collaboratively with their department and/or across department for an equal distribution of bulletin
boards to highlight student work in their classes or club/teams. Teachers are responsible for updating bulletin boards and posting
appropriate instructional materials, student work, rubrics, and actionable feedback.


CHECKING NYC DOE EMAIL / STAFF MAILBOX / WEEKLY STAFF BULLETIN

Email: NYC Department of Education e-mail should be checked a minimum of 3 times per week. All official correspondence from
the principal’s office will be sent to the staff member’s NYC Department of Education e-mail. Your NYC Department of Education
e-mail will be listed on the school’s website – www.Flushinghighschool.org – for parents to contact you. If you need instructions
on how to access your e-mail account, please see your department supervisor. Staff members are responsible for making sure your
email accounts have enough space to receive emails. Please note: your DOE account is for professional, school related matters
ONLY. You should not engage in e-mail with a parent from a personal e-mail account.

Mailbox: Important announcements are made throughout the year, and therefore all memos and newsletter should be read
carefully and saved if necessary. Any changes to this handbook will be copied and distributed.

Weekly Staff Bulletins: Most weeks you will receive a weekly staff bulletin from the principal’s office with important
announcements. The weekly bulletin will be emailed to the staff member’s NYC Department of Education e-mail. Additional hard
copies will be placed in the first floor mailbox room.



                                                                 89




                                                                                                                             D_2693
COMMUNICATION WITH STUDENTS & PARENTS

Students:
Teachers must communicate with students what is expected of them by distributing course requirements (as outlined in the school’s
uniform grading policy) and by detailing important information on handouts and chalk/ white boards.

Parents:
The Flushing High School (FHS) with over 1,700 students takes pride in its parent outreach efforts. FHS shares key information
with parents and guardians through a variety of methods. These are outlined below as are protocols for teacher and
parent/guardian communication. Letters are sent home through mass mailings and are back-packed with students’ Parents and
guardians have access to our weekly parent newsletter via the school website www.Flushinghighschool.org – parents are also
emailed on a regular basis

Parents and guardians receive notifications through our School Messenger system - this message from the school is sent
directly to the student’s telephone number which the parent provided when they registered their child. Parents and guardians
who are not receiving these messages should contact the parent coordinator, Ms. Vacarr, at the school at 718-888-7500 to
make sure a correct telephone number is on file. Parents and guardians are provided a voice mail listing for all educational
departments and may leave a voicemail message for their child’s teacher. Parents must include the following in their message:
the date, time, contact number/email and the best time to be contacted and the purpose of their call. You should return a
parent’s phone call within 48 hours.

Parent Guidelines (these will be shared with FHS parents):
Parents/guardians should give a teacher a reasonable amount of time to respond to an e-mail. If a teacher does not respond to an e-
mail request, please telephone the teacher at the school and leave a message. Parents/guardians must understand that most academic
teachers have 170 students on their roster; it is almost impossible request to give a parent/guardian a weekly update on their child.
Parents and guardians cannot ask a teacher to respond to a Face Book page, etc... Parents/guardians cannot send teachers Internet chain
letters, solicitations or religious matter through the Internet.


                                                                  90




                                                                                                                              D_2694
Teacher Outreach:
All teachers are required to use Skedula to log parent outreach and to list assignments and grades for students as a means of
communicating progress to parents. Teachers should reach out to the parents/guardians of students who are struggling and/or failing
their class. Teachers should also contact parents/guardians if a student’s behavior changes in class. Teachers may contact parents via
telephone, e-mail or by mail. If a teacher needs a translator they can contact The Translation & Interpretation Unit at 718-752-7390
or via email at translations@schools.nyc.gov . This service can be used to call parents at home or during a parent meeting in the
school.

Parent Visits:
Parents that have an appointment at Flushing High School must sign-in with the School Safety Officer at the main entrance. Parents
are not allowed to roam the halls and/or see a teacher without an appointment. Parents/guardians have the right to set up an
appointment with their child’s teacher as needed. The New York City Department of Education has allotted two parent/teacher
conferences during each school year in October and March. Should parents/guardians need to see a teacher, guidance counselor or
administrator before or after these conferences, they should set up an appointment. A parent may write a note and send it with their
child, call the school or send staff members email to address their concerns. We understand that, under certain circumstances,
parents/guardians may arrive at the Flushing High School without an appointment. In these cases, a School Safety Officer will contact
Ms. Vacarr, Parent Coordinator in charge of Parent Engagement. Ms. Vacarr will meet with the parent to assess their problem, and
will contact the proper person. If the staff member is not available Ms. Vacarr will set-up an appointment for the parents.




                                                                 91




                                                                                                                             D_2695
X. Staff Teams and Committees

SMALL LEARNING COMMUNITIES

Small Learning Communities (SLCs) were established at Flushing High School during the 2015-2016 school year as a way of
looking at student work and progress, and establishing practices that could improve student performance. As interdisciplinary
groups of faculty and staff members, the SLCs will analyze student work about the NYC Department of Education instructional
expectations aligned with the Common Core State Standards. The school will be focused on a specific academic skill each month.
The SLCs will examine the work of targeted students to analyze their progress in the mastery of these skills. SLCs will meet daily
and do inquiry work on Monday, Tuesday and Thursday. Teacher leaders will facilitate the discussions. Some common reasons for
looking at student work collaboratively:
    Learning more about an individual student
    Developing common standards within or across departments, grade levels, subjects for all students’ performance
    Learning about your own teaching and assessment practices
    Developing a common language for discussing teaching and learning
    Sharing ideas and strategies that make individual efforts more productive


STRATEGIC INQUIRY TEAMS - WRITING IS THINKING

Many high school students are missing fundamental writing skills required to express relationships and comprehend complex texts. To
address this issue, teachers at Flushing High School engage in strategic inquiry (si) and teach specific writing strategies (WIT) across
all content areas. WITsi, or Writing is Thinking and Strategic Inquiry, is a writing process that leverages improved writing, content
knowledge, and reading comprehension by providing specific sentence, paragraph, and essay strategies. These basic strategies are
taught across content areas. At the same time, teachers work in small interdisciplinary teams to help a small group of students learn
each specific skill. They diagnosis vs measure student work, focus on the process vs the product, inquire around what students do vs

                                                                  92




                                                                                                                              D_2696
what teachers do, collaborate to write lessons vs compete, use ongoing formative vs summative assessments, and use specific data vs
general data to track student progress.



DEPARTMENT FOCUS GROUPS

These department teams organized by grade and/or subject matter mirror the goals of the Small Learning Communities (SLCs) in
analyzing student work based off the monthly skill focus. As opposed to the interdisciplinary nature of the SLCs, these focus group
will meet in departments and again be led by teacher leaders. The teacher leaders of these focus groups will have the opportunity to
meet with their counterparts in the other departments.


SCHOOL COMMITTEES

(1) Safety Committee
This committee’s focus is to coordinate efforts to keep the building a safe, secure environment. The committee is led by the
Coordinator of Security, Mr. T. Carlomusto, and includes a representative from the security agent NYPD team, the UFT chapter
leader, the Deans’ office as well as volunteer staff members.

(2) Positive Behavior Interventions & Support (PBIS) Committee
The primary purpose of the Positive Behavior Interventions and Supports Committee is to examine how the Flushing programs can
support students’ performance at the Flushing High School.

(3) Accreditation Committee
This committee’s primary purpose is to develop a comprehensive four-year plan to getting Flushing students ready for the
college application process so the college acceptance rate at FHS increases and our students are successful once they are in
college.

(4) Academic Career and Technical Education Committee
                                                                93




                                                                                                                           D_2697
The Academic Vocational Committee will meet monthly to discuss issues that impact student programming. The committee will be
made up of members of instructional departments, programming and guidance staff, and select administrators.

(5) Consultative Counsel
This committee is comprised of the UFT Chapter leader, the Principal and representatives from the different departments to work
together on the critical issues of the school. The meeting will identify goals, make decisions and then identify the staff members and
timeline for the execution of the agreed upon solutions.


SCHOOL LEADERSHIP TEAM

The SLT is mandated by the NYC Department of Education and comprised of the principal, parents, students and UFT staff members.
Beyond discussing the critical issues facing the school, the SLT is designed to formulate the school’s Comprehensive Education Plan
and assure that the budgetary decisions made are in alignment with this education plan.




                                                                  94




                                                                                                                               D_2698
XI. Compensatory Time and Per Session

COMPENSATORY TIME POSITIONS

Compensatory time positions are created to meet the needs of both the students and the school. They are determined according to the
provisions of Circular 6R. Each spring, the principal determines the number of comp time positions in consultation with the UFT
consultation committee. The faculty then votes on the positions. The postings for positions are composed by the principal with the
input of the Chapter Leader who checks that contractual provisions are met. Both sign their approval of the posting. As positions
become available, copies are placed in all teacher mailboxes. If you have any inquiry about a compensatory time position, see the UFT
Chapter Leader or the principal’s secretary. Assignment of compensatory time positions is made according to contractual provisions.



PER SESSION GUIDELINES

No individual is authorized to work in a per session activity during a normal school workday.
    Staff who work earlier schedule periods 1 to 8. (8:00 am to 2:37 pm)
    Staff who work late schedule periods 2 to 9. (8:51 am to 3:29 pm)

A time clock must be used wherever possible in recording the hours of per session employment. If a time clock is not
available, the supervisor is responsible to verify/sign a daily record of attendance reflecting the exact time of arrival and
departure.

Time sheets can only be signed by the supervisor who is listed for the activity. Do not ask your immediate supervisor to sign if he/she
is not the one listed on the activity.

Time sheets and time cards must be filled out completely. This includes signatures at the bottom and next to each day where you
clocked in. Finally, you must total the hours being submitted.
Time sheets and time cards should only be used for one time period. Do not use the same card or sheet for more than one time
period.
                                                                  95




                                                                                                                              D_2699
Each per session employee is required to submit a timesheet for service that was performed during the prior per session period within
one school day of the per session period immediately following each service. Please do not hold completed time sheets. During the
school year, hours will be reduced from activities that have not used their hours.

No employee may work more than five hours without an unpaid lunch break of at least one half hour. Do not submit time sheets
for less than ½ hour.

All staff should keep account of the hours they submit and not go over their assigned allotment of hours. Time will not be entered
for a person who has gone over their allotment of hours. In addition, the supervisor of the activity will also keep a record of the
hours each person submits. Hours for any activity are subject to change to due budget reductions. Per session employees are not
compensated for any sessions lost because of jury service.

Employees who are absent from a regular school assignment due to illness may not work the same day in an afternoon or
evening per session activity.

All per session activities (position and hours) are contingent on funding and subject to change. Please submit your timesheets and
cards to your supervisor in a timely manner. After signatures are obtained your timesheets should be given to Mrs. Vlahos.
Timesheets that are submitted after 9 am on the day before the close of the pay period may not be entered in time.



FUNDRAISING AND COLLECTING OF MONIES

PLEASE NOTE THAT PROCEDURES HAVE CHANGED. NO MONEY CAN BE COLLECTED FROM STUDENTS
WITHOUTTHE PROPER PAPERWORK BEING COMPLETED. SEE THE SCHOOL TREASURER FOR NECESSARY
DOCUMENTS.

There are very strict provisions regarding fund-raising and the collection of monies. The following are excerpts from the Chancellor’s
                                                                  96




                                                                                                                               D_2700
Regulation A-610:
    No teacher, parent or outside agency shall make any collection of money from students unless authorized by the principal or
       designee in conformance with the by-laws, rules and regulations of the Dept. of Education.
    Under the direction of the principal or designee, a statement shall be prepared and kept on file in the school treasurer’s
       office for the inspection by authorized persons given the nature of the activity, the unit price to be collected, the name of
       the teacher in charge of the collection and the principal’s approval.
    Upon completion of a specific money collection activity, or at the end of the term, whichever is earlier, each teacher in
       charge of a specific activity must submit a signed report to the school treasurer accounting for the total money collected
       during the period of the activity.
    No expenditures shall be made by teachers out of monies collected. Such collections must be paid to the school treasurer in
       full. Necessary expenditures must be made by the school treasurer by check, or from petty cash. In the latter case, there must
       be approved bills or vouchers to support the petty cash expenditure.

At Flushing, application for all fund-raising activities and money collection should be made to the principal. Any monies collected
must be deposited immediately with the School Treasurer. These offices have secure places to hold funds until a bank deposit is
made. Under no circumstances is a teacher to retain funds or lock them in a classroom or closet. Requests for expenditure of
collected funds must be made to the School Treasurer.




                                                                 97




                                                                                                                            D_2701
XII. School Data

Flushing’s Data and statistics can be located on the DOE web page at:

http://schools.nyc.gov/SchoolPortals/25/Q460/AboutUs/Statistics/default.htm


QUALITY REVIEW

The Quality Review is a school visit by experienced educators to each New York City school. During the review, the external
evaluator visits classrooms, talks with school leaders, and uses a rubric to evaluate how well the school is organized to support student
achievement. The Quality Review was developed to assist New York City Department of Education schools in raising student
achievement. The process is designed to look behind a school’s performance statistics to ensure that the school is engaged in effective
methods of accelerating student learning.


ANNUAL SCHOOL REPORT CARD

The cornerstones of state and federal accountability in New York include new state accountability rules defined by New York State
Education Department (NYSED)’s Elementary and Secondary Education Act (ESEA) waiver and annual state report cards which
inform parents and communities about student performance. In September 2011, President Obama invited states to request flexibility
regarding specific requirements of the No Child Left Behind Act of 2001 (NCLB) in exchange for state-developed plans designed to
improve educational outcomes for all students, close achievement gaps, increase equity, and improve the quality of instruction.
NYSED received approval from the U.S. Department of Education for its flexibility waiver request in May 2012, authorizing New
York State to revise its accountability system. Effective from 2012-13 through 2014-15, the new system puts greater emphasis on
student growth and college- and career-readiness.



                                                                   98




                                                                                                                               D_2702
The New York State School Report Card is an important part of the state’s effort to raise learning standards for all students. The
Report Card provides information to communities on their school’s status under state and federal accountability systems. It also
includes data about schools’ strengths and weaknesses that can be used to improve instruction and student services. The state’s
accountability system is one measure of school performance that can be used in conjunction with New York City’s evaluation
tools, including the Progress Report, the Quality Review, and the NYC School Survey. While these tools provide valuable
perspectives on school performance, they are based on different methodologies. Additional information on New York City’s
accountability system is available at http://schools.nyc.gov/Accountability/default.htm.

Below is a glossary of term used in determining a school’s progress:

Adequate Yearly Progress (AYP): Adequate Yearly Progress (AYP) indicates satisfactory progress by a district or a school toward
the goal of proficiency for all students.

Annual Measurable Objective (AMO): The Annual Measurable Objective (AMO) is the PI value that signifies that an
accountability group is making satisfactory progress toward the goal that 100 percent of students will be proficient in the State's
learning standards for English language arts and mathematics by 2013–14. The AMO will be increased in regular increments
beginning      in 2004–05 until it reaches 200 in 2013–14.

Effective Annual Measurable Objective (Effective AMO): The Effective Annual Measurable Objective (Effective AMO) is the PI
value that each accountability group within a school or district is expected to achieve to make AYP. The Effective AMO is the
lowest PI that an accountability group of a given size can achieve in a subject for the group’s PI not to be considered significantly
different from the AMO for that subject. If an accountability group's PI equals or exceeds the Effective AMO, it is      considered to
have made AYP. A more complete definition of Effective AMO and a table showing the PI values that each             group size must
equal or exceed to make AYP are available at www.emsc.nysed.gov/irts.

Performance Index (PI): A Performance Index is a value from 0 to 200 that is assigned to an accountability group, indicating how
that group performed on a required State test (or approved alternative) in English language arts, mathematics, or science. Student
scores on the tests are converted to four achievement levels, from Level 1 (indicating no proficiency) to Level 4 (indicating advanced
proficiency). At the secondary level, the PI is calculated using the following equation: 100[(Count of Cohort Members Performing at

                                                                   99




                                                                                                                               D_2703
Levels 2, 3, and 4 + the Count at Levels 3 and 4) Count of All Cohort Members]. A list of tests used to   measure    student
performance for accountability is available at www.emsc.nysed.gov/irts.

Progress Target: For accountability groups below the State Standard in science or graduation rate, the Progress Target is an
alternative  method for making AYP or qualifying for safe harbor in English language arts and mathematics based on
improvement over the previous year's performance.

Safe Harbor: Safe Harbor provides an alternative means to demonstrate AYP for accountability groups that do not achieve their
Effective AMOs in English or mathematics.




                                                               100




                                                                                                                    D_2704
XII. Human Resources Committee


      As per Department of Education regulations, the Principal will post all job vacancies for United Federation of Teacher (UFT)
       positions including teachers, guidance counselors, secretaries and paraprofessionals per Department of Education regulations.
      As per the New York City Department of Education – United Federation of Teachers contract, the final decision regarding
       school staffing rests with the Principal.
      The Principal, to fulfill contractual requirements, will set up a Human Resources Committee to recommend staffing.
      Assistant Principals / Department Coordinators, as per their professional responsibilities, will seek out qualified
       candidates for possible job openings within their respective departments. Assistant Principals / Department
       Coordinators will seek out these candidates through various means including student teachers, professional references,
       online resume directories through the Department of Education and traditional resume submission.
      The Assistant Principal / Department Coordinator will select a member of his/her respective department to join them in
       interviews with the candidates the Assistant Principal / Department Coordinator has selected.
      The Assistant Principal / Department Coordinator and his/her selected UFT member will form the Level 1 Human Resources
       Committee for his/her respective department.
      The Assistant Principal / Department Coordinator will make every attempt to schedule these interviews at a convenient time
       for the UFT committee member. If the scheduling does not work out, the Assistant Principal / Department Coordinator will
       designate a replacement.
      If it is a teaching position, the Assistant Principal / Department Coordinator can request the applicant to do a demonstration
       lesson. The teacher committee member will join the Assistant Principal / Department Coordinator at this demonstration
       lesson. If the scheduling does not work out, the Assistant Principal / Department Coordinator will designate a replacement.
      After the interview and demonstration lesson (if applicable) the UFT committee member will provide feedback to the
       Assistant Principal / Department Coordinator.
      If the teacher candidate is a student teacher at the school, the Level 1 Committee will seek out feedback from the
       cooperating teacher.
      The Assistant Principal will then make a recommendation to the school Principal regarding the hiring of personnel. The school
       Principal will get feedback from Assistant Principal / Department Coordinator as to the recommendations of the Level 1
       committee.
      The Principal will then make the Level 2 final determination regarding staffing. It is the sole responsibility of the Principal to
       offer candidates a position at Flushing High School.
                                                                  101




                                                                                                                               D_2705
   In hard to staff subject areas such as Mathematics and Science, accommodations must be available to Assistant Principal /
    Department Coordinator if the scheduling of interviews and / or demonstration lessons proves to be difficult. In this case, the
    Assistant Principal / Department Coordinator have the discretion to designate a replacement. The Assistant Principal /
    Department Coordinator will act decisively if they feel they have a qualified candidate to recommend to the Principal.
   If hiring needs to be done during the summer when the Level 1 Committee member or their designated replacement are
    officially not working and are unavailable for the interviews and / or demonstration lessons, the Assistant Principal /
    Department Coordinator has the authority to recommend a qualified candidate to the Principal for staffing.




                                                             102




                                                                                                                          D_2706
XV Human Relations
TEN BIG TIPS OF HUMAN RELATIONS
     1.    Speak to people. There is nothing so nice as a cheerful word of greeting.
     2.    Smile at people. It takes 70 muscles to frown, only 14 to smile.
     3.    Call people by name. The sweetest music to anyone’s ears is the sound of his or her own name.
     4.    Be friendly and helpful. If you want friends, be a friend.
     5.    Be cordial. Speak and act as if everything you do is a genuine pleasure.
     6.    Be genuinely interested in people. You can like almost everybody if you try
     7.    Be generous with praise, cautious with criticism.
     8.    Be considerate of the feelings of others. Remember that no one has a monopoly on truth.
     9.    Give of yourself. What counts most in life is what you do for others.
     10.   Have a good sense of humor, a big dose of patience and a dash of humility.


A TEACHER CODE OF ETHICS: DEFINING WHAT STUDENTS CAN EXPECT

Almost all teachers post classroom guidelines which list student responsibilities and let students know what is expected of them. As
teachers, we should recognize that we have responsibilities toward our students:

            To be prepared to teach an exciting and effective lesson each day.
            To treat all students fairly, equally, and with dignity.
            To work with parents.
            To seek to continuously grow in our profession.
            To encourage participation.
            To never abuse students.
            To have a responsibility to see all students succeed.
            To affirm and nurture all students.


                                                                 103




                                                                                                                           D_2707
PERCEPTIONS

To the perceiver, perception is reality and that reality determines how the perceiver behaves.

When we teach a class, our words are being perceived by thirty or so different perceivers, each of whom is hearing something different
and each of whom will be certain that he or she heard what was said or taught. If you doubt this, at the end of a class ask the students
to write a summary of what you said during the class. You will be amazed by your own words.

When teaching topics, which touch upon controversial issues, as racism and sexism or on matters of personal belief, it is extremely
important that you, the teacher and adult role model, present unbiased facts. Carefully choose your words to prevent
misunderstanding on sensitive issues.

As teachers, we deal with words and language throughout the day. We must speak carefully to minimize misinterpretation and
maximize instruction. And, we must remember that no matter how careful we are, we will sometimes be misunderstood. When this
happens, be a good listener, seek resolution and remember the dictum at the beginning of this section. You should also seek the
advice of others, your department supervisor or our deans who have had training in conflict resolution.


I AM YOUR PUPIL

I am your pupil. My opinions are affected by what you say, even incidentally. I know when you have prepared your lessons and when
you have not. When you haven’t, I wonder if you have a right to my time. Your friendliness and endeavor to understand me will go a
lot further with me than force. I can tell when your words are genuine…. If you do not respect me as an individual, I cannot see that I
should have any respect for anyone either. Though I may not tell you or write you about it, through the years I will recall that many of
the good things in my life will come to me because of you – if you give me your best now. I am yours for one semester. I come to you
with expectancy and hope. I am your pupil.




                                                                  104




                                                                                                                               D_2708
XV. Legal Matters

All staff are responsible for following the Chancellor's Regulations that cover a wide range of policies, divided into four sections:
     Volume A addresses student-related issues, from admissions to promotion.
     Volume B addresses school-based budgeting.
     Volume C addresses employee issues, from hiring to termination.
     Volume D addresses parent and community involvement.

The regulations are available in English, Arabic, Bengali, Chinese, Haitian Creole, Korean, Russian, Spanish, and
Urdu. Here are some of the more important Chancellor’s Regulations of which staff need to be aware:


CHANCELLOR’S REGULATION A-750 – REPORTING CHILD ABUSE

Any staff member who suspects child abuse or neglect is mandated to report this immediately. Please refer to Chancellor’s Regulation
A-750 for the complete mandate. Counselors are available to assist in making the report and filing the necessary paperwork. If the
counselor is not available, the report should be made to any guidance counselor, the Guidance Assistant Principal, or to any Assistant
Principal or to the Principal.

Because school staff members are required to report any suspicions, the legislature has made them immune from personal liability
provided they have acted “in good faith” and “without malice”. State law assumes that staff members are acting in good faith. The
more detailed the report to support the allegations of abuse or neglect, the more likely ACS will investigate. For adolescents, it is
difficult to prove neglect unless the report includes that the child was left unattended for an extended period of time. Counselors
will provide feedback to staff members who have reported suspicions of abuse or neglect to them.


CHANCELLOR’S REGULATION A-420 ‘CORPORAL PUNISHMENT’ & CHANCELLOR’S REGULATION A-421
‘VERBAL ABUSE’

                                                                   105




                                                                                                                                 D_2709
Corporal punishment is prohibited. Disruptive behaviors by a student must never be punished using physical force.

Corporal punishment is defined as any act of physical force upon a pupil for punishing that pupil. This term shall not mean the
use of reasonable physical force for any of the following reasons:
       to protect oneself from physical injury
       to protect another pupil or teacher or any other person from physical injury
       to protect the property of the school or of others
       to restrain or remove a pupil whose behavior is interfering with the orderly exercise and performance of school district
functions, powers or duties, if that pupil has refused to comply with a request to refrain from further disruptive acts, if alternative
procedures and methods not involving the use of physical force cannot be reasonably employed to achieve the purposes set forth in the
previous instances.


The Bylaws of the Board of Education state the following:
No corporal punishment shall be inflicted in any of the public schools, not punishment of any kind tending to cause excessive fear or
physical or mental distress. Violation of this Bylaw shall constitute grounds for dismissal. This Bylaw remains in full force and
cannot be waived by prior approval or consent of parent or guardian.


Verbal Abuse: The Bylaws also state: Language that belittles or subject’s students to ridicule or is abusive or threatening verbal
communication is a violation of this Regulation.


The principal must bring to the attention to all members of the staff the Board’s policy and rules with respect to corporal punishment
and verbal abuse.

All staff members must report any allegations of corporal punishment or verbal abuse to the principal who will immediately report
these allegations to the Office of Special Investigations
                                                                 106




                                                                                                                              D_2710
DEPARTMENT OF EDUCATION REGULATIONS REGARDING CONFLICT OF INTEREST

The New York City Charter states that “. . . no regular employee shall have an interest in a firm which such regular employee knows
is engaged in business dealings with the City.” Interest means ownership interest in a firm or a position with the firm. Therefore, all
Board of Education staff members who also work for organizations that do business with the Board of Education must secure a waiver
from the NYC Conflicts of Interest Board. This application will require you to inform the NYC Conflicts of Interest Board as to
details of your position with another organization or firm. It is the responsibility of the employee to inform the Conflicts of Interest
Board of all applicable interests or positions. If you have any doubts, apply for and file a waiver. Remember: virtually every firm
in New York City does business with the Board of Education.


CHANCELLOR’S REGULATION C-105: OBLIGATION TO REPORT AN ARREST

Chancellor’s Regulation C-105 requires all Board of Education employees who are arrested for any reason to report this arrest
immediately to the principal. Even if the arrest is eventually dropped, not reporting it as required by this Regulation could lead to
disciplinary action and have serious consequences.


ANTI-BIAS / DISCRIMINATION RESOLUTION: LOCAL EQUAL OPPORTUNITY COORDINATOR

The following is a summary of resolutions approved by the Board of Education on 4/28/93 (Calendar Item #42):
Resolved that the Board of Education adopts as its formal policy, the prohibition of all forms of unlawful discriminatory conduct
based upon race, religion, ethnicity, alien citizenship status, national origin, gender, marital status, sexual orientation, disability,
and age. Therefore, the Board of Education adopts the following Code of Conduct:
Interpersonal Relations. No persons associated with the school system shall behave in a discriminatory manner toward any other
person while engaged in any school activity. Such enjoined conduct includes unlawful bias-motivated harassment and unwelcome
advances of a sexual nature.
Fair Representation. The Board of Education places a high value on the fair representation of diverse groups among its faculty,
employees and officials and is committed to providing equal employment opportunity and to insuring that New York City’s diverse
                                                                   107




                                                                                                                                  D_2711
population is represented at all levels in the school system and in the organizations with which the Board does business. The Board
affirms support for affirmative action programs.
Applicable Law, Policy and Regulations. All members of the school community will be informed of these regulations.
Report Misconduct. Every person associated with the school system who experiences or witnesses conduct which violates this
resolution bears responsibility for promptly reporting the incident to the appropriate school official and, where appropriate, to the
Office of Equal Opportunity and/or to City, State or Federal agencies.
Further resolved, that the Chancellor shall continue to develop instructional programs to teach students their rights and
responsibilities under civil rights laws, and how these rights may be exercised in concert with one’s neighbors to provide for today’s
young people a contemporary context for better understanding of intergroup relations and our collective responsibility for deterring
discrimination.


DISABILITY HARASSMENT

This section is adapted from a letter on Title II harassment issues, United States Department of Education, 7/25/00.
Disability harassment can have a profound impact on students, raise safety concerns, and erode efforts that students with disabilities
have equal access to the myriad benefits that an education offers. . .. We are committed to doing all that we can to help prevent and
respond to disability harassment and lessen the harm of any harassing conduct that has occurred.
Schools… have a responsibility to ensure equal opportunities for all students, including students with disabilities. This
responsibility is based on Section 504 or the Rehabilitation Act of 1973 and the Title II of the American with Disabilities Act of
1990.

Disability harassment under Section 504 and Title II is intimidation or abusive behavior toward a student based on disability that
creates a hostile environment by interfering with or denying a student’s participation in or receipt of benefits, services, or
opportunities in the institution’s program. Harassing conduct may take many forms including verbal acts, name-calling, as well as
non-verbal behavior, such as graphic and written statements, or conduct that is physically threatening, harmful or humiliating.
Examples of harassment include:



                                                                  108




                                                                                                                               D_2712
      Several students continually remark out loud to other students during class that a student with dyslexia is “retarded” or
       “deaf and dumb” and does not belong in the class; as a result, the harassed student has difficulty doing work in class and
       her work declines.
      A teacher subjects a student to inappropriate physical restraint because of conduct related to his disability, with the result that
       the students tries to avoid school through increased absences.
      A teacher repeatedly belittles and criticizes a student with a disability for using accommodations in class [such as extended
       testing time], with the result that the student is so discouraged that she has great difficulty performing in class and learning.

When disability harassment limits or denies a student’s ability to participate in or benefit from an educational institution’s
programs or activities, the institution must respond appropriately.

A clear policy serves a preventive purpose by notifying students and staff that disability harassment is unacceptable, violates
federal law, and will result in disciplinary action.

The bottom line: Singling out any student for a disability - physical, educational or emotional – violates federal law. Saying, for
example, “You don’t belong in my class” or “Oh, you’re one of those students – sit in the back corner” or “I  don’t know why
you’re in this class: You can’t possibly pass a Regents” violates federal law.

It is vital that we all remember that we are all teachers of ALL students.


DEPARTMENT OF EDUCATION REGULATION REGARDING THE CONDUCTING OF PERSONAL BUSINESS

Department of Education regulations prohibit its employees from conducting personal business while on duty during the school
day. Violation of this regulation constitutes misconduct and leads to disciplinary action.



                                                                   109




                                                                                                                                 D_2713
APPENDIX




  110




           D_2714
                                                        Department of Education – City of New York
                                                                  Flushing High School
                                                          35-01 Union Street, Flushing NY 11354
                                                                   Supply Order Form

                       Please complete this form with all required information and submit it to your Assistant Principal for approval.
                                                  Then place this form in the supply secretary’s mailbox.
                                                  Orders will be filled within 2 days by the supply room.
                       Please check with your AP for the status of your items, which will be delivered to the appropriate AP’s office.

Thank You for your Cooperation

DEPT:__________ AP Name:______________________________ Rm/Ext ___________________

Teachers Name:_______________________________________ Date_______________________



                    AMOUNT            ITEM DESCRIPTION




                                                                           111




                                                                                                                                         D_2715
112




      D_2716
